      Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 1 of 110


                                                                     APPEAL,CONSOL,TYPE−D
                              U.S. District Court
                   District of Columbia (Washington, DC)
              CIVIL DOCKET FOR CASE #: 1:16−cv−01534−JEB

STANDING ROCK SIOUX TRIBE v. UNITED STATES              Date Filed: 07/27/2016
ARMY CORPS OF ENGINEERS                                 Jury Demand: None
Assigned to: Judge James E. Boasberg                    Nature of Suit: 893 Environmental Matters
 Cases: 1:16−cv−01796−JEB                               Jurisdiction: U.S. Government Defendant
          1:17−cv−00267−JEB
Case in other court: USCA, 16−05259
                     17−05043
                     USCA, 20−05197
Cause: 05:0706 Judicial Review of Agency Actions
Plaintiff
STANDING ROCK SIOUX TRIBE                represented by Jan Hasselman
                                                        EARTHJUSTICE
                                                        810 Third Avenue
                                                        Suite 610
                                                        Seattle, WA 98104
                                                        206−343−7340
                                                        Fax: 206−343−1526
                                                        Email: jhasselman@earthjustice.org
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                        Stephanie Kathleen Tsosie
                                                        EARTHJUSTICE
                                                        810 Third Avenue
                                                        Suite 610
                                                        Seattle, WA 98104
                                                        206−343−7340
                                                        Fax: 206−343−1526
                                                        Email: stsosie@earthjustice.org
                                                        PRO HAC VICE

                                                        Patti A. Goldman
                                                        EARTHJUSTICE
                                                        810 Third Avenue
                                                        Suite 610
                                                        Seattle, WA 98104
                                                        (206) 343−7340
                                                        Fax: (206) 343−1526
                                                        Email: pgoldman@earthjustice.org
                                                        ATTORNEY TO BE NOTICED

Plaintiff


                                                                                                    1
      Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 2 of 110


YANKTON SIOUX TRIBE                  represented by Jeffrey S. Rasmussen
16cv1796                                            PATTERSON EARNHART REAL BIRD
                                                    & WILSON LLP
                                                    357 S. McCaslin Blvd.
                                                    Suite 200
                                                    Louisville, CO 80027
                                                    303−926−5292
                                                    Fax: 303−926−5293
                                                    Email: jrasmussen@nativelawgroup.com
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE
                                                    ATTORNEY TO BE NOTICED

                                                      Jennifer S. Baker
                                                      PATTERSON EARNHART REAL BIRD
                                                      & WILSON LLP
                                                      357 S. McCaslin Blvd.
                                                      Suite 200
                                                      Louisville, CO 80027
                                                      303−926−5292
                                                      Fax: 303−962−5293
                                                      Email: jbaker@nativelawgroup.com
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Rollie Wilson
                                                      PATTERSON EARNHART REAL BIRD
                                                      & WILSON LLP
                                                      601 Pennsylvania Ave., NW, South Bldg.
                                                      Suite 900
                                                      Washington, Suite 900
                                                      Washington, DC 20004
                                                      202−340−8232
                                                      Fax: 202−639−8238
                                                      Email: rwilson@nativelawgroup.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Patricia Ann Marks
                                                      FREDERICKS PEEBLES &
                                                      PATTERSON LLP
                                                      401 9th Street, NW
                                                      Suite 700
                                                      Washington, DC 20004
                                                      (202) 450−4887
                                                      Fax: (202) 450−5106
                                                      Email: pmarks@ndnlaw.com
                                                      TERMINATED: 05/17/2019

Plaintiff
                                     represented by

                                                                                               2
      Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 3 of 110


ROBERT FLYING HAWK                                 Jeffrey S. Rasmussen
16cv1796, Chairman of the Yankton                  (See above for address)
Sioux Tribe Business and Claims                    LEAD ATTORNEY
Committee                                          PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Jennifer S. Baker
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Rollie Wilson
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Patricia Ann Marks
                                                   (See above for address)
                                                   TERMINATED: 05/17/2019

Plaintiff
OGLALA SIOUX TRIBE                   represented by Michael L. Roy
17cv267                                             HOBBS, STRAUS, DEAN & WALKER,
                                                    LLP
                                                    1899 L Street, NW
                                                    Suite 1200
                                                    Washington, DC 20036
                                                    (202) 822−8282
                                                    Fax: (202) 296−8834
                                                    Email: mroy@hobbsstraus.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
CHEYENNE RIVER SIOUX TRIBE           represented by Conly John Schulte
                                                    FREDERICKS PEEBLES & MORGAN
                                                    LLP
                                                    1900 Plaza Drive
                                                    Louisville, CO 80027
                                                    (303) 673−9600
                                                    Fax: (303) 673−9839
                                                    Email: cschulte@ndnlaw.com (Inactive)
                                                    TERMINATED: 02/28/2018
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Joseph V. Messineo
                                                   FREDERICKS PEEBLES & MORGAN

                                                                                            3
      Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 4 of 110


                                                      LLP
                                                      3610 North 163rd Plaza
                                                      Omaha, NE 68116
                                                      (402)−333−4053
                                                      Fax: (402)−333−4761
                                                      Email: jmessineo@bigfirelaw.com
                                                      TERMINATED: 09/16/2019
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Nicole E. Ducheneaux
                                                      Big Fire Law & Policy Group LLP
                                                      1404 Fort Crook Road South
                                                      Bellevue, NE 68005
                                                      United Sta
                                                      531−466−8725
                                                      Email: nducheneaux@bigfirelaw.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Tracey A. Zephier
                                                      Cheyenne River Sioux Tribe Attorney
                                                      General
                                                      PO Box 590
                                                      Eagle Butte, SD 57625
                                                      (605) 964−6686
                                                      Fax: (605) 964−1160
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Patricia Ann Marks
                                                      (See above for address)
                                                      TERMINATED: 05/17/2019

Intervenor Plaintiff
STEVE VANCE                          represented by Joseph V. Messineo
                                                    (See above for address)
                                                    TERMINATED: 09/16/2019
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE

                                                      Nicole E. Ducheneaux
                                                      (See above for address)
                                                      LEAD ATTORNEY


V.
Defendant
                                     represented by

                                                                                            4
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 5 of 110


UNITED STATES ARMY CORPS OF                    Matthew M. Marinelli
ENGINEERS                                      U.S. DEPARTMENT OF JUSTICE
                                               Environment and Natural Resources
                                               Division
                                               Matthew Marinelli
                                               4 Constitution Square
                                               150 M Street, NE, Room 3.123
                                               Washington, DC 20002
                                               202−305−0293
                                               Email: Matthew.Marinelli@usdoj.gov
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Reuben S. Schifman
                                               DEPARTMENT OF JUSTICE
                                               Environment and Natural Resources
                                               Division
                                               Natural Resources Section
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 305−4224
                                               Email: reuben.schifman@usdoj.gov
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Amarveer Singh Brar
                                               U.S. DEPARTMENT OF JUSTICE
                                               Environment & Natural Resources
                                               Division
                                               P.O. Box 7611
                                               Washington, DC 20044−7611
                                               (202) 305−0479
                                               Email: amarveer.brar@usdoj.gov
                                               TERMINATED: 11/14/2019

                                               Brian Matthew Collins
                                               U.S. DEPARTMENT OF JUSTICE
                                               ENRD
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 305−0428
                                               Fax: (202) 305−0506
                                               Email: brian.m.collins@usdoj.gov
                                               ATTORNEY TO BE NOTICED

                                               Erica M. Zilioli
                                               U.S. DEPARTMENT OF JUSTICE
                                               Envionment & Natural Resources Division
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 514−6390
                                               Fax: (202) 514−8865


                                                                                         5
     Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 6 of 110


                                                  Email: erica.zilioli@usdoj.gov
                                                  ATTORNEY TO BE NOTICED


V.
Intervenor Defendant
DAKOTA ACCESS LLC                   represented by Kimberly Hope Caine
                                                   NORTON ROSE FULBRIGHT US LLP
                                                   799 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20001
                                                   (202) 662−0394
                                                   Fax: (202) 662−4643
                                                   Email: kim.caine@nortonrosefulbright.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Alan M. Glen
                                                  NOSSAMAN LLP
                                                  816 Congress Avenue
                                                  Suite 970
                                                  Austin, TX 78701
                                                  (512) 813−7973
                                                  Fax: (512) 651−0770
                                                  Email: aglen@nossaman.com
                                                  TERMINATED: 03/25/2019

                                                  David Debold
                                                  GIBSON, DUNN & CRUTCHER, LLP
                                                  1050 Connecticut Avenue, NW
                                                  Suite 300
                                                  Washington, DC 20036−5306
                                                  (202) 955−8551
                                                  Fax: (202) 530−9682
                                                  Email: ddebold@gibsondunn.com
                                                  ATTORNEY TO BE NOTICED

                                                  Miguel A. Estrada
                                                  GIBSON, DUNN & CRUTCHER, LLP
                                                  1050 Connecticut Avenue, NW
                                                  Suite 300
                                                  Washington, DC 20036−5306
                                                  (202) 955−8257
                                                  Fax: (202) 530−9616
                                                  Email: mestrada@gibsondunn.com
                                                  ATTORNEY TO BE NOTICED

                                                  Robert D. Comer
                                                  NORTON ROSE FULBRIGHT US LLP
                                                  1200 17th Street
                                                  Suite 1000


                                                                                              6
      Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 7 of 110


                                                          Denver, CO 80202
                                                          (303) 801−2700
                                                          Fax: (393) 801−2777
                                                          Email: bob.comer@nortonrosefulbright.com
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          William S. Scherman
                                                          GIBSON, DUNN & CRUTCHER, LLP
                                                          1050 Connecticut Avenue, NW
                                                          Suite 300
                                                          Washington, DC 20036−5306
                                                          (202) 887−3510
                                                          Fax: (202) 530−9557
                                                          Email: wscherman@gibsondunn.com
                                                          ATTORNEY TO BE NOTICED

Intervenor Defendant
DONALD J. TRUMP
Individually and in his official capacity
as President
TERMINATED: 06/20/2017

Intervenor Defendant
U.S. ARMY CORPS OF ENGINEERS                represented by Matthew M. Marinelli
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Movant
LAKOTA PEOPLES LAW OFFICE                   represented by Patrick Michael Sullivan
                                                           Dickinson Wright PLLC
                                                           1825 I St NW
                                                           Suite 900
                                                           Washington, DC 20006
                                                           (503) 659−6929
                                                           Email: psullivan@dickinson−wright.com
                                                           TERMINATED: 10/24/2017
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Movant
LAW PROFESSORS AND                          represented by William John Snape , III
PRACTITIONERS                                              WASHINGTON COLLEGE OF LAW
                                                           4300 Nebraska Ave, NW
                                                           Washington, DC 20016
                                                           (202) 536−9351
                                                           Fax: (415) 436−9683
                                                           Email: wsnape@wcl.american.edu
                                                           LEAD ATTORNEY


                                                                                                     7
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 8 of 110


                                                  ATTORNEY TO BE NOTICED

Movant
18 FEDERALLY RECOGNIZED            represented by Matthew Lee Campbell
INDIAN TRIBES AND TRIBAL                          NATIVE AMERICAN RIGHTS FUND
ORGANIZATIONS                                     1506 Broadway
                                                  Boulder, CO 80302
                                                  (303) 447−8760
                                                  Email: mcampbell@narf.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Movant
LAKOTA PEOPLE'S LAW                represented by Daniel P. Sheehan
PROJECT                                           THE ROMERO INSTITUTE
                                                  540 Sand Dollar Drive
                                                  La Selva Beach, CA 95076
                                                  (831) 763−9110
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
GREAT PLAINS TRIBAL                represented by Joel William West Williams
CHAIRMAN'S ASSOCIATION                            NATIVE AMERICAN RIGHTS FUND
                                                  1514 P Street, NW
                                                  Washington, DC 20005
                                                  (202) 785−4166
                                                  Email: williams@narf.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Richard A. Guest
                                                  NATIVE AMERICAN RIGHTS FUND
                                                  1514 P Street, NW (Rear)
                                                  Suite D
                                                  Washington, DC 20005
                                                  (202) 785−4166
                                                  Fax: (202) 822−0068
                                                  Email: richardg@narf.org
                                                  TERMINATED: 07/13/2017
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew Lee Campbell
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Amicus
OGLALA SIOUX TRIBE                 represented by Michael L. Roy
                                                  (See above for address)


                                                                                8
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 9 of 110


                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Amicus
ASSOCIATION ON AMERICAN            represented by Elizabeth Lohah Homer
INDIAN AFFAIRS                                    HOMER LAW CHARTERED
                                                  1730 Rhode Island Avenue, NW
                                                  Suite 501
                                                  Washington, DC 20036
                                                  (202) 955−5601
                                                  Fax: (202) 955 5605
                                                  Email: ehomer@homerlaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                 Matthew Lee Campbell
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Amicus
PUEBLO OF POJOAQUE                 represented by Elizabeth Lohah Homer
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
UNIVERSITY OF NEW MEXICO           represented by Elizabeth Lohah Homer
SCHOOL OF LAW NATURAL                             (See above for address)
RESOURCES AND                                     LEAD ATTORNEY
ENVIRONMENTAL LAW CLINIC                          ATTORNEY TO BE NOTICED

Amicus
NATIONAL INDIGENOUS                represented by Mary Kathryn Nagle
WOMENS RESOURCE CENTER                            PIPESTEM LAW FIRM PC
AND ADDITIONAL AMICI                              320 S Boston Ave
                                                  Suite 1705
                                                  Tulsa, OK 74103
                                                  202−407−0591
                                                  Email: mknagle@pipestemlaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
NATIONAL CONGRESS OF               represented by Matthew Lee Campbell
AMERICAN INDIANS                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                 Riyaz A. Kanji

                                                                                   9
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 10 of 110


                                                     KANJI & KATZEN, PLLC
                                                     303 Detroit Street
                                                     Suite 400
                                                     Ann Arbor, MI 48104
                                                     (734) 769−5400
                                                     Fax: (734) 769−2701
                                                     Email: rkanji@kanjikatzen.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Amicus
AFFILIATED TRIBES OF                represented by Matthew Lee Campbell
NORTHWEST INDIANS                                  (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                     Riyaz A. Kanji
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Amicus
ALASKA INTER−TRIBAL                 represented by Riyaz A. Kanji
COUNCIL                                            (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
GREAT PLAINS TRIBAL                 represented by Riyaz A. Kanji
CHAIRMAN'S ASSOCIATION                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                     Matthew Lee Campbell
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

Amicus
INTER TRIBAL ASSOCIATION OF         represented by Matthew Lee Campbell
ARIZONA                                            (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                     Riyaz A. Kanji
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Amicus
                                    represented by

                                                                                     10
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 11 of 110


NATIONAL ASSOCIATION OF                           Riyaz A. Kanji
TRIBAL HISTORIC                                   (See above for address)
PRESERVATION OFFICERS                             LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
NATIONAL INDIAN EDUCATION           represented by Riyaz A. Kanji
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NATIONAL INDIAN GAMING              represented by Riyaz A. Kanji
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
UNITED SOUTH AND EASTERN            represented by Matthew Lee Campbell
TRIBES SOVEREIGNTY                                 (See above for address)
PROTECTION FUND, INC.                              LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Riyaz A. Kanji
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN CIVIL LIBERTIES            represented by Riyaz A. Kanji
UNION                                              (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
FRED T. KOREMATSU CENTER            represented by Riyaz A. Kanji
FOR LAW AND EQUALITY                               (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
34 FEDERALLY RECOGNIZED             represented by Riyaz A. Kanji
INDIAN TRIBES                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SARA JUMPING EAGLE                  represented by Oliver B. Hall
                                                   2515 Cliffbourne Place NW

                                                                               11
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 12 of 110


                                                Washington, DC 20009
                                                617−953−0161
                                                Email: oliverbhall@gmail.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
LADONNA BRAVE BULL ALLARD           represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
VIRGIL TAKEN ALIVE                  represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CHEYENNE GARCIA                     represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
WILLIAM WILD BILL LEFT HAND         represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
MAXINE BRINGS HIM                   represented by Oliver B. Hall
BACK−JANIS                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
KATHY WILLCUTS                      represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CRYSTAL COLE                        represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus

                                                                               12
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 13 of 110


RUSSELL VAZQUEZ                     represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
THOMAS E. BARBER, SR.               represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
TATEOLOWAN GARCIA                   represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CHANI PHILLIPS                      represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
WASTEWIN YOUNG                      represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA PETROLEUM              represented by A. Kent Mayo
COUNCIL                                            BAKER BOTTS, LLP
                                                   The Warner Building
                                                   1299 Pennsylvania Avenue, NW
                                                   Suite 1300
                                                   Washington, DC 20004−2400
                                                   (202) 639−1122
                                                   Email: kent.mayo@bakerbotts.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Grant S. Snell
                                                  CROWLEY FLECK PLLP
                                                  P.O. Box 759
                                                  1667 Whitefish Stage Road
                                                  Kalispell, MT 59901
                                                  406−752−6644
                                                  Email: gsnell@crowleyfleck.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                                     13
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 14 of 110



Amicus
AMERICAN PETROLEUM                  represented by David Hyler Coburn
INSTITUTE                                          STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   (202) 429−8063
                                                   Fax: (202) 261−0565
                                                   Email: dcoburn@steptoe.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
AMERICAN FUEL &                     represented by David Hyler Coburn
PETROCHEMICAL                                      (See above for address)
MANUFACTURERS                                      LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
ASSOCIATION OF OIL PIPE LINES       represented by David Hyler Coburn
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CHAMBER OF COMMERCE OF              represented by David Hyler Coburn
THE UNITED STATES OF                               (See above for address)
AMERICA                                            LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NATIONAL ASSOCIATION OF             represented by David Hyler Coburn
MANUFACTURERS                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
BIG VALLEY BAND OF POMO             represented by Michael R. Sklaire
INDIANS OF THE BIG VALLEY                          GREENBERG TRAURIG, LLP
RANCHERIA                                          1750 Tysons Boulevard
                                                   Suite 1000
                                                   McLean, VA 22102
                                                   (703) 749−1300
                                                   Fax: (703) 749−1301
                                                   Email: sklairem@gtlaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus


                                                                                 14
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 15 of 110


CONFEDERATED TRIBES OF THE          represented by Michael R. Sklaire
UMATILLA INDIAN                                    (See above for address)
RESERVATION                                        LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
FORT BELKNAP INDIAN                 represented by Michael R. Sklaire
COMMUNITY                                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
HOONAH INDIAN ASSOCIATION           represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
MICCOSUKEE TRIBE OF INDIANS         represented by Michael R. Sklaire
OF FLORIDA                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NEZ PERCE TRIBE                     represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
PASCUA YAQUI TRIBE                  represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
RAMAPOUGH LENAPE NATION             represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
RED CLIFF BAND OF LAKE              represented by Michael R. Sklaire
SUPERIOR CHIPPEWA INDIANS                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus



                                                                             15
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 16 of 110


ROSEBUD SIOUX TRIBE                 represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SAN CARLOS APACHE TRIBE             represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SENECA NATION                       represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SWINOMISH INDIAN TRIBAL             represented by Michael R. Sklaire
COMMUNITY                                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
WAMPANOAG TRIBE OF GAY              represented by Michael R. Sklaire
HEAD (AQUINNAH)                                    (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
AMERICANS FOR INDIAN                represented by Michael R. Sklaire
OPPORTUNITY                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
INDIAN LAW RESOURCE CENTER          represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
TRIBAL LAW AND POLICY               represented by Michael R. Sklaire
INSTITUTE                                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus



                                                                             16
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 17 of 110


STATE OF NORTH DAKOTA               represented by Matthew A. Sagsveen
                                                   ND OFFICE OF ATTORNEY GENERAL
                                                   500 N. 9th Street
                                                   Bismarck, ND 58501−4509
                                                   (701) 328−3640
                                                   Email: masagsve@nd.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
HESS CORPORATION                    represented by Ragan Naresh
                                                   KIRKLAND & ELLIS LLP
                                                   1301 Pennsylvania Ave, NW
                                                   Washington, DC 20004
                                                   (202) 389−5267
                                                   Fax: (202) 389−5200
                                                   Email: ragan.naresh@kirkland.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CONSUMER ENERGY ALLIANCE            represented by Amy Miller
                                                   BUCHANAN INGERSOLL & ROONEY,
                                                   PC
                                                   1700 K Street, NW
                                                   Suite 300
                                                   Washington, DC 20006
                                                   202−452−7935
                                                   Email: amy.miller@bipc.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA FARM BUREAU            represented by Adam Michael Dec
                                                   BAKER BOTTS, LLP
                                                   700 K Street NW
                                                   Washington, DC 20001
                                                   202−639−7817
                                                   Email: Adam.Dec@bakerbotts.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Grant S. Snell
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA GRAIN                  represented by Adam Michael Dec
DEALERS ASSOCIATION                                (See above for address)


                                                                                      17
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 18 of 110


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA GRAIN                  represented by Adam Michael Dec
GROWERS ASSOCIATION                                (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
SOUTH DAKOTA CORN GROWERS           represented by Adam Michael Dec
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
SOUTH DAKOTA FARM BUREAU            represented by Adam Michael Dec
FEDERATION                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
SOUTH DAKOTA SOYBEAN                represented by Adam Michael Dec
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY


                                                                             18
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 19 of 110


                                                  ATTORNEY TO BE NOTICED

Amicus
STATE OF INDIANA                    represented by Thomas Molnar Fisher
                                                   OFFICE OF THE INDIANA ATTORNEY
                                                   GERNERAL
                                                   302 West Govern ment Center South, Fifth
                                                   Floor
                                                   Indianapolis, IN 46204
                                                   (317) 232−6255
                                                   Email: tom.fisher@atg.in.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF MONTANA                    represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF ALABAMA                    represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF ARKANSAS                   represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF IOWA                       represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF KANSAS                     represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF KENTUCKY                   represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                              19
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 20 of 110



Amicus
STATE OF LOUISIANA                  represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF NEBRASKA                   represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF OHIO                       represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF SOUTH DAKOTA               represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF TEXAS                      represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF UTAH                       represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF WEST VIRGINIA              represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
MEMBERS OF CONGRESS                 represented by William Stewart Eubanks , II
                                                   EUBANKS & ASSOCIATES, LLC
                                                   1331 H Street NW
                                                   Suite 902
                                                   Washington, DC 20005

                                                                                  20
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 21 of 110


                                                  970−703−6060
                                                  Email: bill@eubankslegal.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
BOLD ALLIANCE                       represented by Karimah Schoenhut
                                                   SIERRA CLUB
                                                   50 F Street, NW
                                                   8th Floor
                                                   Washington, DC 20001
                                                   (202) 548−4584
                                                   Fax: (202) 547−6009
                                                   Email: karimah.schoenhut@sierraclub.org
                                                   ATTORNEY TO BE NOTICED

Amicus
CENTER FOR BIOLOGICAL               represented by Karimah Schoenhut
DIVERSITY                                          (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
DAKOTA RURAL ACTION                 represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
FRIENDS OF THE EARTH                represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
HONOR THE EARTH                     represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
SAVE OUR ILLINOIS LAND              represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
SIERRA CLUB                         represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
350.ORG                             represented by Karimah Schoenhut


                                                                                             21
     Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 22 of 110


                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Amicus
MIDWEST ALLIANCE OF                  represented by Matthew Lee Campbell
SOVEREIGN TRIBES                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Amicus
28 FEDERALLY RECOGNIZED              represented by Matthew Lee Campbell
INDIAN TRIBES                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Cross Claimant
DAKOTA ACCESS LLC                    represented by Kimberly Hope Caine
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 Alan M. Glen
                                                 (See above for address)
                                                 TERMINATED: 03/25/2019

                                                 David Debold
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Miguel A. Estrada
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Robert D. Comer
                                                 (See above for address)
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                 William S. Scherman
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED


V.
Cross Defendant
UNITED STATES ARMY CORPS OF          represented by Matthew M. Marinelli
ENGINEERS                                           (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


                                                                              22
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 23 of 110


                                                         Brian Matthew Collins
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

                                                         Erica M. Zilioli
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
07/27/2016   1        COMPLAINT for Declaratory and Injunctive Relief against UNITED
                      STATES ARMY CORPS OF ENGINEERS ( Filing fee $ 400 receipt number
                      0090−4619146) filed by STANDING ROCK SIOUX TRIBE. (Attachments: #
                      1 Civil Cover Sheet, # 2 Summons to US Army Corps of Engineers)(Goldman,
                      Patti) (Entered: 07/27/2016)
07/27/2016   2        MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jan
                      Hasselman, :Firm− Earthjustice, :Address− 705 Second Avenue, Suite 203,
                      Seattle, WA 98104. Phone No. − (206)343−7340. Fax No. − (206)343−1526
                      Filing fee $ 100, receipt number 0090−4619367. Fee Status: Fee Paid. by
                      STANDING ROCK SIOUX TRIBE (Attachments: # 1 Declaration of Jan
                      Hasselman ISO Mtn for Admission Pro Hac Vice, # 2 Text of Proposed Order
                      Plaintiff's Proposed Order Granting Mtn to Appear Pro Hac Vice)(Goldman,
                      Patti) (Entered: 07/27/2016)
07/27/2016   3        MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephanie
                      Tsosie, :Firm− Earthjustice, :Address− 705 Second Avenue, Suite 203, Seattle,
                      WA 98104. Phone No. − (206)343−7340. Fax No. − (206)343−1526 Filing fee
                      $ 100, receipt number 0090−4619381. Fee Status: Fee Paid. by STANDING
                      ROCK SIOUX TRIBE (Attachments: # 1 Declaration of Stephanie Tsosie ISO
                      Mtn for Admission Pro Hac Vice, # 2 Text of Proposed Order)(Goldman,
                      Patti) (Entered: 07/27/2016)
07/27/2016            Case Assigned to Judge James E. Boasberg. (jd) (Entered: 07/28/2016)
07/29/2016   4        SUMMONS (1) Issued Electronically as to UNITED STATES ARMY
                      CORPS OF ENGINEERS. (Attachment: # 1 Consent Forms)(jd) (Entered:
                      07/29/2016)
08/01/2016            MINUTE ORDER: The Court ORDERS that: 1) Plaintiff's 2 Motion for
                      Admission Pro Hac Vice of JAN HASSELMAN is GRANTED; and 2)
                      Plaintiff's 3 Motion for Admission Pro Hac Vice of STEPHANIE TSOSIE is
                      GRANTED. Signed by Judge James E. Boasberg on 8/1/16. (lcjeb1) (Entered:
                      08/01/2016)
08/04/2016   5        MOTION for Preliminary Injunction and Memo in Support of Motion for
                      Preliminary Injunction, MOTION for Hearing Expedited Hearing Requested
                      by STANDING ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed
                      Order Granting Motion for Preliminary Injunction, # 2 Text of Proposed Order
                      Granting Request for Expedited Hearing)(Hasselman, Jan) (Entered:
                      08/04/2016)
08/04/2016   6        LARGE ADDITIONAL ATTACHMENTS by STANDING ROCK SIOUX
                      TRIBE (Attachments: # 1 Declaration of Dave Armabault II In Support of Mtn

                                                                                                      23
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 24 of 110



                    for PI, # 2 Declaration of Jon Eagle Sr In Support of Mtn for PI, # 3
                    Declaration of Jan Hasselman In Support of Mtn for PI, # 4 Exhibit 1 to Decl
                    of J Hasselman, # 5 Exhibit 2 to Decl of J Hasselman, # 6 Exhibit 3 Part 1 to
                    Decl of J Hasselman, # 7 Exhibit 3 Part 2 to Decl of J Hasselman, # 8 Exhibit
                    3 Part 3 to Decl of J Hasselman, # 9 Exhibit 3 Part 4 to Decl of J Hasselman, #
                    10 Exhibit 4 to Decl of J Hasselman, # 11 Exhibit 5 to Decl of J Hasselman, #
                    12 Exhibit 6 to Decl of J Hasselman, # 13 Exhibit 7 to Decl of J Hasselman, #
                    14 Exhibit 8 to Decl of J Hasselman, # 15 Exhibit 9 to Decl of J Hasselman, #
                    16 Exhibit 10 to Decl of J Hasselman, # 17 Exhibit 11 to Decl of J Hasselman,
                    # 18 Exhibit 12 to Decl of J Hasselman, # 19 Exhibit 13 Part 1 to Decl of J
                    Hasselman, # 20 Exhibit 13 Part 2 to Decl of J Hasselman, # 21 Exhibit 13
                    Part 3 to Decl of J Hasselman, # 22 Exhibit 13 Part 4 to Decl of J Hasselman,
                    # 23 Exhibit 13 Part 5 to Decl of J Hasselman, # 24 Exhibit 13 Part 6 to Decl
                    of J Hasselman, # 25 Exhibit 13 Part 7 to Decl of J Hasselman, # 26 Exhibit 13
                    Part 8 to Decl of J Hasselman, # 27 Exhibit 13 Part 9 to Decl of J Hasselman,
                    # 28 Exhibit 14 to Decl of J Hasselman, # 29 Exhibit 15 to Decl of J
                    Hasselman, # 30 Exhibit 16 to Decl of J Hasselman, # 31 Exhibit 17 to Decl of
                    J Hasselman, # 32 Exhibit 18 to Decl of J Hasselman, # 33 Exhibit 19 to Decl
                    of J Hasselman, # 34 Exhibit 20 to Decl of J Hasselman, # 35 Exhibit 21 to
                    Decl of J Hasselman, # 36 Exhibit 22 to Decl of J Hasselman, # 37 Exhibit 23
                    to Decl of J Hasselman, # 38 Exhibit 24 to Decl of J Hasselman, # 39 Exhibit
                    25 to Decl of J Hasselman, # 40 Exhibit 26 to Decl of J Hasselman, # 41
                    Exhibit 27 to Decl of J Hasselman, # 42 Exhibit 28 to Decl of J Hasselman, #
                    43 Exhibit 29 to Decl of J Hasselman, # 44 Exhibit 30 to Decl of J Hasselman,
                    # 45 Exhibit 31 to Decl of J Hasselman, # 46 Exhibit 32 to Decl of J
                    Hasselman, # 47 Exhibit 33 to Decl of J Hasselman, # 48 Exhibit 34 to Decl of
                    J Hasselman, # 49 Exhibit 35 to Decl of J Hasselman, # 50 Exhibit 36 to Decl
                    of J Hasselman, # 51 Exhibit 37 to Decl of J Hasselman, # 52 Exhibit 38 to
                    Decl of J Hasselman, # 53 Exhibit 39 to Decl of J Hasselman, # 54 Exhibit 40
                    to Decl of J Hasselman, # 55 Exhibit 41 to Decl of J Hasselman, # 56 Exhibit
                    43 to Decl of J Hasselman, # 57 Exhibit 44 to Decl of J Hasselman, # 58
                    Exhibit 45 to Decl of J Hasselman, # 59 Exhibit 46 to Decl of J Hasselman, #
                    60 Exhibit 47 to Decl of J Hasselman, # 61 Exhibit 48 to Decl of J Hasselman,
                    # 62 Exhibit 49 to Decl of J Hasselman, # 63 Exhibit 50 to Decl of J
                    Hasselman, # 64 Exhibit 51 to Decl of J Hasselman, # 65 Exhibit 52 to Decl of
                    J Hasselman, # 66 Exhibit 53 to Decl of J Hasselman, # 67 Exhibit 54 to Decl
                    of J Hasselman, # 68 Text of Proposed Order Granting Motion for Preliminary
                    Injunction, # 69 Text of Proposed Order Granting Request for Expedited
                    Hearing)(Hasselman, Jan) Modified on 8/5/2016 (ztd). (Entered: 08/04/2016)
08/05/2016          NOTICE OF ERROR re 6 Motion for Preliminary Injunction; emailed to
                    jhasselman@earthjustice.org, cc'd 4 associated attorneys −− The PDF file you
                    docketed contained errors: 1. In the future, please use the event Large
                    Additional Attachments found under Other Documents. (ztd, ) (Entered:
                    08/05/2016)
08/05/2016   7      Unopposed MOTION to Intervene in Support of Defendant by DAKOTA
                    ACCESS LLC (Attachments: # 1 Memorandum in Support, # 2 Declaration, #
                    3 Proposed Responsive Pleading, # 4 Text of Proposed Order, # 5 Disclosure
                    Statement)(Caine, Kimberly) (Entered: 08/05/2016)
08/05/2016   8      NOTICE of Appearance by Kimberly Hope Caine on behalf of DAKOTA
                    ACCESS LLC (Caine, Kimberly) (Entered: 08/05/2016)

                                                                                                      24
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 25 of 110



08/05/2016    9     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− William J.
                    Leone, :Firm− Norton Rose Fulbright US LLP, :Address− 666 Fifth Avenue,
                    New York, NY 10103. Phone No. − 212−318−3000. Fax No. −
                    212−318−3400 Filing fee $ 100, receipt number 0090−4630102. Fee Status:
                    Fee Paid. by DAKOTA ACCESS LLC (Attachments: # 1 Declaration)(Caine,
                    Kimberly) (Entered: 08/05/2016)
08/05/2016   10     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Robert D.
                    Comer, :Firm− Norton Rose Fulbright US LLP, :Address− 1200 17th Street,
                    Suite 1000, Denver, CO 80202. Phone No. − 303−801−2700. Fax No. −
                    393−801−2777 Filing fee $ 100, receipt number 0090−4630120. Fee Status:
                    Fee Paid. by DAKOTA ACCESS LLC (Attachments: # 1 Declaration)(Caine,
                    Kimberly) (Entered: 08/05/2016)
08/08/2016          MINUTE ORDER granting Unopposed 7 Motion to Intervene on behalf of
                    Dakota Access, LLC. Signed by Judge James E. Boasberg on 8/8/16. (lcjeb2)
                    (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER granting 9 Motion for Leave to Appear Pro Hac Vice of
                    WILLIAM J. LEONE. Signed by Judge James E. Boasberg on 8/8/16. (lcjeb2)
                    (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER granting 10 Motion for Leave to Appear Pro Hac Vice of
                    Robert D. Comer. Signed by Judge James E. Boasberg on 8/8/16. (lcjeb2)
                    (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER: The Court ORDERS that a conference call in Chambers is
                    hereby set for Monday, August 8, 2016, at 3 p.m. EST to discuss scheduling.
                    The Court ORDERS that parties shall dial into Chambers' toll−free
                    conference−call number, (877) 402−9753, at this time. Chambers will contact
                    the parties separately via email with the dial−in code. Signed by Judge James
                    E. Boasberg on 8/8/16. (lcjeb2) (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER: As discussed in today's conference call, the Court
                    ORDERS that any opposition to the preliminary−injunction motion shall be
                    filed by August 18, 2016, with any reply due by August 22, 2016, and a
                    hearing shall be set for August 24, 2016, at 2:00 p.m. in Courtroom 19. Signed
                    by Judge James E. Boasberg on 8/8/16. (lcjeb2) (Entered: 08/08/2016)
08/08/2016          Minute Entry for proceedings held before Judge James E. Boasberg:
                    Telephone Conference held on 8/8/2016. (ad) (Entered: 08/09/2016)
08/09/2016          Set/Reset Deadlines/Hearings: Any opposition to the preliminary−injunction
                    motion shall be filed by 8/18/2016, with any reply due by 8/22/2016, and a
                    hearing shall be set for 8/24/2016, at 2:00 PM, in Courtroom 19, before Judge
                    James E. Boasberg. (ad) (Entered: 08/09/2016)
08/10/2016   11     MOTION to Intervene in Support of Plaintiff by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Declaration Steve Vance, # 2 Exhibit 1 to Vance
                    Decl, # 3 Exhibit 2 to Vance Decl, # 4 Exhibit 3 to Vance Decl, # 5 Exhibit 4
                    to Vance Decl, # 6 Exhibit 5 to Vance Decl, # 7 Declaration Chairman Harold
                    Frazier, # 8 Exhibit 1 to Frazier Decl, # 9 Exhibit 2 to Frazier Decl, # 10
                    Exhibit 3 to Frazier Decl, # 11 Declaration Joye Braun, # 12 Exhibit Text of
                    Proposed Complaint, # 13 Text of Proposed Order, # 14 Exhibit Disclosure
                    Statement)(Schulte, Conly) (Entered: 08/10/2016)


                                                                                                     25
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 26 of 110



08/10/2016   12     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Nicole E.
                    Ducheneaux, :Firm− Fredericks Peebles & Morgan LLP, :Address− 3610
                    North 163rd Plaza, Omaha, NE 68116. Phone No. − 402−333−4053. Fax No.
                    − 402−333−4761 Filing fee $ 100, receipt number 0090−4634821. Fee Status:
                    Fee Paid. by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration Nicole Ducheneaux, # 2 Text of Proposed Order)(Schulte, Conly)
                    (Entered: 08/10/2016)
08/11/2016          MINUTE ORDER granting 12 Motion for Admission Pro Hac Vice of
                    NICOLE E. DUCHENEAUX. Signed by Judge James E. Boasberg on
                    8/11/16. (lcjeb2) (Entered: 08/11/2016)
08/11/2016          MINUTE ORDER: The Court ORDERS that if Dakota Access opposes the 11
                    Motion to Intervene, it shall file such opposition by August 15, 2016. Signed
                    by Judge James E. Boasberg on 8/11/16. (lcjeb2) (Entered: 08/11/2016)
08/11/2016          Set/Reset Deadlines: Dakota Access' opposition, if any, to 11 Motion to
                    Intervene due by 8/15/2016. (tg) (Entered: 08/11/2016)
08/11/2016   13     NOTICE of Appearance by Erica M. Zilioli on behalf of UNITED STATES
                    ARMY CORPS OF ENGINEERS (Zilioli, Erica) (Entered: 08/11/2016)
08/11/2016   14     MOTION for Leave to File to File Supplemental Declaration in Support of
                    Motion for Preliminary Injunction by STANDING ROCK SIOUX TRIBE
                    (Attachments: # 1 Exhibit 1 Declaration of Tim Mentz, Sr., # 2 Text of
                    Proposed Order)(Hasselman, Jan) (Entered: 08/11/2016)
08/11/2016   15     NOTICE of Appearance by Matthew M. Marinelli on behalf of UNITED
                    STATES ARMY CORPS OF ENGINEERS (Marinelli, Matthew) (Entered:
                    08/11/2016)
08/12/2016          MINUTE ORDER granting Plaintiff's 14 Motion for Leave to File
                    Supplemental Declaration in Support of Motion for Preliminary Injunction.
                    Signed by Judge James E. Boasberg on 8/12/16. (lcjeb2) (Entered:
                    08/12/2016)
08/12/2016   16     SUPPLEMENTAL Declaration to re 5 MOTION for Preliminary Injunction
                    and Memo in Support of Motion for Preliminary Injunction MOTION for
                    Hearing Expedited Hearing Requested filed by STANDING ROCK SIOUX
                    TRIBE. (td) (Entered: 08/12/2016)
08/15/2016   17     Memorandum in opposition to re 11 MOTION to Intervene in Support of
                    Plaintiff filed by DAKOTA ACCESS LLC. (Attachments: # 1 Text of
                    Proposed Order)(Caine, Kimberly) (Entered: 08/15/2016)
08/16/2016   18     REPLY to opposition to motion re 11 MOTION to Intervene in Support of
                    Plaintiff filed by CHEYENNE RIVER SIOUX TRIBE. (Schulte, Conly)
                    (Entered: 08/16/2016)
08/16/2016   19     MOTION for Joinder by CHEYENNE RIVER SIOUX TRIBE (Attachments:
                    # 1 Declaration Robert Walters, # 2 Declaration Chairman Harold Frazier, # 3
                    Exhibit 1 to Frazier Declaration, # 4 Exhibit 2 to Frazier Declaration, # 5
                    Declaration Melvin Garreau, Sr., # 6 Declaration Dave Nelson)(Schulte,
                    Conly) (Entered: 08/16/2016)
08/17/2016   20


                                                                                                    26
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 27 of 110



                    MOTION for Leave to File Excess Pages in Opposition to Plaintiff's Motion
                    for Preliminary Injunction by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Caine, Kimberly) (Entered: 08/17/2016)
08/18/2016          MINUTE ORDER: Given the accelerated timetable for the Court to prepare
                    for this proceeding, the Court ORDERS that the 20 Motion for Excess Pages is
                    DENIED. Signed by Judge James E. Boasberg on 8/18/2016. (lcjeb1)
                    Modified on 8/19/2016 to include the word "Minute Order" within the entry
                    (ad). (Entered: 08/18/2016)
08/18/2016   21     Memorandum in opposition to re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction MOTION for Hearing
                    Expedited Hearing Requested filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                    Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit
                    9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14
                    Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Declaration Declaration of
                    Joel Ames, # 18 Declaration Declaration of Martha Chieply and
                    accompanying exhibits 1 through 16, # 19 Declaration Declaration of Richard
                    Harnois and accompanying exhibits 1 through 5, # 20 Declaration Declaration
                    of Jonathan Shelman)(Zilioli, Erica) (Entered: 08/18/2016)
08/18/2016   22     Memorandum in opposition to re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction MOTION for Hearing
                    Expedited Hearing Requested filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit A1, # 3 Exhibit B, # 4 Exhibit B1, #
                    5 Exhibit B2, # 6 Exhibit B3, # 7 Exhibit B4, # 8 Exhibit B5, # 9 Exhibit B6, #
                    10 Exhibit B7, # 11 Exhibit C, # 12 Exhibit C1, # 13 Exhibit C2, # 14 Exhibit
                    C3, # 15 Exhibit C4, # 16 Exhibit C5, # 17 Exhibit C6, # 18 Exhibit C7, # 19
                    Exhibit C8, # 20 Exhibit C9, # 21 Exhibit C10, # 22 Exhibit C11, # 23 Exhibit
                    D, # 24 Exhibit E, # 25 Exhibit F, # 26 Exhibit G, # 27 Exhibit H, # 28 Exhibit
                    I, # 29 Exhibit J, # 30 Exhibit K, # 31 Exhibit L, # 32 Exhibit M, # 33 Exhibit
                    N, # 34 Exhibit O, # 35 Exhibit P, # 36 Exhibit Q, # 37 Exhibit R, # 38 Exhibit
                    S, # 39 Exhibit T, # 40 Exhibit U, # 41 Exhibit V, # 42 Exhibit W, # 43
                    Exhibit X, # 44 Text of Proposed Order)(Caine, Kimberly) (Entered:
                    08/18/2016)
08/19/2016          MINUTE ORDER: The Court ORDERS that: 1) The Cheyenne River Sioux
                    Tribe's 11 Motion to Intervene is GRANTED, and the CRST may participate
                    as a party in this litigation; 2) Given the compressed timetable for the
                    Preliminary Injunction, the fact that Defendants' Opposition briefs have
                    already been filed, and the comprehensiveness of the briefing by the Standing
                    Rock Sioux Tribe, however, the CRST may not participate in the
                    preliminary−injunction briefing or hearing; and 3) The CSRT's 19 Motion for
                    Joinder, accordingly, is DENIED. Signed by Judge James E. Boasberg on
                    8/19/2016. (lcjeb1) (Entered: 08/19/2016)
08/19/2016   23     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Alan M. Glen,
                    :Firm− Nossaman LLP, :Address− 816 Congress Ave., Ste. 970, Austin, TX
                    78701. Phone No. − 512−813−7943. Fax No. − 512−651−0770 Filing fee $
                    100, receipt number 0090−4644415. Fee Status: Fee Paid. by DAKOTA
                    ACCESS LLC (Attachments: # 1 Declaration In Support of Motion for
                    Admission of Attory Pro Hac Vice)(Quarles, Steven) (Entered: 08/19/2016)


                                                                                                         27
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 28 of 110



08/19/2016          MINUTE ORDER granting 23 Motion for Leave to Appear Pro Hac Vice of
                    ALAN M. GLEN. Signed by Judge James E. Boasberg on 8/19/2016. (lcjeb1)
                    (Entered: 08/19/2016)
08/22/2016   24     REPLY to opposition to motion re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction MOTION for Hearing
                    Expedited Hearing Requested filed by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Declaration of Jan Hasselman ISO Reply re Motion for
                    Preliminary Injunction, # 2 Exhibit 55, # 3 Exhibit 56, # 4 Exhibit 57, # 5
                    Exhibit 58, # 6 Exhibit 59, # 7 Exhibit 60, # 8 Exhibit 61, # 9 Exhibit 62, # 10
                    Exhibit 63, # 11 Exhibit 64)(Hasselman, Jan) (Entered: 08/22/2016)
08/23/2016          MINUTE ORDER: The Court ORDERS that at tomorrow's hearing, Plaintiff
                    may have 25 minutes for its initial argument, Defendants may jointly have 30
                    minutes, and Plaintiff may have 5 minutes for rebuttal. No witnesses may be
                    called. Signed by Judge James E. Boasberg on 8/23/2016. (lcjeb1) (Entered:
                    08/23/2016)
08/23/2016   25     MOTION for Leave to File Supplemental Declaration of Joey Mahmoud by
                    DAKOTA ACCESS LLC (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Text
                    of Proposed Order)(Caine, Kimberly) (Entered: 08/23/2016)
08/24/2016          MINUTE ORDER: The Court ORDERS that Dakota Access' 25 Motion for
                    Leave to File Supplemental Declaration is DENIED. Signed by Judge James
                    E. Boasberg on 8/24/2016. (lcjeb1) (Entered: 08/24/2016)
08/24/2016   26     ANSWER to Complaint by DAKOTA ACCESS LLC.(Caine, Kimberly)
                    (Entered: 08/24/2016)
08/24/2016          MINUTE ORDER: The Court ORDERS that a status conference will be held
                    on September 14, 2016, at 2 P.M. Plaintiffs may appear by telephone. Signed
                    by Judge James E. Boasberg on 8/24/2016. (lcjeb1) (Entered: 08/24/2016)
08/24/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 8/24/2016 re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction. 5 Motion for
                    Preliminary Injunction and Memo in Support of Motion for Preliminary
                    Injunction, HEARD and TAKEN UNDER ADVISEMENT. A Status
                    Conference is set for 9/14/2016, at 2:00 PM, in Courtroom 19, before Judge
                    James E. Boasberg. (Court Reporter Lisa Griffith) (ad) (Entered: 08/24/2016)
09/01/2016   27     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    8−24−16; Page Numbers: 1−62. Date of Issuance:9−1−16. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will

                                                                                                           28
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 29 of 110



                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 9/22/2016. Redacted Transcript Deadline set for 10/2/2016. Release of
                    Transcript Restriction set for 11/30/2016.(Griffith, Lisa) (Entered: 09/01/2016)
09/01/2016   28     NOTICE of Appearance by Alan M. Glen on behalf of DAKOTA ACCESS
                    LLC (Glen, Alan) (Entered: 09/01/2016)
09/02/2016   29     MOTION for Leave to File Supplemental Declaration by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Declaration Supplemental Declaration of
                    Tim Mentz, Sr., # 2 Exhibit 1 to Supp'l Declaration, # 3 Exhibit 2 to Supp'l
                    Declaration, # 4 Exhibit 3 to Supp'l Declaration, # 5 Exhibit 4 to Supp'l
                    Declaration)(Hasselman, Jan) (Entered: 09/02/2016)
09/04/2016   30     Emergency MOTION for Temporary Restraining Order by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Declaration Declaration of Tim
                    Mentz In Support of TRO, # 2 Declaration Declaration of Jan Hasselman In
                    Support of TRO, # 3 Text of Proposed Order)(Hasselman, Jan) (Entered:
                    09/04/2016)
09/04/2016   31     MOTION for Temporary Restraining Order by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Declaration Nicole Ducheneaux, # 2 Text of
                    Proposed Order)(Schulte, Conly) (Entered: 09/04/2016)
09/05/2016          MINUTE ORDER: The Court ORDERS that a hearing on Plaintiff's TRO
                    shall take place on September 6, 2016, at 3:00 p.m., in Courtroom 19. Signed
                    by Judge James E. Boasberg on 9/05/2016. (ad) (Entered: 09/05/2016)
09/05/2016          Set/Reset Hearing: A hearing on Plaintiff's TRO is set for 9/6/2016, at 3:00
                    PM, in Courtroom 19, before Judge James E. Boasberg. (ad) (Entered:
                    09/05/2016)
09/05/2016   32     RESPONSE re 30 Emergency MOTION for Temporary Restraining Order , 31
                    MOTION for Temporary Restraining Order filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Zilioli, Erica) (Entered: 09/05/2016)
09/06/2016   33     MOTION for Leave to Appear to Appear Telephonically by CHEYENNE
                    RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 09/06/2016)
09/06/2016          MINUTE ORDER: The Court GRANTS Cheyenne River's 33 Motion for
                    Leave to Appear Telephonically. Signed by Judge James E. Boasberg on
                    9/6/2016. (lcjeb1) (Entered: 09/06/2016)
09/06/2016   34     RESPONSE re 30 Emergency MOTION for Temporary Restraining Order , 31
                    MOTION for Temporary Restraining Order , 29 MOTION for Leave to File
                    Supplemental Declaration filed by DAKOTA ACCESS LLC. (Attachments: #
                    1 Declaration, # 2 Exhibit A, # 3 Exhibit B, # 4 Text of Proposed
                    Order)(Caine, Kimberly) (Entered: 09/06/2016)
09/06/2016   35     REPLY to opposition to motion re 31 MOTION for Temporary Restraining
                    Order filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration Ducheneaux, # 2 Exhibit 1 to Ducheneaux Decl, # 3 Declaration
                    Chairman Harold Frazier)(Ducheneaux, Nicole) (Entered: 09/06/2016)


                                                                                                        29
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 30 of 110



09/06/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 9/6/2016 re 30 Emergency MOTION for Temporary
                    Restraining Order filed by STANDING ROCK SIOUX TRIBE, 31 MOTION
                    for Temporary Restraining Order filed by CHEYENNE RIVER SIOUX
                    TRIBE. (Order forthcoming). (Court Reporter Patricia Kaneshiro−Miller.) (tg)
                    (Entered: 09/06/2016)
09/06/2016          MINUTE ORDER: The Court ORDERS that Plaintiff's 29 Motion for Leave
                    to File Supplemental Declaration is GRANTED. Signed by Judge James E.
                    Boasberg on 9/6/2016. (lcjeb1) (Entered: 09/06/2016)
09/06/2016          MINUTE ORDER: As explained at today's hearing, the Court ORDERS that
                    Plaintiffs' [30, 31] Motions for Temporary Restraining Order are GRANTED
                    IN PART and DENIED IN PART. As agreed by Defendants, the Court
                    ORDERS that no construction activity on the DAPL may take place between
                    Highway 1806 and 20 miles to the east of Lake Oahe. Construction activity to
                    the west of Highway 1806 may proceed. Signed by Judge James E. Boasberg
                    on 9/6/2016. (lcjeb1) (Entered: 09/06/2016)
09/06/2016   36     SUPPLEMENTAL Declaration to re 5 MOTION for Preliminary Injunction
                    and Memo in Support of Motion for Preliminary Injunction MOTION for
                    Hearing Expedited Hearing Requested filed by STANDING ROCK SIOUX
                    TRIBE. (Attachments: # 1 Exhibit)(td) (Entered: 09/07/2016)
09/07/2016          MINUTE ORDER: As the Court will now be in trial on another matter on
                    September 14, 2016, it ORDERS that the status conference set for that date is
                    VACATED and RESET for September 16, 2016, at 2:00 p.m. The Court
                    apologizes for any inconvenience. Signed by Judge James E. Boasberg on
                    9/7/2016. (lcjeb1) (Entered: 09/07/2016)
09/07/2016          Set/Reset Hearings: The Status Conference set for 9/14/2016, at 2:00 PM, is
                    hereby VACATED and RESCHEDULED for 9/16/2016, at 2:00 PM, in
                    Courtroom 19, before Judge James E. Boasberg. (ad) (Entered: 09/07/2016)
09/08/2016   37     AMENDED COMPLAINT against CHEYENNE RIVER SIOUX TRIBE filed
                    by CHEYENNE RIVER SIOUX TRIBE.(Ducheneaux, Nicole) Modified on
                    9/12/2016 (td). Modified on 10/20/2016 (znmw). (Entered: 09/08/2016)
09/09/2016   38     ORDER DENYING 5 Motion for Preliminary Injunction. Signed by Judge
                    James E. Boasberg on 9/9/2016. (lcjeb1) (Entered: 09/09/2016)
09/09/2016   39     MEMORANDUM OPINION re 38 Order on Motion for Preliminary
                    Injunction. Signed by Judge James E. Boasberg on 9/9/2016. (lcjeb1)
                    (Entered: 09/09/2016)
09/09/2016   40     ENTERED IN ERROR. . . . .NOTICE of Appeal to US Court of Appeals DC
                    Circuit by STANDING ROCK SIOUX TRIBE re 38 Order on Motion for
                    Preliminary Injunction, 5 MOTION for Preliminary Injunction and Memo in
                    Support of Motion for Preliminary Injunction MOTION for Hearing Expedited
                    Hearing Requested, 39 Memorandum & Opinion (Attachments: # 1 Exhibit
                    Order)(Hasselman, Jan) Modified on 9/12/2016 (td). (Entered: 09/09/2016)
09/09/2016   41     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 38 Order on Motion
                    for Preliminary Injunction, 39 Memorandum & Opinion by STANDING
                    ROCK SIOUX TRIBE. Filing fee $ 505, receipt number 0090−4668363. Fee


                                                                                                    30
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 31 of 110



                    Status: Fee Paid. Parties have been notified. (Attachments: # 1 Exhibit
                    Order)(Hasselman, Jan) (Entered: 09/09/2016)
09/09/2016   42     MOTION Injunction Pending Appeal by CHEYENNE RIVER SIOUX
                    TRIBE, STANDING ROCK SIOUX TRIBE (Attachments: # 1 Exhibit 1, # 2
                    Declaration of Thomas F King PhD, # 3 Text of Proposed Order)(Hasselman,
                    Jan) (Entered: 09/09/2016)
09/09/2016   43     RESPONSE re 42 MOTION Injunction Pending Appeal filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Zilioli, Erica) (Entered:
                    09/09/2016)
09/09/2016          USCA Case Number 16−5259 for 41 Notice of Appeal to DC Circuit Court,
                    filed by STANDING ROCK SIOUX TRIBE. (zrdj) (Entered: 09/12/2016)
09/12/2016          MINUTE ORDER: The Court ORDERS that Plaintiff's 42 Motion for
                    Injunction Pending Appeal is GRANTED IN PART and DENIED IN PART.
                    With the consent of both Defendants, the terms of the Temporary Restraining
                    Order issued September 6, 2016, are REINSTATED until the status
                    conference on September 16, 2016. The Motion is otherwise DENIED. Signed
                    by Judge James E. Boasberg on 9/12/2016. (lcjeb1) (Entered: 09/12/2016)
09/12/2016          NOTICE OF CORRECTED DOCKET ENTRY: re 40 Notice (Other), was
                    entered in error and counsel refiled said pleading as docket entry no. 41 . (td)
                    (Entered: 09/12/2016)
09/12/2016   44     Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to
                    US Court of Appeals. The Court of Appeals fee was paid this date9/9/16 re
                    USCA Case Number 16−5259, 41 Notice of Appeal to DC Circuit Court,. (td)
                    (Entered: 09/12/2016)
09/12/2016          MINUTE ORDER: As each Plaintiff in a civil suit is not entitled to its own
                    separate Complaint, the Court ORDERS that Intervenor Plaintiff's 37 First
                    Amended Complaint is STRICKEN. Signed by Judge James E. Boasberg on
                    9/12/2016. (lcjeb1) (Entered: 09/12/2016)
09/16/2016          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) The Corps' response to Plaintiffs' Complaint is due on October 11,
                    2016; 2) The Corps shall file the administrative record by November 10, 2016;
                    and 3) The parties shall appear for a status hearing on November 10, 2016, at
                    2:00 p.m. Signed by Judge James E. Boasberg on 9/16/2016. (lcjeb1) (Entered:
                    09/16/2016)
09/16/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 9/16/2016. Attorneys Ducheneaux, Pieper, Hasselman,
                    Schulte, and Goldman appeared via telephone. (The Corps' response to
                    Plaintiffs' Complaint is due on 10/11/2016; The Corps shall file the
                    administrative record by 11/10/2016). A Status Conference is set for
                    11/10/2016, at 2:00 PM, in Courtroom 19, before Judge James E. Boasberg.
                    (Court Reporter Patricia Kaneshiro) (ad) (Entered: 09/16/2016)
09/19/2016   45     MOTION for Reconsideration of Minute Order Striking Amended Complaint
                    by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 09/19/2016)
09/23/2016

                                                                                                       31
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 32 of 110



                    MINUTE ORDER: Intervenor−Plaintiff Cheyenne River seeks 45
                    reconsideration of the Court's Order striking its Amended Complaint. For
                    purposes of judicial efficiency, the Court continues to believe that proceeding
                    with one, rather than two, Complaints is preferable. As Cheyenne River points
                    out that Standing Rock will shortly seek amendment of its Complaint, see Mot.
                    at 5−6, the Court believes the wiser course is for the two Plaintiffs to file one
                    Amended Complaint, setting forth the separate (or joint) claims each wishes to
                    make. If either Plaintiff believes it would somehow be prejudiced by such a
                    course of action, the Court ORDERS that it may file a pleading by September
                    30, 2016, articulating such prejudice. Signed by Judge James E. Boasberg on
                    9/23/2016. (lcjeb1) (Entered: 09/23/2016)
09/23/2016          Set/Reset Deadline: If either Plaintiff believes it would somehow be
                    prejudiced by such a course of action, the Court ORDERS that it may file a
                    pleading by 9/30/2016, articulating such prejudice. (ad) (Entered: 09/23/2016)
09/30/2016   46     RESPONSE to Minute Order filed 9/23/16,,, Concerning Amended Complaint
                    by CHEYENNE RIVER SIOUX TRIBE. (Ducheneaux, Nicole) Modified on
                    10/3/2016 (td). (Entered: 09/30/2016)
10/11/2016   47     ANSWER to Complaint by UNITED STATES ARMY CORPS OF
                    ENGINEERS.(Zilioli, Erica) (Entered: 10/11/2016)
10/19/2016   48     ORDER: The Court ORDERS that: 1) Intervenor−Plaintiff Cheyenne River
                    Sioux Tribe's 45 Motion for Reconsideration is GRANTED; 2) Cheyenne
                    River's Amended Complaint 37 is FILED; and 3) Defendants shall respond to
                    Cheyenne River's Amended Complaint by December 19, 2016. Signed by
                    Judge James E. Boasberg on 10/19/2016. (lcjeb1) (Entered: 10/19/2016)
10/19/2016          Set/Reset Deadline: Defendants shall respond to Cheyenne River's Amended
                    Complaint by 12/19/2016,. (ad) (Entered: 10/19/2016)
10/26/2016   49     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    September 16, 2016; Page Numbers: 1−36. Date of Issuance:October 26, 2016.
                    Court Reporter/Transcriber Patricia Kaneshiro−Miller, Telephone number
                    202−354−3243, Transcripts may be ordered by submitting the Transcript
                    Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the cou rt reporter
                    referenced above. After 90 days, the transcript may be accessed via PACER.
                    Other transcript formats, (multi−page, condensed, CD or ASCII) may be
                    purchased from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 11/16/2016. Redacted Transcript Deadline set for
                    11/26/2016. Release of Transcript Restriction set for 1/24/2017.(pk) (Entered:
                    10/26/2016)

                                                                                                           32
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 33 of 110



10/26/2016   50     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    September 6, 2016; Page Numbers: 1−37. Date of Issuance:October 26, 2016.
                    Court Reporter/Transcriber Patricia Kaneshiro−Miller, Telephone number
                    202−354−3243, Transcripts may be ordered by submitting the Transcript
                    Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the cour t reporter
                    referenced above. After 90 days, the transcript may be accessed via PACER.
                    Other transcript formats, (multi−page, condensed, CD or ASCII) may be
                    purchased from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 11/16/2016. Redacted Transcript Deadline set for
                    11/26/2016. Release of Transcript Restriction set for 1/24/2017.(pk) (Entered:
                    10/26/2016)
11/08/2016   51     NOTICE of Appearance by Miguel A. Estrada on behalf of DAKOTA
                    ACCESS LLC (Estrada, Miguel) (Entered: 11/08/2016)
11/08/2016   52     NOTICE of Appearance by William S. Scherman on behalf of DAKOTA
                    ACCESS LLC (Scherman, William) (Entered: 11/08/2016)
11/08/2016   53     NOTICE of Appearance by David Debold on behalf of DAKOTA ACCESS
                    LLC (Debold, David) (Entered: 11/08/2016)
11/09/2016   54     MOTION for Extension of Time to Lodge Portion of Administrative Record
                    by UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1
                    Text of Proposed Order)(Marinelli, Matthew) (Entered: 11/09/2016)
11/10/2016   55     NOTICE of Lodging Administrative Record by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1 − Certifications, # 2
                    Exhibit 2 − Admin. Record Index)(Zilioli, Erica) (Entered: 11/10/2016)
11/10/2016          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) The parties shall return for a further status hearing on December 9,
                    2016, at 10:30 a.m.; 2) In the interim, they shall review the administrative
                    record and meet and confer in an attempt to resolve any disputes regarding
                    completeness or confidentiality; and 3) The Government's 54 Motion for
                    Extension of Time is DENIED as moot. Signed by Judge James E. Boasberg
                    on 11/10/2016. (lcjeb1, ) (Entered: 11/10/2016)
11/10/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 11/10/2016. A further Status Conference is set for
                    12/9/2016, at 10:30 AM, in Courtroom 19, before Judge James E. Boasberg.
                    (Court Reporter Elizabeth Saint−Loth) (ad) (Entered: 11/10/2016)
11/14/2016   56     NOTICE Regarding Recently Issued Public Documents by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1 − Letter, # 2

                                                                                                           33
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 34 of 110



                    Exhibit 2 − Statement)(Zilioli, Erica) (Entered: 11/14/2016)
11/15/2016   57     ANSWER to 37 Amended Complaint , CROSSCLAIM against UNITED
                    STATES ARMY CORPS OF ENGINEERS by DAKOTA ACCESS LLC.
                    Related document: 37 Amended Complaint filed by CHEYENNE RIVER
                    SIOUX TRIBE. (Attachments: # 1 Exhibit A)(Scherman, William) (Entered:
                    11/15/2016)
11/15/2016   58     MOTION to supplement the administrative record on an expedited basis by
                    DAKOTA ACCESS LLC (Attachments: # 1 Memorandum in Support, # 2
                    Text of Proposed Order)(Scherman, William) (Entered: 11/15/2016)
11/15/2016          MINUTE ORDER: The Court ORDERS that if the Government opposes
                    Dakota Access's 58 Motion to Supplement, it shall file such Opposition by
                    November 18, 2016. Signed by Judge James E. Boasberg on 11/15/2016.
                    (lcjeb1) (Entered: 11/15/2016)
11/15/2016          Set/Reset Deadline: If the Government opposes Dakota Access's 58 Motion to
                    Supplement, it shall file such Opposition by 11/18/2016. (ad) (Entered:
                    11/15/2016)
11/15/2016   59     MOTION to Expedite Consideration of Cross−Claim by DAKOTA ACCESS
                    LLC (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                    Order)(Scherman, William) (Entered: 11/15/2016)
11/15/2016          MINUTE ORDER: In the event the Government opposes Dakota Access's 59
                    Motion to Expedite, the Court ORDERS that it shall file such Opposition by
                    November 21, 2016. Signed by Judge James E. Boasberg on 11/15/2016.
                    (lcjeb1) (Entered: 11/15/2016)
11/16/2016          Set/Reset Deadline: In the event the Government opposes Dakota Access's 59
                    Motion to Expedite, the Court ORDERS that it shall file such Opposition by
                    11/21/2016. (ad) (Entered: 11/16/2016)
11/18/2016   60     TRANSCRIPT OF STATUS CONFERENCE before Judge James E.
                    Boasberg held on 11−10−2016; Page Numbers: 1 − 29. Date of
                    Issuance:11−18−2016. Court Reporter/Transcriber Elizabeth SaintLoth,
                    Telephone number 202−354−3242, Transcripts may be ordered by submitting
                    the <a href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 12/9/2016. Redacted Transcript Deadline set for 12/19/2016. Release of
                    Transcript Restriction set for 2/16/2017.(Saint−Loth, Elizabeth) (Entered:
                    11/18/2016)
11/18/2016   61


                                                                                                           34
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 35 of 110



                    Memorandum in opposition to re 58 MOTION to supplement the
                    administrative record on an expedited basis filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit October 2014
                    letter, # 2 Exhibit Standard Form 299 Application, # 3 Exhibit August 11,
                    2016 B. Comer letter, # 4 Exhibit August 11, 2016 E. Zilioli email, # 5 Exhibit
                    October 2008 Policy Guidance)(Marinelli, Matthew) (Entered: 11/18/2016)
11/20/2016   62     REPLY to opposition to motion re 58 MOTION to supplement the
                    administrative record on an expedited basis filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit List, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5
                    Exhibit 4)(Scherman, William) (Entered: 11/20/2016)
11/21/2016   63     Memorandum in opposition to re 59 MOTION to Expedite Consideration of
                    Cross−Claim filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/21/2016)
11/22/2016   64     REPLY to opposition to motion re 59 MOTION to Expedite Consideration of
                    Cross−Claim filed by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 11/22/2016)
12/02/2016          MINUTE ORDER: The Court ORDERS that the parties may present argument
                    on Intervenor's [58−59] Motions at the status hearing currently set for
                    December 9, 2016. Signed by Judge James E. Boasberg on 12/2/2016. (lcjeb1)
                    (Entered: 12/02/2016)
12/04/2016   65     NOTICE Regarding Recently Issued Public Document by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit December 4,
                    2016 Army Memorandum)(Marinelli, Matthew) (Entered: 12/04/2016)
12/05/2016   66     MOTION for Summary Judgment by DAKOTA ACCESS LLC (Attachments:
                    # 1 Memorandum in Support, # 2 Statement of Facts, # 3 Declaration, # 4 Text
                    of Proposed Order)(Scherman, William) (Entered: 12/05/2016)
12/07/2016   67     STATUS REPORT by CHEYENNE RIVER SIOUX TRIBE, STANDING
                    ROCK SIOUX TRIBE. (Ducheneaux, Nicole) (Entered: 12/07/2016)
12/09/2016          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) Dakota Access's 58 Motion to Supplement the Administrative Record
                    is DENIED WITHOUT PREJUDICE to be renewed in the event that it
                    believes additional records are required to respond to the Government's
                    forthcoming brief; 2) The Government shall nonetheless make good−faith
                    efforts to begin compiling the documents sought by Dakota Access, and it
                    shall also supplement the Administrative Record by January 6, 2017, with all
                    documents concerning the easement that were created on or before July 25,
                    2016; 3) Dakota Access's 59 Motion to Expedite is DENIED IN PART, given
                    the announced briefing schedule; 4) The Government shall file a combined
                    Opposition to Dakota Access's Motion for Summary Judgment and any
                    Motion to Dismiss by January 6, 2017; 5) The Tribes shall file any
                    Opposition(s) by that same date; 6) Dakota Access shall file its combined
                    Opposition and Reply by January 31, 2017; 7) The Government and the Tribes
                    shall file any Replies within 10 days of Dakota Access's filing; 8) The Court
                    shall notify the parties of a date for oral argument if it requires one; and 9) The
                    Government shall promptly notify the Court should it change its position
                    regarding the easement. Signed by Judge James E. Boasberg on 12/09/2016.
                    (lcjeb3) (Entered: 12/09/2016)

                                                                                                          35
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 36 of 110



12/09/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 12/9/2016. (Court Reporter Lisa Griffith) (nbn) (Entered:
                    12/09/2016)
12/09/2016   68     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    12−9−16; Page Numbers: 1−23. Date of Issuance:12−9−16. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 202−354−3247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 12/30/2016. Redacted Transcript Deadline set for 1/9/2017. Release of
                    Transcript Restriction set for 3/9/2017.(Griffith, Lisa) (Entered: 12/09/2016)
12/14/2016   69     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Joseph V.
                    Messineo, :Firm− Fredericks Peebles & Morgan LLP, :Address− 3610 North
                    163rd Plaza, Omaha, NE 68116. Phone No. − 402−333−4053. Fax No. −
                    402−333−4761 Filing fee $ 100, receipt number 0090−4776916. Fee Status:
                    Fee Paid. by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration of Joseph Messineo, # 2 Text of Proposed Order)(Schulte, Conly)
                    (Entered: 12/14/2016)
12/15/2016          MINUTE ORDER denying without prejudice 69 Motion for Admission Pro
                    Hac Vice of JOSEPH V. MESSINEO for failure to comply with LCvR
                    83(d)(4). The declaration does not state whether the attorney has been
                    disciplined by any bar, and if the attorney has been disciplined by any bar, the
                    circumstances and details of the discipline. Signed by Judge James E.
                    Boasberg on 12/15/2016. (lcjeb1) (Entered: 12/15/2016)
12/15/2016   70     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Joseph v.
                    Messineo, :Firm− Fredericks Peebles & Morgan LLP, :Address− 3610 North
                    163rd Plaza, Omaha, NE 68116. Phone No. − 402−333−4053. Fax No. −
                    402−333−4761 Fee Status: No Fee Paid. by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Declaration of Joseph Messineo, # 2 Text of
                    Proposed Order)(Schulte, Conly) (Entered: 12/15/2016)
12/15/2016          MINUTE ORDER granting 70 Motion for Admission Pro Hac Vice of
                    JOSEPH V. MESSINEO. Signed by Judge James E. Boasberg on 12/15/2016.
                    (lcjeb1) (Entered: 12/15/2016)
12/16/2016   71     Joint MOTION to Hold in Abeyance Claims of Standing Rock Sioux Tribe and
                    Cheyenne River Sioux Tribe by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Text of Proposed Order)(Zilioli, Erica)
                    (Entered: 12/16/2016)

                                                                                                           36
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 37 of 110



12/16/2016   72     ORDER: (1) The 71 Joint Motion to Hold Claims in Abeyance is GRANTED.
                    (2) The U.S. Army Corps of Engineers' response to the Cheyenne River Sioux
                    Tribe's Amended Complaint and all briefing regarding the Standing Rock
                    Sioux Tribe's and Cheyenne River Sioux Tribe's claims in this case shall be
                    held in abeyance until the resolution of Dakota Access's pending motion for
                    summary judgment and any motion to dismiss Dakota Access's cross−claim
                    filed by the U.S. Army Corps of Engineers on or before January 6, 2017. (3)
                    The parties shall file a status report and proposal for resolving this matter
                    within 14 days of the resolution of that motion for summary judgment and
                    motion to dismiss. Signed by Judge James E. Boasberg on 12/16/2016.
                    (lcjeb3) (Entered: 12/16/2016)
12/16/2016          Set/Reset Deadlines: Any motion to dismiss Dakota Access's cross−claim filed
                    by the U.S. Army Corps of Engineers on or before 1/6/2017. (nbn) (Entered:
                    12/20/2016)
01/06/2017   73     MOTION to Dismiss And Memorandum in Opposition to Dakota Access,
                    LLC's Motion for Summary Judgment by UNITED STATES ARMY CORPS
                    OF ENGINEERS (Attachments: # 1 Memorandum in Support of Motion to
                    Dismiss and in Opposition to Dakota Access, LLC's Motion for Summary
                    Judgment, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit
                    5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 8a, # 11 Exhibit 9, #
                    12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16 Exhibit
                    14, # 17 Text of Proposed Order)(Marinelli, Matthew) (Entered: 01/06/2017)
01/06/2017   74     MOTION to Dismiss and Opposition to Motion for Summary Judgment and
                    Cross−Motion for Summary Judgment by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Statement of Facts, # 2 Declaration Nicole
                    Ducheneaux, # 3 Exhibit A to Ducheneaux Decl, # 4 Exhibit B to Ducheneaux
                    Decl, # 5 Exhibit C to Ducheneaux Decl, # 6 Exhibit D to Ducheneaux Decl, #
                    7 Text of Proposed Order)(Ducheneaux, Nicole) (Entered: 01/06/2017)
01/06/2017   75     Memorandum in opposition to re 66 MOTION for Summary Judgment , Cross
                    Motion for Summary Judgment and Motion to Dismiss filed by CHEYENNE
                    RIVER SIOUX TRIBE. (Attachments: # 1 Statement of Facts, # 2 Declaration
                    Nicole Ducheneaux, # 3 Exhibit A to Ducheneaux Decl, # 4 Exhibit B to
                    Ducheneaux Decl, # 5 Exhibit C to Ducheneaux Decl, # 6 Exhibit D to
                    Ducheneaux Decl, # 7 Text of Proposed Order)(Ducheneaux, Nicole)
                    (Entered: 01/06/2017)
01/06/2017   76     Cross MOTION for Summary Judgment , Opposition to Motion for Summary
                    Judgment and Motion to Dismiss by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Statement of Facts, # 2 Declaration Nicole Ducheneaux, # 3
                    Exhibit A to Ducheneaux Decl, # 4 Exhibit B to Ducheneaux Decl, # 5 Exhibit
                    C to Ducheneaux Decl, # 6 Exhibit D to Ducheneaux Decl, # 7 Text of
                    Proposed Order)(Ducheneaux, Nicole) (Entered: 01/06/2017)
01/06/2017   77     MOTION to Dismiss, CROSS MOTION for Summary Judgment filed by
                    STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Text of Proposed
                    Order Proposed Order)(Hasselman, Jan) Modified event title on 1/9/2017
                    (znmw). (Entered: 01/06/2017)
01/06/2017   78     Memorandum in opposition to re 66 MOTION for Summary Judgment and In
                    Support of Motion to Dismiss and Cross−Motion for Summary Judgment filed


                                                                                                         37
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 38 of 110



                    by STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Declaration of Jan
                    Hasselman, # 2 Exhibit 1−6 to Decl of J Hasselman, # 3 Exhibit 7−14 to Decl
                    of J Hasselman, # 4 Exhibit 15−17 to Decl of J Hasselman, # 5 Exhibit 18−21
                    to Decl of J Hasselman)(Hasselman, Jan) (Entered: 01/06/2017)
01/06/2017   79     Memorandum in opposition to re 66 MOTION for Summary Judgment filed
                    by UNITED STATES ARMY CORPS OF ENGINEERS. (See Docket Entry
                    73 to view document). (znmw) (Entered: 01/09/2017)
01/16/2017   80     MOTION for Preliminary Injunction , Emergency MOTION for Temporary
                    Restraining Order by DAKOTA ACCESS LLC (Attachments: # 1
                    Memorandum in Support, # 2 Exhibit, # 3 Text of Proposed Order for
                    Temporary Restraining Order, # 4 Text of Proposed Order for Preliminary
                    Injunction)(Scherman, William) (Entered: 01/16/2017)
01/17/2017   81     NOTICE OF SUPPLEMENTAL AUTHORITY by DAKOTA ACCESS LLC
                    (Scherman, William) (Entered: 01/17/2017)
01/17/2017          MINUTE ORDER: The Court ORDERS that a conference call with Chambers
                    is hereby set for today, January 17, 2017 at 4:30 p.m. EST to discuss
                    scheduling for the TRO motion. The Court ORDERS that the parties shall dial
                    into Chambers' toll−free conference−call number, 877−402−9753, at that time.
                    Chambers will contact the parties via email with the dial−in code. Signed by
                    Judge James E. Boasberg on 1/17/2017. (lcjeb2) (Entered: 01/17/2017)
01/17/2017   82     Memorandum in opposition to re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by STANDING
                    ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 01/17/2017)
01/17/2017          MINUTE ORDER: As discussed in today's conference call, the Court
                    ORDERS that the parties shall appear in person or by telephone at a hearing
                    on Dakota Access's Application for TRO on January 18, 2017, at 3:00 p.m., in
                    Courtroom 19. Signed by Judge James E. Boasberg on 1/17/17. (lcjeb2)
                    (Entered: 01/17/2017)
01/17/2017          Set/Reset Hearings: TRO Hearing set for 1/18/2017 at 3:00 PM in Courtroom
                    19 before Judge James E. Boasberg. (zlsj) (Entered: 01/17/2017)
01/18/2017   83     RESPONSE re 80 MOTION for Preliminary Injunction Emergency MOTION
                    for Temporary Restraining Order filed by CHEYENNE RIVER SIOUX
                    TRIBE. (Attachments: # 1 Declaration Nicole Ducheneaux, # 2 Exhibit A to
                    Ducheneaux Decl, # 3 Text of Proposed Order)(Ducheneaux, Nicole)
                    (Entered: 01/18/2017)
01/18/2017   84     REPLY to opposition to motion re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by DAKOTA
                    ACCESS LLC. (Scherman, William) (Entered: 01/18/2017)
01/18/2017   85     Memorandum in opposition to re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Marinelli, Matthew) (Entered: 01/18/2017)
01/18/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 1/18/2017 re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by DAKOTA

                                                                                                   38
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 39 of 110



                    ACCESS LLC. (Order forthcoming). (Court Reporter Lisa Griffith) (tg)
                    (Entered: 01/18/2017)
01/18/2017          MINUTE ORDER: As explained in open court following today's hearing, the
                    Court ORDERS that Dakota Access's 80 Motion for Temporary Restraining
                    Order is DENIED and its Motion for Preliminary Injunction is WITHDRAWN
                    WITHOUT PREJUDICE. Signed by Judge James E. Boasberg on 01/18/2017.
                    (lcjeb3) (Entered: 01/18/2017)
01/18/2017   88     MANDATE of USCA as to 41 Notice of Appeal to DC Circuit Court, filed by
                    STANDING ROCK SIOUX TRIBE. USCA Case Number 16−5259.
                    (Attachments: # 1 order filed January 18, 2017)(zrdj) (Entered: 01/23/2017)
01/20/2017   86     REPLY to opposition to motion re 66 MOTION for Summary Judgment filed
                    by DAKOTA ACCESS LLC. (Attachments: # 1 Declaration)(Scherman,
                    William) Modified links on 1/23/2017 (znmw). (Entered: 01/20/2017)
01/20/2017   87     Memorandum in opposition to re 77 MOTION to Dismiss MOTION for
                    Summary Judgment, 74 MOTION to Dismiss and Opposition to Motion for
                    Summary Judgment and Cross−Motion for Summary Judgment, 73 MOTION
                    to Dismiss And Memorandum in Opposition to Dakota Access, LLC's Motion
                    for Summary Judgment, 76 Cross MOTION for Summary Judgment ,
                    Opposition to Motion for Summary Judgment and Motion to Dismiss filed by
                    DAKOTA ACCESS LLC. (See Docket Entry 86 to view document). (znmw)
                    (Entered: 01/23/2017)
01/24/2017   89     NOTICE by UNITED STATES ARMY CORPS OF ENGINEERS
                    (Attachments: # 1 Exhibit)(Marinelli, Matthew) (Entered: 01/24/2017)
01/25/2017          MINUTE ORDER: Given the 89 Notice just filed by the Corps, the Court
                    ORDERS that the parties shall appear for a status hearing on January 30, 2017,
                    at 11:00 a.m. to discuss its impact on the pending motions. Signed by Judge
                    James E. Boasberg on 1/25/2017. (lcjeb3) (Entered: 01/25/2017)
01/25/2017          Set/Reset Hearings: Status Conference set for 1/30/2017 at 11:00 AM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 01/25/2017)
01/26/2017   90     Unopposed MOTION for Extension of Time to File Response/Reply by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1 Text
                    of Proposed Order)(Marinelli, Matthew) (Entered: 01/26/2017)
01/26/2017          MINUTE ORDER granting 90 Consent Motion for Extension of Time to File.
                    The Court ORDERS that the United States Army Corps of Engineers, the
                    Standing Rock Sioux Tribe, and the Cheyenne River Sioux Tribe shall file any
                    reply briefs in support of their Motions to Dismiss or for Summary Judgment
                    on Dakota Access's Cross−Claim on or before February 20, 2017. Signed by
                    Judge James E. Boasberg on 1/26/2017. (lcjeb3) (Entered: 01/26/2017)
01/26/2017          Set/Reset Deadlines: United States Army Corps of Engineers, the Standing
                    Rock Sioux Tribe, and the Cheyenne River Sioux Tribe shall file any reply
                    briefs in support of their Motions to Dismiss or for Summary Judgment on
                    Dakota Access's Cross−Claim on or before 2/20/2017. (nbn) (Entered:
                    01/26/2017)
01/30/2017          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that the parties shall appear for a further status hearing on February 6, 2017, at

                                                                                                         39
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 40 of 110



                    11:30 a.m., at which time the Government will provide an update on any
                    decisionmaking regarding the easement, and Dakota Access will provide an
                    estimated timeline from their potential receipt of an easement through the
                    commencement of oil flow through the pipeline. Signed by Judge James E.
                    Boasberg on 1/30/2017. (lcjeb3) (Entered: 01/30/2017)
01/30/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 1/30/2017. Status Conference set for 2/6/2017 at 11:30
                    AM in Courtroom 19 before Judge James E. Boasberg. (Court Reporter Lisa
                    Griffith) (nbn) (Entered: 01/30/2017)
02/01/2017   91     NOTICE Regarding Recently Issued Public Document by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1)(Zilioli, Erica)
                    (Entered: 02/01/2017)
02/01/2017   92     MOTION for Protective Order by DAKOTA ACCESS LLC (Attachments: # 1
                    Declaration of William S. Scherman, # 2 Exhibit B, # 3 Exhibit C, # 4 Text of
                    Proposed Order)(Scherman, William) (Entered: 02/01/2017)
02/01/2017   93     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit A)(Scherman,
                    William) (Entered: 02/01/2017)
02/03/2017          MINUTE ORDER: The Court ORDERS that 93 Dakota Access's sealed
                    Motion for Leave to File Under Seal an unredacted version of Exhibit A to its
                    Motion for a Protective Order is GRANTED. Signed by Judge James E.
                    Boasberg on 2/3/2017. (lcjeb3) (Entered: 02/03/2017)
02/03/2017   94     SEALED DOCUMENT filed by DAKOTA ACCESS LLC. re 92 MOTION
                    for Protective Order filed by DAKOTA ACCESS LLC, Minute Order on
                    Sealed Motion for Leave to File Document Under Seal. (This document is
                    SEALED and only available to authorized persons.)(ztd) (Entered:
                    02/06/2017)
02/06/2017          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that the parties shall appear for a further status hearing on February 13, 2017,
                    at 2:00 p.m. in Courtroom 19. Signed by Judge James E. Boasberg on
                    2/6/2017. (lcjeb3) (Entered: 02/06/2017)
02/06/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 2/6/2017. A further Status Conference set for 2/13/2017 at
                    02:00 PM in Courtroom 19 before Judge James E. Boasberg. (Court Reporter
                    Lisa Griffith) (nbn) (Entered: 02/06/2017)
02/07/2017   95     NOTICE Regarding Recently Issued Public Documents by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                    # 3 Exhibit 3)(Marinelli, Matthew) (Entered: 02/07/2017)
02/08/2017   96     NOTICE of Recently Issued Public Document by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1)(Zilioli, Erica)
                    (Entered: 02/08/2017)
02/09/2017   97     MOTION to Amend/Correct 37 Amended Complaint by CHEYENNE RIVER
                    SIOUX TRIBE (Attachments: # 1 Exhibit, # 2 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 02/09/2017)

                                                                                                       40
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 41 of 110



02/09/2017    98    MOTION for Preliminary Injunction by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Declaration, # 2 Declaration, # 3 Declaration, # 4
                    Declaration, # 5 Declaration, # 6 Declaration, # 7 Exhibit, # 8 Exhibit, # 9
                    Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Text of Proposed
                    Order)(Ducheneaux, Nicole) Modified text per counsel on 2/9/2017 (td).
                    (Entered: 02/09/2017)
02/09/2017    99    Ex Parte MOTION for Temporary Restraining Order by CHEYENNE RIVER
                    SIOUX TRIBE (Attachments: # 1 Declaration, # 2 Declaration, # 3
                    Declaration, # 4 Declaration, # 5 Declaration, # 6 Declaration, # 7 Exhibit, # 8
                    Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Affidavit, # 13 Text of
                    Proposed Order)(Ducheneaux, Nicole) (Entered: 02/09/2017)
02/09/2017   100    NOTICE of Appearance by Reuben S. Schifman on behalf of UNITED
                    STATES ARMY CORPS OF ENGINEERS (Schifman, Reuben) (Entered:
                    02/09/2017)
02/09/2017   101    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    12−9−16; Page Numbers: 1−23. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   102    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    1−18−17; Page Numbers: 1−30. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is


                                                                                                           41
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 42 of 110



                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   103    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    1−30−17; Page Numbers: 1−20. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   104    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    2−6−17; Page Numbers: 1−22. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   105    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    8−24−16; Page Numbers: 1−62. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be

                                                                                                           42
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 43 of 110



                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017          MINUTE ORDER: The Court ORDERS that it will hear argument on
                    Intervenor Plaintiff Cheyenne River Sioux Tribe's 99 Motion for Temporary
                    Restraining Order at the status hearing on February 13, 2017, at 2:00 p.m.
                    Signed by Judge James E. Boasberg on 2/9/17. (lcjeb3) (Entered: 02/09/2017)
02/10/2017   106    MOTION for Leave to File Amended Complaint by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Exhibit First Amended Complaint, # 2 Text
                    of Proposed Order Proposed Order)(Hasselman, Jan) (Entered: 02/10/2017)
02/10/2017   107    Joinder 99 in Motion for Temporary Restraining Order by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Declaration Second Declaration of
                    Dave Archambault, II)(Hasselman, Jan) Modified per Chambers on 2/16/2017
                    (td). (Entered: 02/10/2017)
02/10/2017   108    NOTICE of Appearance by GREAT PLAINS TRIBAL CHAIRMAN'S
                    ASSOCIATION (Guest, Richard) Modified event title on 2/13/2017 (znmw).
                    (Entered: 02/10/2017)
02/10/2017   109    MOTION for Leave to File Amicus Curiae Brief by GREAT PLAINS
                    TRIBAL CHAIRMAN'S ASSOCIATION (Attachments: # 1 Amicus Curiae
                    Brief)(Guest, Richard) (Entered: 02/10/2017)
02/11/2017   110    NOTICE of Appearance by Joseph V. Messineo on behalf of STEVE VANCE
                    (Messineo, Joseph) (Entered: 02/11/2017)
02/11/2017   111    MOTION to Intervene by STEVE VANCE (Attachments: # 1 Exhibit
                    Complaint, # 2 Text of Proposed Order, # 3 Declaration Joseph
                    Messineo)(Messineo, Joseph) (Entered: 02/11/2017)
02/11/2017   112    NOTICE of Appearance by Nicole E. Ducheneaux on behalf of STEVE
                    VANCE (Ducheneaux, Nicole) (Main Document 112 replaced on 2/13/2017)
                    (znmw). (Entered: 02/11/2017)
02/13/2017   113    Memorandum in opposition to re 99 Ex Parte MOTION for Temporary
                    Restraining Order filed by DAKOTA ACCESS LLC. (Attachments: # 1
                    Declaration of William S. Scherman)(Scherman, William) (Entered:
                    02/13/2017)
02/13/2017   114    RESPONSE re 99 Ex Parte MOTION for Temporary Restraining Order filed
                    by UNITED STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1
                    Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                    Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11
                    Exhibit K)(Schifman, Reuben) (Entered: 02/13/2017)
02/13/2017   115

                                                                                                           43
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 44 of 110



                    AFFIDAVIT re 99 Ex Parte MOTION for Temporary Restraining Order by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                    Exhibit G, # 8 Exhibit H, # 9 Exhibit I)(Ducheneaux, Nicole) (Entered:
                    02/13/2017)
02/13/2017          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) CRST's 99 TRO Application is DENIED; 2) Dakota Access shall
                    provide an update on February 21, 2017, and every Monday thereafter as to
                    the likely date that oil will begin to flow beneath Lake Oahe; 3) The Court will
                    hold a hearing on CRST's Motion for Preliminary Injunction on February 27,
                    2017, at 2:00 p.m.; 3) Oppositions to such Motion shall be due by February 21,
                    2017, with any Reply due by February 24, 2017; 4) SRST's Motion for Partial
                    Summary Judgment shall be filed by February 14, 2017, with Oppositions due
                    by March 7, 2017, and any Reply due by March 21, 2017; 5) The Government
                    may have a two−week extension to oppose Dakota Access's Motion for
                    Protective Order; and 6) Defendants may have a 30−day extension to respond
                    to the Tribes' Motions to Amend Complaint. Signed by Judge James E.
                    Boasberg on 2/13/2017. (lcjeb3) (Entered: 02/13/2017)
02/13/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference/Motion Hearing held on 2/13/2017. Oral arguments heard, and
                    Motion for TRO Application 99 , is DENIED in open Court. Motion for Leave
                    to File Brief 109 , GRANTED in open court. Motion for Partial Summary
                    Judgment due by 2/14/2017. Response to Motion for Partial Summary
                    Judgment due by 3/7/2017. Reply to Motion for Partial Summary Judgment
                    due by 3/21/2017. Oppositions to CRST's Motion for Preliminary Injunction
                    due by 2/21/2017. Replies due by 2/24/2017. Motion Hearing set for
                    2/27/2017 at 02:00 PM in Courtroom 19 before Judge James E. Boasberg.
                    (Court Reporter Lisa Moreira) (nbn) Modified on 2/14/2017 to take off party
                    named for opposition. (nbn). (Entered: 02/14/2017)
02/14/2017          MINUTE ORDER: The Court ORDERS that the 109 Motion of the Great
                    Plains Tribal Chairmans' Association for Leave to File Brief as Amicus Curiae
                    is GRANTED. Signed by Judge James E. Boasberg on 2/14/2017. (lcjeb3)
                    (Entered: 02/14/2017)
02/14/2017   116    AMICUS BRIEF by GREAT PLAINS TRIBAL CHAIRMAN'S
                    ASSOCIATION. (td) (Entered: 02/14/2017)
02/14/2017   117    MOTION for Partial Summary Judgment by STANDING ROCK SIOUX
                    TRIBE (Attachments: # 1 Memorandum in Support of SRST's Motion for
                    Partial Summary Judgment, # 2 Declaration of Jan Haselman ISO SRST's
                    Motion for Partial Summary Judgment, # 3 Exhibit 1 to J Hasselman Decl, # 4
                    Exhibit 2 to J Hasselman Decl, # 5 Exhibit 3 to J Hasselman Decl, # 6 Exhibit
                    4 to J Hasselman Decl, # 7 Exhibit 5 to J Hasselman Decl, # 8 Exhibit 6 to J
                    Hasselman Decl, # 9 Exhibit 7 to J Hasselman Decl, # 10 Exhibit 8 to J
                    Hasselman Decl, # 11 Exhibit 9 to J Hasselman Decl, # 12 Exhibit 10 to J
                    Hasselman Decl, # 13 Exhibit 11 to J Hasselman Decl, # 14 Exhibit 12 to J
                    Hasselman Decl, # 15 Exhibit 13 to J Hasselman Decl, # 16 Exhibit 14 to J
                    Hasselman Decl, # 17 Exhibit 15 to J Hasselman Decl, # 18 Exhibit 16 to J
                    Hasselman Decl, # 19 Exhibit 17 to J Hasselman Decl, # 20 Exhibit 18 to J
                    Hasselman Decl, # 21 Exhibit 19 to J Hasselman Decl, # 22 Exhibit 20 to J


                                                                                                       44
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 45 of 110



                    Hasselman Decl, # 23 Exhibit 21 to J Hasselman Decl, # 24 Exhibit 22 to J
                    Hasselman Decl, # 25 Exhibit 23 to J Hasselman Decl, # 26 Text of Proposed
                    Order)(Hasselman, Jan) (Entered: 02/14/2017)
02/14/2017   118    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Declaration of
                    Richard B. Kuprewicz)(Hasselman, Jan) (Entered: 02/14/2017)
02/15/2017          MINUTE ORDER: The Court ORDERS that Plaintiff Standing Rock Sioux
                    Tribe's 118 Sealed Motion for Leave to File Document Under Seal is
                    GRANTED. Signed by Judge James E. Boasberg on 2/15/2017. (lcjeb3)
                    (Entered: 02/15/2017)
02/15/2017   119    TRANSCRIPT OF STATUS CONFERENCE/MOTION HEARING before
                    Judge James E. Boasberg held on February 13, 2017; Page Numbers: 1−45.
                    Date of Issuance:February 15, 2017. Court Reporter/Transcriber Lisa A.
                    Moreira, RDR, CRR, Telephone number 202−354−3187, Transcripts may be
                    ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or p urchased from the court reporter
                    referenced above. After 90 days, the transcript may be accessed via PACER.
                    Other transcript formats, (multi−page, condensed, CD or ASCII) may be
                    purchased from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 3/8/2017. Redacted Transcript Deadline set for
                    3/18/2017. Release of Transcript Restriction set for 5/16/2017.(Moreira, Lisa)
                    (Entered: 02/15/2017)
02/15/2017   120    SEALED DOCUMENT (Declaration of Richard B. Kuprewicz) filed by
                    STANDING ROCK SIOUX TRIBE. re Order on Sealed Motion for Leave to
                    File Document Under Seal. (This document is SEALED and only available to
                    authorized persons.)(ztd) (Entered: 02/15/2017)
02/15/2017   121    MOTION for Extension of Time to File Response/Reply Opposition to Dakota
                    Access Motion for Protective Order by STANDING ROCK SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Hasselman, Jan) (Entered:
                    02/15/2017)
02/15/2017          MINUTE ORDER: The Court ORDERS that, given Dakota Access's
                    agreement that its Cross−Claim should be held in abeyance, no further briefing
                    on such Cross−Claim need be filed until further Order of the Court. Signed by
                    Judge James E. Boasberg on 2/15/2017. (lcjeb3) (Entered: 02/15/2017)
02/15/2017          MINUTE ORDER granting 121 Motion for Extension of Time to File. The
                    Court ORDERS that any opposition to Dakota Access's Motion for a


                                                                                                           45
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 46 of 110



                    Protective Order shall be due on or before March 1, 2017. Signed by Judge
                    James E. Boasberg on 2/15/2017. (lcjeb3) (Entered: 02/15/2017)
02/15/2017          Set/Reset Deadlines: Any opposition to Dakota Access's Motion for a
                    Protective Order shall due by 3/1/2017. (nbn) (Entered: 02/16/2017)
02/16/2017          MINUTE ORDER: At the request of counsel, the Court ORDERS that the
                    hearing on CRST's Motion for Preliminary Injunction set for February 27,
                    2017, at 2:00 p.m. is VACATED AND RESET for February 28, 2017, at
                    11:00 a.m. Signed by Judge James E. Boasberg on 2/16/17. (lcjeb2) (Entered:
                    02/16/2017)
02/16/2017          Set/Reset Hearings: Motion Hearing set for 2/28/2017 at 11:00 AM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 02/17/2017)
02/21/2017   122    NOTICE of Appearance by Michael L. Roy on behalf of OGLALA SIOUX
                    TRIBE (Roy, Michael) (Entered: 02/21/2017)
02/21/2017   123    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 02/21/2017)
02/21/2017   124    RESPONSE re 98 Ex Parte MOTION for Preliminary Injunction filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman)(Scherman, William) (Entered: 02/21/2017)
02/21/2017   125    MOTION for Leave to File Brief as Amici Curiae in Support of Plaintiff
                    Standing Rock Sioux Tribe's Motion for Partial Summary Judgment by
                    ASSOCIATION ON AMERICAN INDIAN AFFAIRS, PUEBLO OF
                    POJOAQUE, UNIVERSITY OF NEW MEXICO SCHOOL OF LAW
                    NATURAL RESOURCES AND ENVIRONMENTAL LAW CLINIC
                    (Attachments: # 1 Exhibit Brief of Amici Curiae)(Homer, Elizabeth) (Entered:
                    02/21/2017)
02/21/2017   126    MOTION for Leave to File Amicus Brief in Support of Plaintiff Standing Rock
                    Sioux Tribe's Motion for Partial Summary Judgment by OGLALA SIOUX
                    TRIBE (Attachments: # 1 Text of Proposed Order granting leave to file amicus
                    brief, # 2 Amicus Brief in Support of Plaintiff Standing Rock Sioux Tribe's
                    Motion for Partial Summary Judgment, # 3 Declaration of Michael L. Roy, # 4
                    Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4)(Roy, Michael) (Entered:
                    02/21/2017)
02/21/2017   127    Memorandum in opposition to re 98 Ex Parte MOTION for Preliminary
                    Injunction filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                    Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
                    Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15
                    Exhibit O)(Zilioli, Erica) (Entered: 02/21/2017)
02/21/2017   128    MOTION for Leave to File Amici Curiae in Support of Plaintiff Standing Rock
                    Sioux Tribe's Motion for Partial Summary Judgement by NATIONAL
                    INDIGENOUS WOMENS RESOURCE CENTER AND ADDITIONAL
                    AMICI (Attachments: # 1 Exhibit Amicus Curiae Brief, # 2 Exhibit Exhibit
                    A)(Nagle, Mary) (Entered: 02/21/2017)
02/21/2017   129    NOTICE of Appearance by Mary Kathryn Nagle on behalf of NATIONAL
                    INDIGENOUS WOMENS RESOURCE CENTER AND ADDITIONAL

                                                                                                      46
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 47 of 110



                    AMICI (Nagle, Mary) (Entered: 02/21/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 128 Motion of the National
                    Indigenous Women's Resource Center and Additional Amici for Leave to File
                    Brief as Amicus Curiae is GRANTED. Signed by Judge James E. Boasberg on
                    2/22/2017. (lcjeb3) (Entered: 02/22/2017)
02/22/2017   130    MOTION for Leave to File Brief Amici Curiae by National Congress of
                    American Indians, et al. (Attachments: # 1 Text of Proposed Order Proposed
                    Order, # 2 Memorandum in Support Proposed Brief Amici Curiae, # 3
                    Declaration Declaration of Riyaz Kanji)(Kanji, Riyaz) (Entered: 02/22/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 126 Motion of the Oglala
                    Sioux Tribe for Leave to File Brief as Amicus Curiae is GRANTED. Signed
                    by Judge James E. Boasberg on 2/22/2017. (lcjeb3) (Entered: 02/22/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 125 Motion of the
                    Association on American Indian Affairs, Pueblo of Pojoaque, and University
                    of New Mexico School of Law Natural Resources and Environmental Law
                    Clinic for Leave to File Brief as Amicus Curiae is GRANTED. Signed by
                    Judge James E. Boasberg on 2/22/2017. (lcjeb3) (Entered: 02/22/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 130 Motion of the National
                    Congress of American Indians, et al., for Leave to File Brief as Amicus Curiae
                    is GRANTED. Signed by Judge James E. Boasberg on 2/22/2017. (lcjeb3)
                    (Entered: 02/22/2017)
02/22/2017   131    MOTION for Partial Summary Judgment by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Statement of Facts, # 2 Exhibit, # 3 Exhibit, # 4
                    Exhibit, # 5 Exhibit, # 6 Text of Proposed Order)(Ducheneaux, Nicole)
                    (Entered: 02/22/2017)
02/22/2017   132    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by CHEYENNE RIVER SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Ducheneaux, Nicole) (Entered: 02/22/2017)
02/22/2017   133    MOTION to Expedite by CHEYENNE RIVER SIOUX TRIBE (Attachments:
                    # 1 Text of Proposed Order)(Ducheneaux, Nicole) (Entered: 02/22/2017)
02/22/2017   136    AMICUS BRIEF by NATIONAL INDIGENOUS WOMENS RESOURCE
                    CENTER AND ADDITIONAL AMICI. (Attachments: # 1 Exhibit A)(znmw)
                    (Entered: 02/24/2017)
02/22/2017   137    AMICUS BRIEF by ASSOCIATION ON AMERICAN INDIAN AFFAIRS,
                    PUEBLO OF POJOAQUE, UNIVERSITY OF NEW MEXICO SCHOOL OF
                    LAW NATURAL RESOURCES AND ENVIRONMENTAL LAW CLINIC.
                    (znmw) (Entered: 02/24/2017)
02/22/2017   138    AMICUS BRIEF by OGLALA SIOUX TRIBE. (Attachments: # 1
                    Declaration, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4)(znmw)
                    (Entered: 02/24/2017)
02/23/2017          MINUTE ORDER: The Court ORDERS that Plaintiff−Intervenor Cheyenne
                    River Sioux Tribe's 132 Sealed Motion for Leave to File Document Under
                    Seal is GRANTED. Signed by Judge James E. Boasberg on 2/23/2017.


                                                                                                     47
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 48 of 110



                    (lcjeb3) (Entered: 02/23/2017)
02/23/2017          MINUTE ORDER granting 133 Intervenor−Plaintiff Cheyenne River Sioux
                    Tribe's Unopposed Motion for Expedited Briefing Schedule on the Tribe's 131
                    Motion for Partial Summary Judgment. The Court ORDERS that any
                    opposition shall be due on or before March 23, 2017, and that Cheyenne River
                    Sioux Tribe's reply shall be due on or before April 6, 2017. Signed by Judge
                    James E. Boasberg on 2/23/2017. (lcjeb3) (Entered: 02/23/2017)
02/23/2017   134    AMICUS BRIEF by NATIONAL CONGRESS OF AMERICA INDIANS,
                    UNITED SOUTH AND EASTER TRIBES SOVEREIGNTY PROTECTION
                    FUND, INC., NATIONAL INDIAN GAMING ASSOCIATION, NATIONAL
                    INDIAN EDUCATION, ASSOCIATION, NATIONAL ASSOCIATION OF
                    TRIBAL HISTORIC PRESERVATION OFFICERS, INTER TRIBAL
                    ASSOCIATION OF ARIZONA, GREAT PLAINS TRIBAL CHAIRMAN'S
                    ASSOCIATION, FRED T. KOREMATZU CENTER FOR LAW AND
                    EQUALITY, AMERICAN CIVIL LIBERTIES UNION, 34 FEDERALLY
                    RECOGNIZED INDIAN TRIBES (Attachments: # 1 Declaration Declaration
                    of Riyaz A. Kanji, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6
                    Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11
                    Exhibit 10)(Kanji, Riyaz) Modified event title and filers on 2/24/2017 (znmw).
                    (Entered: 02/23/2017)
02/23/2017          Set/Reset Deadlines: Opposition due by 3/23/2017. Replies due by 4/6/2017.
                    (nbn) (Entered: 02/23/2017)
02/23/2017   135    SEALED DOCUMENT filed by CHEYENNE RIVER SIOUX TRIBE. re
                    Order on Sealed Motion for Leave to File Document Under Seal. (This
                    document is SEALED and only available to authorized persons.)(ztd)
                    (Entered: 02/23/2017)
02/24/2017   139    Memorandum in opposition to re 111 MOTION to Intervene by Steve Vance
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS. (Brar,
                    Amarveer) (Entered: 02/24/2017)
02/24/2017   140    REPLY to opposition to motion re 98 Ex Parte MOTION for Preliminary
                    Injunction − SRST's Reply In Support of CRST's Motion for PI − filed by
                    STANDING ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 02/24/2017)
02/24/2017   141    REPLY to opposition to motion re 98 Ex Parte MOTION for Preliminary
                    Injunction filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration Nicole Ducheneaux)(Ducheneaux, Nicole) (Entered: 02/24/2017)
02/25/2017   142    Memorandum in opposition to re 111 MOTION to Intervene filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William) (Entered: 02/25/2017)
02/27/2017   143    AFFIDAVIT of Steve Vance in Support of Preliminary Injunction by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Exhibit)(Ducheneaux, Nicole) (Entered: 02/27/2017)
02/27/2017   144    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 02/27/2017)
02/27/2017   145    MOTION to Intervene by Sara Jumping Eagle, LaDonna Brave Bull Allard,
                    Virgil Taken Alive, Cheyenne Garcia, William Lefthand, Maxine Brings Him

                                                                                                         48
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 49 of 110



                    Back−Janis, Kathy Willcuts, Crystal Cole, Russell Vazquez, Thomas E.
                    Barber, Sr, Tatolowan Garcia, Chani Phillips, Wastewin Young (Attachments:
                    # 1 Exhibit Proposed Intervenors' ComplaintComplaint, # 2 Exhibit
                    Declarations, # 3 Exhibit Janis Exhibit)(Hall, Oliver) (Entered: 02/27/2017)
02/28/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 2/28/2017 re 98 Ex Parte MOTION for Preliminary
                    Injunction filed by CHEYENNE RIVER SIOUX TRIBE. Oral arguments
                    heard and motion taken under advisement. Written ruling forthcoming. (Court
                    Reporter Lisa Griffith) (nbn) (Entered: 02/28/2017)
02/28/2017          MINUTE ORDER: As agreed by the parties at today's hearing, the Court
                    ORDERS that the following motions are DENIED WITHOUT PREJUDICE,
                    given that Dakota Access's Cross−Claim is currently moot: 1) Dakota Access's
                    66 Motion for Summary Judgment, 2) The Corps' 73 Motion to Dismiss, 3)
                    Cheyenne River's 74 Motion to Dismiss, 4) Cheyenne River's 76 Cross Motion
                    for Summary Judgment, and 5) Standing Rock's 77 Motion to Dismiss and
                    Cross Motion for Summary Judgment. Signed by Judge James E. Boasberg on
                    2/28/2017. (lcjeb3) (Entered: 02/28/2017)
03/01/2017   146    RESPONSE re 92 MOTION for Protective Order filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                    2)(Zilioli, Erica) (Entered: 03/01/2017)
03/01/2017   147    MOTION for Extension of Time to File Response/Reply as to 111 MOTION
                    to Intervene by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text
                    of Proposed Order)(Messineo, Joseph) (Entered: 03/01/2017)
03/01/2017   148    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS (This document
                    is SEALED and only available to authorized persons.) (Attachments: # 1
                    Exhibit A, # 2 Text of Proposed Order)(Zilioli, Erica) (Entered: 03/01/2017)
03/01/2017   149    Memorandum in opposition to re 92 MOTION for Protective Order filed by
                    CHEYENNE RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 03/01/2017)
03/01/2017   150    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by CHEYENNE RIVER SIOUX TRIBE, STANDING ROCK SIOUX
                    TRIBE (This document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Exhibit Confidential − SRST's and CRST's Opposition to
                    Mtn for Protective Order)(Hasselman, Jan) (Entered: 03/01/2017)
03/02/2017          MINUTE ORDER granting 147 Motion for Extension of Time to File. The
                    Court ORDERS that the Cheyenne River Sioux Tribe's Reply to Defendants'
                    Opposition to Steve Vance's Motion to Intervene shall be due by March 6,
                    2017. Signed by Judge James E. Boasberg on 3/2/2017. (lcjeb3) (Entered:
                    03/02/2017)
03/02/2017          MINUTE ORDER: The Court ORDERS that the Corps' 148 Sealed Motion for
                    Leave to File Document Under Seal is GRANTED. Signed by Judge James E.
                    Boasberg on 3/2/2017. (lcjeb3) (Entered: 03/02/2017)
03/02/2017          MINUTE ORDER: The Court ORDERS that the Cheyenne River Sioux
                    Tribe's 150 Sealed Motion for Leave to File Document Under Seal is


                                                                                                   49
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 50 of 110



                    GRANTED. Signed by Judge James E. Boasberg on 3/2/2017. (lcjeb3)
                    (Entered: 03/02/2017)
03/02/2017          Set/Reset Deadlines: Answer due by 3/6/2017. (nbn) (Entered: 03/02/2017)
03/02/2017   151    SEALED DOCUMENT (Exhibit A) filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. re Minute Order on Sealed Motion for Leave to
                    File Document Under Seal, 146 Response to motion filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (This document is SEALED and
                    only available to authorized persons.)(ztd) (Entered: 03/02/2017)
03/02/2017   152    SEALED OPPOSITION filed by CHEYENNE RIVER SIOUX TRIBE,
                    STANDING ROCK SIOUX TRIBE re 92 MOTION for Protective Order (ztd)
                    (Entered: 03/02/2017)
03/03/2017   153    MOTION for Extension of Time to File Response/Reply as to 117 MOTION
                    for Partial Summary Judgment by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Schifman, Reuben) (Entered: 03/03/2017)
03/03/2017   154    RESPONSE re 153 MOTION for Extension of Time to File Response/Reply
                    as to 117 MOTION for Partial Summary Judgment filed by STANDING
                    ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 03/03/2017)
03/03/2017          MINUTE ORDER granting 153 Motion for Extension of Time to File. The
                    Court ORDERS that the Corps shall file its Opposition and Cross−Motion to
                    Plaintiff Standing Rock Sioux Tribes Motion for Partial Summary Judgment
                    on or before March 14, 2017. Signed by Judge James E. Boasberg on
                    3/3/2017. (lcjeb3) (Entered: 03/03/2017)
03/03/2017          Set/Reset Deadlines: The Corps shall file its Opposition and Cross−Motion to
                    Plaintiff Standing Rock Sioux Tribes Motion for Partial Summary Judgment
                    by 3/14/2017. (nbn) (Entered: 03/06/2017)
03/06/2017   155    REPLY to opposition to motion re 111 MOTION to Intervene filed by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Exhibit)(Ducheneaux, Nicole) (Entered: 03/06/2017)
03/06/2017   156    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/06/2017)
03/07/2017   157    ORDER DENYING 98 Motion for Preliminary Injunction. Signed by Judge
                    James E. Boasberg on 3/7/2017. (lcjeb3) (Entered: 03/07/2017)
03/07/2017   158    MEMORANDUM OPINION re 157 Order on Motion for Preliminary
                    Injunction. Signed by Judge James E. Boasberg on 3/7/2017. (lcjeb3)
                    (Entered: 03/07/2017)
03/07/2017   159    RESPONSE re 117 MOTION for Partial Summary Judgment filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman, # 2 Text of Proposed Order)(Scherman, William) (Entered:
                    03/07/2017)
03/08/2017   160    Unopposed MOTION for Extension of Time to File Response/Reply as to 145
                    MOTION to Intervene by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Text of Proposed Order)(Zilioli, Erica)
                    (Entered: 03/08/2017)


                                                                                                   50
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 51 of 110



03/08/2017   161    REPLY to opposition to motion re 92 MOTION for Protective Order filed by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 03/08/2017)
03/09/2017          MINUTE ORDER granting 160 Motion for Extension of Time to File. The
                    Court ORDERS that all responses to the 145 Motion to Intervene filed by Sara
                    Jumping Eagle, et al., shall be due on or before March 27, 2017. Signed by
                    Judge James E. Boasberg on 3/9/2017. (lcjeb3) (Entered: 03/09/2017)
03/09/2017          Set/Reset Deadlines: All responses to the 145 Motion to Intervene filed by
                    Sara Jumping Eagle, et al., due by 3/27/2017. (nbn) (Entered: 03/09/2017)
03/10/2017   162    MOTION for Leave to File Declaration of William R. Perry by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Exhibit Declaration of William R.
                    Perry)(Hasselman, Jan) (Entered: 03/10/2017)
03/10/2017          MINUTE ORDER: The Court ORDERS that Standing Rock's 162 Motion for
                    Leave to File Declaration of William R. Perry is GRANTED. Signed by Judge
                    James E. Boasberg on 3/10/2017. (lcjeb3) (Entered: 03/10/2017)
03/10/2017   163    RESPONSE re 162 MOTION for Leave to File Declaration of William R.
                    Perry filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/10/2017)
03/10/2017   164    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 158 Memorandum &
                    Opinion, 157 Order on Motion for Preliminary Injunction by CHEYENNE
                    RIVER SIOUX TRIBE. Filing fee $ 505, receipt number 0090−4873021. Fee
                    Status: Fee Paid. Parties have been notified. (Ducheneaux, Nicole) (Entered:
                    03/10/2017)
03/10/2017   165    MOTION Injunction Pending Appeal by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Ducheneaux, Nicole) (Entered:
                    03/10/2017)
03/10/2017   166    DECLARATION of William R. Perry re 149 Memorandum in Opposition by
                    STANDING ROCK SIOUX TRIBE. (znmw) (Entered: 03/13/2017)
03/13/2017          MINUTE ORDER: If Defendants oppose Plaintiff CRST's 165 Motion for
                    Injunction Pending Appeal, the Court ORDERS that they shall file such
                    opposition by March 14, 2017. Signed by Judge James E. Boasberg on
                    3/13/2017. (lcjeb3) (Entered: 03/13/2017)
03/13/2017          MINUTE ORDER: Given that the Court denied the CRST's Motion for
                    Preliminary Injunction on grounds unrelated to standing, the Court ORDERS
                    that those individuals who have sought to intervene as Plaintiffs, see ECF Nos.
                    111, 145, shall file a Notice by March 20, 2017, indicating whether they still
                    wish to intervene and, if so, why their claims are not sufficiently represented
                    by the existing Plaintiffs. Defendants may respond to such Notice by March
                    27, 2017, indicating their position on intervention. Signed by Judge James E.
                    Boasberg on 3/13/2017. (lcjeb3) (Entered: 03/13/2017)
03/13/2017   167    Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to
                    US Court of Appeals. The Court of Appeals fee was paid this date re 164
                    Notice of Appeal to DC Circuit Court. (znmw) (Entered: 03/13/2017)
03/13/2017          Set/Reset Deadlines: Individuals who have sought to intervene as Plaintiffs,
                    see ECF Nos. 111 , 145 , shall file a Notice by by 3/20/2017. Defendants may


                                                                                                      51
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 52 of 110



                    respond to such Notice by by 3/27/2017. (nbn) (Entered: 03/13/2017)
03/13/2017          Set/Reset Deadlines: Opposition due by 3/14/2017. (nbn) (Entered:
                    03/13/2017)
03/13/2017   168    Memorandum in opposition to re 165 MOTION Injunction Pending Appeal
                    filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/13/2017)
03/13/2017   169    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/13/2017)
03/14/2017   170    Memorandum in opposition to re 165 MOTION Injunction Pending Appeal
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS. (Brar,
                    Amarveer) (Entered: 03/14/2017)
03/14/2017   171    ORDER denying 165 Motion for an Injunction Pending Appeal. Signed by
                    Judge James E. Boasberg on 3/14/2017. (lcjeb3) (Entered: 03/14/2017)
03/14/2017   172    Memorandum in opposition to re 117 MOTION for Partial Summary
                    Judgment and Cross Motion for Partial Summary Judgment filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                    Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12
                    Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, #
                    17 Exhibit Q, # 18 Text of Proposed Order)(Schifman, Reuben) (Entered:
                    03/14/2017)
03/14/2017   173    CROSS MOTION for Partial Summary Judgment by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (See Docket Entry 172 to view document).
                    (znmw) (Entered: 03/15/2017)
03/15/2017   174    Unopposed MOTION to Consolidate Cases by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Text of Proposed Order)(Brar,
                    Amarveer) (Entered: 03/15/2017)
03/15/2017          USCA Case Number 17−5043 for 164 Notice of Appeal to DC Circuit Court,
                    filed by CHEYENNE RIVER SIOUX TRIBE. (td) (Entered: 03/17/2017)
03/16/2017          MINUTE ORDER: The Court ORDERS that: (1) The Corps' 174 Unopposed
                    Motion to Consolidate Cases is GRANTED; (2) The cases Standing Rock
                    Sioux Tribe v. United States Army Corps of Engineers, 16−1534; Yankton
                    Sioux Tribe v. United States Army Corps of Engineers, 16−1796; and Oglala
                    Sioux Tribe v. United States Army Corps of Engineers, 17−267, SHALL BE
                    CONSOLIDATED; (3) All filings in these consolidated cases shall be made
                    only in the first−filed case, 16−1534; and (4) The Clerk is directed to
                    administratively close any of the open cases that are being consolidated.
                    Signed by Judge James E. Boasberg on 3/16/2017. (lcjeb3) (Entered:
                    03/16/2017)
03/16/2017   175    MOTION for Extension of Time to File Response/Reply as to 173 MOTION
                    for Partial Summary Judgment and 159 Opposition Brief by STANDING
                    ROCK SIOUX TRIBE (Hasselman, Jan) (Entered: 03/16/2017)
03/16/2017   176    Memorandum in opposition to re 175 MOTION for Extension of Time to File
                    Response/Reply as to 173 MOTION for Partial Summary Judgment and 159


                                                                                                    52
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 53 of 110



                    Opposition Brief filed by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/16/2017)
03/17/2017          MINUTE ORDER granting 175 Motion for Extension of Time to File. The
                    Court ORDERS that Standing Rock shall file its brief in support of its
                    summary judgment motion and in opposition to the Corps' cross−motion and
                    Dakota Access' opposition on or before March 28, 2017. Signed by Judge
                    James E. Boasberg on 3/17/2017. (lcjeb3) (Entered: 03/17/2017)
03/17/2017          Set/Reset Deadlines: Brief in support of its summary judgment motion and in
                    opposition to the Corps' cross−motion and Dakota Access' opposition on or
                    before 3/28/2017. (nbn) (Entered: 03/17/2017)
03/20/2017   177    RESPONSE TO ORDER OF THE COURT re Order,, filed by STEVE
                    VANCE. (Messineo, Joseph) (Entered: 03/20/2017)
03/20/2017   178    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit)(Scherman,
                    William) (Entered: 03/20/2017)
03/20/2017   179    STATUS REPORT [REDACTED] by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 03/20/2017)
03/21/2017   180    RESPONSE TO ORDER OF THE COURT re Order,, filed by SARA
                    JUMPING EAGLE. (Hall, Oliver) (Entered: 03/21/2017)
03/21/2017          MINUTE ORDER: The Court ORDERS that Dakota Access's 178 Sealed
                    Motion for Leave to File Document Under Seal is GRANTED. Signed by
                    Judge James E. Boasberg on 3/21/2017. (lcjeb3) (Entered: 03/21/2017)
03/21/2017   181    ADMINISTRATIVE RECORD of Lodging Administrative Record by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1
                    Exhibit, # 2 Exhibit)(Schifman, Reuben) Modified event title on 3/22/2017
                    (znmw). (Entered: 03/21/2017)
03/21/2017   182    SEALED DOCUMENT (Status Report) filed by DAKOTA ACCESS LLC.
                    (This document is SEALED and only available to authorized persons.)(znmw)
                    (Entered: 03/22/2017)
03/23/2017   183    RESPONSE re 131 MOTION for Partial Summary Judgment and Cross
                    Motion for Partial Summary Judgment filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                    Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13
                    Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, #
                    18 Exhibit R, # 19 Exhibit S, # 20 Exhibit T, # 21 Exhibit U, # 22 Exhibit V, #
                    23 Exhibit W, # 24 Exhibit X, # 25 Exhibit Y, # 26 Exhibit Z, # 27 Exhibit
                    AA)(Schifman, Reuben) (Entered: 03/23/2017)
03/23/2017   184    NOTICE of Joinder re 186 Cross Motion for Summary Judgment by
                    DAKOTA ACCESS LLC (Scherman, William) Modified to add link on
                    3/24/2017 (znmw). (Entered: 03/23/2017)
03/23/2017   185    RESPONSE re 131 MOTION for Partial Summary Judgment and
                    CROSS−MOTION for Partial Summary Judgment filed by DAKOTA


                                                                                                      53
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 54 of 110



                    ACCESS LLC. (Attachments: # 1 Declaration of William S. Scherman, # 2
                    Text of Proposed Order)(Scherman, William) (Entered: 03/23/2017)
03/23/2017   186    CROSS MOTION for Partial Summary Judgment by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (See Docket Entry 183 to view document).
                    (znmw) (Entered: 03/24/2017)
03/23/2017   187    CROSS MOTION for Partial Summary Judgment by DAKOTA ACCESS
                    LLC. (See Docket Entries 184 and 185 to view documents). (znmw) (Entered:
                    03/24/2017)
03/27/2017   188    RESPONSE re 106 MOTION for Leave to File Amended Complaint, 97
                    MOTION to Amend/Correct 37 Amended Complaint filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Schifman, Reuben) (Entered:
                    03/27/2017)
03/27/2017   189    Memorandum in opposition to re 145 MOTION to Intervene filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Brar, Amarveer) (Entered:
                    03/27/2017)
03/27/2017   190    REPLY re 177 Response to Order of the Court filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Brar, Amarveer) Modified event title on
                    3/28/2017 (znmw). (Entered: 03/27/2017)
03/27/2017   191    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/27/2017)
03/27/2017   192    Memorandum in opposition to re 145 MOTION to Intervene filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman)(Scherman, William) (Entered: 03/27/2017)
03/27/2017   193    Memorandum in opposition to re 106 MOTION for Leave to File Amended
                    Complaint, 97 MOTION to Amend/Correct 37 Amended Complaint filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman)(Scherman, William) (Entered: 03/27/2017)
03/27/2017   194    REPLY re 177 Response to Order of the Court filed by DAKOTA ACCESS
                    LLC. (Attachments: # 1 Declaration of William S. Scherman)(Scherman,
                    William) (Entered: 03/27/2017)
03/28/2017   195    RESPONSE re 173 MOTION for Partial Summary Judgment and Reply re
                    159 Opposition Brief filed by Intervenor Dakota Access, LLC filed by
                    STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Declaration (Second)
                    of Richard B. Kuprewicz, # 2 Declaration of Elliott Ward, # 3 Declaration
                    (Second) of Jan Hasselman, # 4 Exhibit 24, # 5 Exhibit 25, # 6 Exhibit 26, # 7
                    Exhibit 27, # 8 Exhibit 28)(Hasselman, Jan) (Entered: 03/28/2017)
03/28/2017   196    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Exhibit Pl's Opp to
                    Mtn for PSJ and Reply ISO Mtn for PSJ, # 2 Declaration of Elliott
                    Ward)(Hasselman, Jan) (Entered: 03/28/2017)
03/28/2017   197    REPLY to opposition to motion re 117 MOTION for Partial Summary
                    Judgment filed by STANDING ROCK SIOUX TRIBE. (See Docket Entry
                    195 to view document). (znmw) (Entered: 03/29/2017)


                                                                                                     54
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 55 of 110



03/31/2017   198    MOTION for Extension of Time to File Response/Reply in Opposition to
                    Cross−Motions for Summary Judgment and Reply in Support of Motion for
                    Summary Judgment by CHEYENNE RIVER SIOUX TRIBE (Attachments: #
                    1 Text of Proposed Order)(Ducheneaux, Nicole) (Entered: 03/31/2017)
04/03/2017          MINUTE ORDER granting 198 Motion for Extension of Time to File.
                    Cheyenne River Sioux Tribe shall file its reply in support of its motion for
                    summary judgment and opposition to cross−motions filed by the Corps and
                    Dakota Access on or before April 13, 2017. Signed by Judge James E.
                    Boasberg on 4/3/2017. (lcjeb3) (Entered: 04/03/2017)
04/03/2017          Set/Reset Deadlines: Reply due by 4/13/2017. (nbn) (Entered: 04/03/2017)
04/03/2017   199    REPLY to opposition to motion re 97 MOTION to Amend/Correct 37
                    Amended Complaint filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Ducheneaux, Nicole) (Entered: 04/03/2017)
04/03/2017   200    REPLY to opposition to motion re 106 MOTION for Leave to File Amended
                    Complaint filed by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 04/03/2017)
04/04/2017   201    REPLY to opposition to motion re 173 MOTION for Partial Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit R, # 2 Exhibit S, # 3 Exhibit T)(Schifman, Reuben)
                    (Entered: 04/04/2017)
04/04/2017   202    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit 1, # 2 Declaration
                    of William S. Scherman)(Scherman, William) (Entered: 04/04/2017)
04/04/2017   203    REPLY to opposition to motion re 173 MOTION for Partial Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of
                    William S. Scherman)(Scherman, William) (Entered: 04/04/2017)
04/05/2017          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access's 202 Sealed Motion for Leave to File Document Under Seal is
                    GRANTED. Signed by Judge James E. Boasberg on 4/5/2017. (lcjeb3)
                    (Entered: 04/05/2017)
04/05/2017   204    SEALED REPLY TO OPPOSITION filed by DAKOTA ACCESS LLC re 173
                    MOTION for Partial Summary Judgment (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Declaration of
                    William S. Scherman)(znmw) (Entered: 04/06/2017)
04/07/2017   205    ORDER granting in part and denying in part 92 Dakota Access's Motion for
                    Protective Order. The Court ORDERS that Dakota Access shall submit to the
                    Court a modified protective order consistent with the accompanying
                    Memorandum Opinion. Signed by Judge James E. Boasberg on 4/7/2017.
                    (lcjeb3) (Entered: 04/07/2017)
04/07/2017   206    MEMORANDUM OPINION re 205 Order on Dakota Access's Motion for
                    Protective Order. Signed by Judge James E. Boasberg on 4/7/2017. (lcjeb3)
                    (Entered: 04/07/2017)
04/13/2017   207


                                                                                                     55
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 56 of 110



                    REPLY to opposition to motion re 131 MOTION for Partial Summary
                    Judgment filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration, # 2 Text of Proposed Order)(Ducheneaux, Nicole) (Entered:
                    04/13/2017)
04/13/2017   208    RESPONSE re 186 MOTION for Partial Summary Judgment, 187 MOTION
                    for Partial Summary Judgment filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Attachments: # 1 Declaration, # 2 Text of Proposed Order)(Ducheneaux,
                    Nicole) (Entered: 04/13/2017)
04/14/2017   209    JOINT APPENDIX of Administrative Record Citations by DAKOTA
                    ACCESS LLC, STANDING ROCK SIOUX TRIBE, UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Appendix, # 2
                    Appendix, # 3 Appendix, # 4 Appendix, # 5 Appendix, # 6 Appendix, # 7
                    Appendix, # 8 Appendix, # 9 Appendix, # 10 Appendix, # 11 Appendix, # 12
                    Appendix, # 13 Appendix, # 14 Appendix, # 15 Appendix, # 16 Appendix, #
                    17 Appendix, # 18 Appendix)(Hasselman, Jan) (Entered: 04/14/2017)
04/14/2017   210    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Appendix Portion of
                    Joint Appendix Subject to Protective Order, # 2 Appendix Portion of Joint
                    Appendix Subject to Protective Order)(Hasselman, Jan) (Entered: 04/14/2017)
04/17/2017          MINUTE ORDER granting 210 Standing Rock Sioux Tribe's Sealed Motion
                    for Leave to File Documents Under Seal. Signed by Judge James E. Boasberg
                    on 4/17/2017. (lcjeb3) (Entered: 04/17/2017)
04/17/2017   211    SEALED DOCUMENT (Portions of Joint Appendix) filed by STANDING
                    ROCK SIOUX TRIBE. re 209 Joint Appendix, filed by DAKOTA ACCESS
                    LLC, STANDING ROCK SIOUX TRIBE, UNITED STATES ARMY
                    CORPS OF ENGINEERS. (This document is SEALED and only available to
                    authorized persons.) (Attachments: # 1 Exhibit 2)(znmw) (Entered:
                    04/18/2017)
04/19/2017   212    ERRATA to Joint Appendix of Administrative Record Citations by
                    STANDING ROCK SIOUX TRIBE 209 Joint Appendix, filed by DAKOTA
                    ACCESS LLC, STANDING ROCK SIOUX TRIBE, UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit Attachment 1, #
                    2 Exhibit Attachment 2)(Hasselman, Jan) (Entered: 04/19/2017)
04/20/2017   213    REPLY to opposition to motion re 187 MOTION for Partial Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    04/20/2017)
04/20/2017   214    REPLY to opposition to motion re 131 MOTION for Partial Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Schifman, Reuben) (Entered: 04/20/2017)
04/21/2017          MINUTE ORDER: The Court ORDERS that Standing Rock Sioux Tribe's 196
                    Sealed Motion for Leave to File Document Under Seal is GRANTED. Signed
                    by Judge James E. Boasberg on 4/21/2017. (lcjeb3) (Entered: 04/21/2017)
04/21/2017   215    SEALED OPPOSITION filed by STANDING ROCK SIOUX TRIBE re , 173
                    MOTION for Partial Summary Judgment, 186 MOTION for Partial Summary


                                                                                                   56
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 57 of 110



                    Judgment, 187 MOTION for Partial Summary Judgment and In Support of
                    117 MOTION for Partial Summary Judgment (ztd) (Entered: 04/21/2017)
04/21/2017   216    MOTION to Compel Prompt Completion of the Administrative Record by
                    DAKOTA ACCESS LLC (Attachments: # 1 Memorandum in Support, # 2
                    Text of Proposed Order, # 3 Declaration of William S. Scherman)(Scherman,
                    William) (Entered: 04/21/2017)
04/28/2017   217    ANSWER to Complaint by the Oglala Sioux Tribe by UNITED STATES
                    ARMY CORPS OF ENGINEERS.(Brar, Amarveer) (Entered: 04/28/2017)
05/04/2017   218    JOINT APPENDIX by CHEYENNE RIVER SIOUX TRIBE. (Attachments: #
                    1 Appendix, # 2 Appendix, # 3 Appendix, # 4 Appendix, # 5 Appendix, # 6
                    Appendix)(Ducheneaux, Nicole) (Entered: 05/04/2017)
05/04/2017   219    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 05/04/2017)
05/04/2017   220    MOTION Supplement Administrative Record and Consider Documents
                    Outside The Administrative Record by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Declaration of Joseph Messineo, # 2 Exhibit to Messineo
                    Decl, # 3 Exhibit to Messineo Decl, # 4 Exhibit to Messineo Decl, # 5 Exhibit
                    to Messineo Decl, # 6 Exhibit to Messineo Decl, # 7 Exhibit to Messineo Decl,
                    # 8 Exhibit to Messineo Decl, # 9 Declaration of Rollie Wilson, # 10 Text of
                    Proposed Order)(Ducheneaux, Nicole) (Entered: 05/04/2017)
05/05/2017   221    NOTICE of Adding Documents to the November 10, 2016 and March 21, 2017
                    Administrative Records by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Affidavit Certificate)(Brar, Amarveer)
                    (Entered: 05/05/2017)
05/05/2017   222    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by OGLALA SIOUX TRIBE. (Roy, Michael)
                    (Entered: 05/05/2017)
05/05/2017   223    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                    Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit
                    9, # 10 Exhibit 10)(Marinelli, Matthew) (Entered: 05/05/2017)
05/11/2017   224    MOTION for Extension of Time to File Response/Reply as to 220 MOTION
                    Supplement Administrative Record and Consider Documents Outside The
                    Administrative Record by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Schifman, Reuben) (Entered: 05/11/2017)
05/12/2017   225    REPLY to opposition to motion re 216 MOTION to Compel Prompt
                    Completion of the Administrative Record filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Declaration of David Debold)(Scherman, William)
                    (Entered: 05/12/2017)
05/15/2017   229    MANDATE of USCA as to 164 Notice of Appeal to DC Circuit Court, filed
                    by CHEYENNE RIVER SIOUX TRIBE. USCA Case Number 17−5043.
                    (Attachments: # 1 order filed May 15, 2017)(zrdj) (Entered: 05/18/2017)


                                                                                                         57
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 58 of 110



05/16/2017          MINUTE ORDER GRANTING 224 Motion for Extension of Time to File
                    Response/Reply. The Court ORDERS that Defendant United States Army
                    Corps of Engineers shall file its Opposition to Cheyenne River Sioux Tribe's
                    Motion to Supplement the Administrative Record on or before May 25, 2017.
                    Signed by Judge James E. Boasberg on 5/16/2017. (lcjeb1) (Entered:
                    05/16/2017)
05/16/2017          Set/Reset Deadlines: Defendant United States Army Corps of Engineers shall
                    file its Opposition to Cheyenne River Sioux Tribe's Motion to Supplement the
                    Administrative Record by 5/25/2017. (nbn) (Entered: 05/16/2017)
05/17/2017   226    Unopposed MOTION to Intervene by DAKOTA ACCESS LLC (Attachments:
                    # 1 Proposed Responsive Pleading, # 2 Proposed Answer, # 3 Text of
                    Proposed Order, # 4 Corporate Disclosure Statement)(Scherman, William)
                    (Entered: 05/17/2017)
05/17/2017          MINUTE ORDER granting Unopposed 226 Motion to Intervene by Dakota
                    Access, LLC. Signed by Judge James E. Boasberg on 5/17/2017. (lcjeb3)
                    (Entered: 05/17/2017)
05/17/2017   227    ANSWER to Complaint by DAKOTA ACCESS LLC.(znmw) (Entered:
                    05/18/2017)
05/17/2017   228    Corporate Disclosure Statement by DAKOTA ACCESS LLC identifying
                    Corporate Parents/Affiliates DAKOTA ACCESS HOLDINGS, LLC,
                    PHILLIPS 66 DAPL HOLDINGS LLC, BAKKEN PIPELINE
                    INVESTMENT LLC, BAKKEN HOLDINGS COMPANY, LLC,
                    LAGRANGE ACQUISITION, L.P., SUNOCO PIPELINE, L.P., PHILLIPS
                    66 DE HOLDINGS 20A LLC, PHILLIPS 66 DE HOLDINGS 20B LLC,
                    PHILLIPS 66 DE HOLDINGS 20C LLC, PHILLIPS 66 DE PRIMARY LLC,
                    PHILLIPS 66 DE HOLDINGS 20D LLC, PHILLIPS 66 PROJECT
                    DEVELOPMENT, INC., ENERGY TRANSFER PARTNERS, L.P.,
                    ENERGY TRANSFER EQUITY, L.P., SUNOCO LOGISTICS PARTNERS
                    L.P., PHILLIPS 66 COMPANY for DAKOTA ACCESS LLC.. (znmw)
                    (Entered: 05/18/2017)
05/24/2017   230    REPLY to opposition to motion re 145 MOTION to Intervene filed by
                    THOMAS E. BARBER, SR, LADONNA BRAVE BULL ALLARD,
                    MAXINE BRINGS HIM BACK−JANIS, CRYSTAL COLE, CHEYENNE
                    GARCIA, TATEOLOWAN GARCIA, SARA JUMPING EAGLE, WILLIAM
                    WILD BILL LEFT HAND, CHANI PHILLIPS, VIRGIL TAKEN ALIVE,
                    RUSSELL VAZQUEZ, KATHY WILLCUTS, WASTEWIN YOUNG. (Hall,
                    Oliver) (Entered: 05/24/2017)
05/25/2017   231    RESPONSE re 220 MOTION Supplement Administrative Record and
                    Consider Documents Outside The Administrative Record filed by DAKOTA
                    ACCESS LLC. (Attachments: # 1 Exhibit, # 2 Text of Proposed
                    Order)(Scherman, William) (Entered: 05/25/2017)
05/25/2017   232    RESPONSE re 220 MOTION Supplement Administrative Record and
                    Consider Documents Outside The Administrative Record filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit, # 2
                    Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7
                    Exhibit)(Schifman, Reuben) (Entered: 05/25/2017)


                                                                                                   58
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 59 of 110



05/26/2017   233    MOTION for Extension of Time to File Response/Reply by CHEYENNE
                    RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 05/26/2017)
05/26/2017          MINUTE ORDER granting 233 Motion for Extension of Time to File. The
                    Court ORDERS that Cheyenne River Sioux Tribe's reply in support of its
                    Motion to Supplement the Administrative Record and Alternative Motion to
                    Consider Documents Outside the Administrative Record shall be due by June
                    8, 2017. Signed by Judge James E. Boasberg on 5/26/2017. (lcjeb3) (Entered:
                    05/26/2017)
05/26/2017          Set/Reset Deadlines: Reply due by 6/8/2017. (nbn) (Entered: 05/31/2017)
06/06/2017   234    NOTICE Regarding Submission of Protective Order by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit)(Schifman,
                    Reuben) (Entered: 06/06/2017)
06/07/2017   235    Protective Order signed by Court. Signed by Judge James E. Boasberg on
                    6/7/2017. (lcjeb3) (Entered: 06/07/2017)
06/08/2017   236    ADMINISTRATIVE RECORD Notice of Lodging Updated Administrative
                    Record by UNITED STATES ARMY CORPS OF ENGINEERS
                    (Attachments: # 1 Exhibit)(Schifman, Reuben) Modified event title on
                    6/9/2017 (znmw). (Entered: 06/08/2017)
06/08/2017   237    REPLY to opposition to motion re 220 MOTION Supplement Administrative
                    Record and Consider Documents Outside The Administrative Record filed by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1 Declaration of
                    Joseph Messineo)(Ducheneaux, Nicole) (Entered: 06/08/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Cheyenne River's 97 Motion for
                    Leave to Amend is GRANTED, and its Second Amended Complaint is
                    deemed FILED. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3)
                    (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Standing Rock's 106 Motion for
                    Leave to Amend is GRANTED, and its First Amended Complaint is deemed
                    FILED. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3) (Entered:
                    06/14/2017)
06/14/2017   238    ORDER. The Court ORDERS that: (1) Plaintiff Standing Rock Sioux Tribe's
                    117 Motion for Partial Summary Judgment is GRANTED IN PART AND
                    DENIED IN PART; (2) Defendant U.S. Army Corps of Engineers' 172
                    corresponding Cross−Motion for Partial Summary Judgment is GRANTED IN
                    PART AND DENIED IN PART; (3) Plaintiff−Intervenor Cheyenne River
                    Sioux Tribe's 131 Motion for Partial Summary Judgment is DENIED IN
                    PART; (4) Defendant U.S. Army Corps of Engineers' and
                    Defendant−Intervenor Dakota Access LLC's 183 , 184 and 185 corresponding
                    Cross−Motions for Partial Summary Judgment are GRANTED IN PART; (5)
                    The matter is REMANDED to the Corps for further analysis as set forth in the
                    Opinion; and (6) The parties shall appear on June 21, 2017, at 2:30 PM for a
                    status conference to discuss further scheduling in the case. Signed by Judge
                    James E. Boasberg on 6/14/2017. (lcjeb3) Modified to add event title on
                    6/15/2017 (znmw). Modified on 6/15/2017 (zlsj). (Entered: 06/14/2017)



                                                                                                   59
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 60 of 110



06/14/2017   239    MEMORANDUM OPINION re 238 Order on Cross−Motions for Partial
                    Summary Judgment. Signed by Judge James E. Boasberg on 6/14/2017.
                    (lcjeb3) (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Steve Vance's 111 Motion to
                    Intervene is GRANTED, and his Complaint is deemed FILED. The Court
                    further ORDERS that he shall comply with all filing deadlines applicable to
                    the Cheyenne River Sioux Tribe. Signed by Judge James E. Boasberg on
                    6/14/2017. (lcjeb3) (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court is prepared to grant Sara Jumping Eagle et al.'s
                    145 Motion to Intervene provided that the scope of their Complaint is
                    coterminous with the current Complaints in the case. As Movant−Intervenors'
                    [145−1] Proposed Complaint adds President Trump as a defendant and seeks
                    relief beyond that sought by the Standing Rock and Cheyenne River Sioux
                    Tribes, such intervention would unduly expand the scope of the case. If
                    Movant−Intervenors wish to proceed against President Trump, either
                    individually or in his official capacity, they must file a separate action. If they
                    wish to join this case under the conditions stated herein, the Court will grant
                    their Motion to Intervene. They shall file a notice by June 20, 2017, indicating
                    their position. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3)
                    (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: In its 220 Motion to Supplement the Administrative
                    Record and Alternative Motion to Consider Documents Outside the
                    Administrative Record, Cheyenne River makes two separate arguments. First,
                    the Tribe asks that six documents be included in the administrative record.
                    There is a dispute about whether these documents were properly before the
                    Corps when it made its permitting decisions, and thus whether they should be
                    included in the administrative record. As the Court has reviewed the
                    documents and concluded that they would not change the outcome in its 239
                    Opinion on the various Cross−Motions for Summary Judgment, the Court
                    need not resolve this procedural question and therefore DENIES the Motion to
                    Supplement. Second, and in the alternative, the Tribe asks that the Court
                    consider eight extra−record documents. The Court DENIES the Motion to
                    Consider Documents Outside the Administrative Record for the same reasons
                    given in its 239 Opinion regarding Standing Rock's request that the Court
                    consider extra−record evidence. Signed by Judge James E. Boasberg on
                    6/14/2017. (lcjeb3) (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Dakota Access shall be prepared
                    at the status hearing on June 21, 2017, to address whether it wishes to proceed
                    with its 216 Motion to Compel Prompt Completion of the Administrative
                    Record. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3) (Entered:
                    06/14/2017)
06/14/2017   240    SECOND AMENDED COMPLAINT against DAKOTA ACCESS LLC,
                    UNITED STATES ARMY CORPS OF ENGINEERS filed by CHEYENNE
                    RIVER SIOUX TRIBE.(znmw) (Entered: 06/15/2017)
06/14/2017   241    FIRST AMENDED COMPLAINT against DAKOTA ACCESS LLC,
                    UNITED STATES ARMY CORPS OF ENGINEERS filed by STANDING
                    ROCK SIOUX TRIBE.(znmw) (Entered: 06/15/2017)



                                                                                                          60
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 61 of 110



06/14/2017   242    Intervenor COMPLAINT filed by STEVE VANCE.(znmw) (Entered:
                    06/15/2017)
06/14/2017          Set/Reset Hearings: Status Conference set for 6/21/2017 at 02:30 PM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 06/16/2017)
06/14/2017          Set/Reset Deadlines: Notice Regarding Intervention due by 6/20/2017. (nbn)
                    (Entered: 06/16/2017)
06/19/2017   243    MOTION for Leave to Appear Telephonically for Status Conference on
                    6/21/17 at 2:30 p.m. by CHEYENNE RIVER SIOUX TRIBE (Attachments: #
                    1 Text of Proposed Order)(Schulte, Conly) (Entered: 06/19/2017)
06/19/2017   244    MOTION for Leave to Appear Telephonically for Status Conference on
                    6/21/17 at 2:30 p.m. by YANKTON SIOUX TRIBE (Attachments: # 1 Text of
                    Proposed Order)(Baker, Jennifer) (Entered: 06/19/2017)
06/19/2017   245    MOTION for Leave to Appear Telephonically (Jeffrey S. Rasmussen) for the
                    Status Conference on 6/21/17 at 2:30 p.m. by YANKTON SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Baker, Jennifer) (Entered:
                    06/19/2017)
06/19/2017   246    NOTICE in Response to Court Order by THOMAS E. BARBER, SR,
                    LADONNA BRAVE BULL ALLARD, MAXINE BRINGS HIM
                    BACK−JANIS, CRYSTAL COLE, CHEYENNE GARCIA, TATEOLOWAN
                    GARCIA, SARA JUMPING EAGLE, WILLIAM WILD BILL LEFT HAND,
                    CHANI PHILLIPS, VIRGIL TAKEN ALIVE, RUSSELL VAZQUEZ,
                    KATHY WILLCUTS, WASTEWIN YOUNG re Order,,, Set/Reset Hearings
                    (Hall, Oliver) (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: The Court ORDERS that 244 Yankton Sioux Tribe's
                    Motion for Leave to Appear by Telephone at the June 21, 2017, status hearing
                    is GRANTED. Signed by Judge James E. Boasberg on 6/19/2017. (lcjeb3)
                    (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: The Court ORDERS that 243 Cheyenne River Sioux
                    Tribe's Motion for Leave to Appear by Telephone at the June 21, 2017, status
                    hearing is GRANTED. Signed by Judge James E. Boasberg on 6/19/2017.
                    (lcjeb3) (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: The Court ORDERS that 245 Yankton Sioux Tribe's
                    Motion for Leave to Appear by Telephone at the June 21, 2017, status hearing
                    is GRANTED. Signed by Judge James E. Boasberg on 6/19/2017. (lcjeb3)
                    (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: Given the 246 Notice submitted by Intervenors Sara
                    Jumping Eagle et al., the Court ORDERS that their 145 Motion to Intervene is
                    GRANTED and their proposed Complaint is deemed FILED, but President
                    Donald Trump is DISMISSED WITHOUT PREJUDICE as a Defendant.
                    Attorney Bruce Afran may appear telephonically on behalf of Intervenors at
                    the status hearing on June 21, 2017. Signed by Judge James E. Boasberg on
                    6/19/2017. (lcjeb3) (Entered: 06/19/2017)
06/19/2017   248    Intervenor COMPLAINT filed by WILLIAM WILD BILL LEFT HAND,
                    KATHY WILLCUTS, CHEYENNE GARCIA, LADONNA BRAVE BULL
                    ALLARD, CRYSTAL COLE, CHANI PHILLIPS, WASTEWIN YOUNG,

                                                                                                   61
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 62 of 110



                    TATEOLOWAN GARCIA, VIRGIL TAKEN ALIVE, THOMAS E.
                    BARBER, SR, SARA JUMPING EAGLE, MAXINE BRINGS HIM
                    BACK−JANIS.(td) (Entered: 06/20/2017)
06/20/2017   247    MOTION for Leave to Appear to Appear Telephonically by STEVE VANCE
                    (Attachments: # 1 Text of Proposed Order)(Messineo, Joseph) (Entered:
                    06/20/2017)
06/20/2017          MINUTE ORDER: The Court ORDERS that 247 Steve Vance's Motion for
                    Leave to Appear by Telephone at the June 21, 2017, status hearing is
                    GRANTED. Signed by Judge James E. Boasberg on 6/20/2017. (lcjeb3)
                    (Entered: 06/20/2017)
06/20/2017   249    Joint MOTION for Briefing Schedule by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) (Entered:
                    06/20/2017)
06/20/2017          NOTICE OF ERROR re 245 Motion for Leave to Appear ; emailed to
                    jbaker@ndnlaw.com, cc'd 76 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Please note on future filings, that one attorney
                    can not file on behalf of another. All attorneys must use their own passwords
                    for their filings. (ztd, ) (Entered: 06/20/2017)
06/20/2017   250    NOTICE of Opposition to Joint Motion to Set a Briefing Schedule by
                    YANKTON SIOUX TRIBE re 249 Joint MOTION for Briefing Schedule
                    (Baker, Jennifer) (Entered: 06/20/2017)
06/20/2017   251    Memorandum in opposition to re 249 Joint MOTION for Briefing Schedule
                    filed by YANKTON SIOUX TRIBE. (See docket entry no. 250 to view
                    document.) (td) (Entered: 06/21/2017)
06/21/2017          MINUTE ORDER: As discussed at the June 21, 2017, status hearing, the 249
                    Joint Motion for Briefing Schedule is GRANTED. The Court ORDERS that:
                    (1) Opening briefs of no more than 20 pages each shall be submitted by July
                    17, 2017, by Defendant United States Army Corps of Engineers and
                    Intervenor Defendant Dakota Access; (2) Responses of no more than 40 pages
                    in total shall be submitted by August 7, 2017, by Plaintiff Standing Rock
                    Sioux Tribe and Intervenor Plaintiff Cheyenne River Sioux Tribe; (3) Any
                    other Intervenor or Consolidated Plaintiff may file a brief up to 10 pages by
                    August 7, 2017, dealing only with issues not raised by Standing Rock and
                    Cheyenne River; (4) Replies of no more than 10 pages each shall be submitted
                    by August 17, 2017, by the Corps and Dakota Access; (5) Sur−replies of no
                    more than 20 pages in total shall be submitted by August 28, 2017, by
                    Standing Rock and Cheyenne River; and (6) Any other Intervenor or
                    Consolidated Plaintiff may file a sur−reply up to 5 pages by August 28, 2017,
                    dealing only with issues not raised by Standing Rock and Cheyenne River.
                    Signed by Judge James E. Boasberg on 6/20/2017. (lcjeb3) (Entered:
                    06/21/2017)
06/21/2017          MINUTE ORDER: As discussed at today's status conference, the Court
                    ORDERS that: 1) Defendants need not respond to any of the Complaints until
                    further Order of the Court; 2) All briefing on counts not covered in the Court's
                    last Memorandum Opinion shall be stayed until further Order of the Court; and
                    3) The parties shall submit a joint status report containing a proposed briefing
                    schedule within 14 days after the issuance of an Order on the remedies

                                                                                                       62
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 63 of 110



                    question. Signed by Judge James E. Boasberg on 6/21/2017. (lcjeb3) (Entered:
                    06/21/2017)
06/21/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 6/21/2017. Oral discussions in regard to 249 Joint Motion
                    for Briefing Schedule, heard and Motion GRANTED. Order forthcoming.
                    (Court Reporter Pat Kaneshiro−Miller) (nbn) (Entered: 06/21/2017)
06/28/2017   252    SUPPLEMENTAL MEMORANDUM to re 216 MOTION to Compel Prompt
                    Completion of the Administrative Record filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) (Entered: 06/28/2017)
07/03/2017   253    MOTION for Briefing Schedule with respect to Dakota Access' Supplemental
                    Brief by UNITED STATES ARMY CORPS OF ENGINEERS (Schifman,
                    Reuben) (Entered: 07/03/2017)
07/05/2017          MINUTE ORDER: The Court ORDERS that if Dakota Access opposes the
                    Corps' 253 Motion for Briefing Schedule, it shall file such Opposition by July
                    7, 2017. Signed by Judge James E. Boasberg on 7/5/2017. (lcjeb3) (Entered:
                    07/05/2017)
07/05/2017          Set/Reset Deadlines: Dakota Access Opposition To 253 Motion For Briefing
                    Schedule due by 7/7/2017. (mac) (Entered: 07/05/2017)
07/06/2017   254    RESPONSE re 253 MOTION for Briefing Schedule with respect to Dakota
                    Access' Supplemental Brief filed by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 07/06/2017)
07/07/2017          MINUTE ORDER GRANTING 253 Motion for Briefing Schedule. The Court
                    ORDERS that Defendant United States Army Corps of Engineers shall file its
                    supplemental memorandum regarding Intervenor Defendant Dakota Access's
                    216 Motion to Compel on or before July 24, 2017. Signed by Judge James E.
                    Boasberg on 7/7/17. (lcjeb2) (Entered: 07/07/2017)
07/07/2017          Set/Reset Deadlines: Defendant United States Army Corps of Engineers shall
                    file its supplemental memorandum regarding Intervenor Defendant Dakota
                    Access's 216 Motion to Compel on or before 7/24/2017. (znbn) (Entered:
                    07/07/2017)
07/13/2017   255    NOTICE OF WITHDRAWAL OF APPEARANCE as to GREAT PLAINS
                    TRIBAL CHAIRMAN'S ASSOCIATION. Attorney Richard A. Guest
                    terminated. (Guest, Richard) (Entered: 07/13/2017)
07/13/2017   256    NOTICE of Appearance by Joel William West Williams on behalf of GREAT
                    PLAINS TRIBAL CHAIRMAN'S ASSOCIATION (Williams, Joel) (Entered:
                    07/13/2017)
07/17/2017   257    MOTION for Leave to File Brief as Amicus Curiae in Opposition to Vacatur
                    on Remand by NORTH DAKOTA PETROLEUM COUNCIL (Attachments: #
                    1 Text of Proposed Order Proposed Order, # 2 Exhibit Exhibit A − amicus
                    brief)(Mayo, A.) (Entered: 07/17/2017)
07/17/2017   258    Memorandum Brief Regarding Remedy by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Schifman, Reuben) Modified text not a Motion on
                    7/18/2017 (td). (Entered: 07/17/2017)



                                                                                                     63
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 64 of 110



07/17/2017   259    MOTION for Leave to File as Amici Curiae in Support of Dakota Access,
                    LLC's Brief on Vacatur by THE AMERICAN PETROLEUM INSTITUTE,
                    AMERICAN FUEL & PETROCHEMICAL MANUFACTURERS, THE
                    ASSOCIATION OF OIL PIPE LINES, THE CHAMBER OF COMMERCE
                    OF THE UNITED STATES OF AMERICA, THE NATIONAL
                    ASSOCIATION OF MANUFACTURERS (Attachments: # 1 Exhibit A −
                    Proposed Amicus Brief, # 2 Declaration of David Murk in Support of Amici
                    Curiae Brief, # 3 Text of Proposed Order)(Coburn, David) (Entered:
                    07/17/2017)
07/17/2017   260    MEMORANDUM Brief Regarding Remedy by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) Modified text on 7/18/2017
                    (td). (Entered: 07/17/2017)
07/20/2017          MINUTE ORDER: The Court ORDERS that the 257 Motion of the North
                    Dakota Petroleum Council for Leave to File Brief as Amicus Curiae is
                    GRANTED. Signed by Judge James E. Boasberg on 7/20/17. (lcjeb2)
                    (Entered: 07/20/2017)
07/20/2017          MINUTE ORDER: The Court ORDERS that if any party opposes the 259
                    Motion for Leave to File Amicus brief, it shall file such Opposition by July 27,
                    2017. Signed by Judge James E. Boasberg on 7/20/17. (lcjeb2) (Entered:
                    07/20/2017)
07/20/2017          Set/Reset Deadlines: Opposition due by 7/27/2017. (nbn) (Entered:
                    07/20/2017)
07/20/2017   261    AMICUS BRIEF by NORTH DAKOTA PETROLEUM COUNCIL. (znmw)
                    (Entered: 07/21/2017)
07/21/2017   262    NOTICE of Appearance by Matthew Lee Campbell on behalf of GREAT
                    PLAINS TRIBAL CHAIRMAN'S ASSOCIATION (Campbell, Matthew)
                    (Entered: 07/21/2017)
07/24/2017   263    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 07/24/2017)
07/24/2017   264    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 07/24/2017)
07/24/2017   265    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Ducheneaux, Nicole) (Entered: 07/24/2017)
07/25/2017   266    Memorandum in opposition to re 257 MOTION for Leave to File Brief as
                    Amicus Curiae in Opposition to Vacatur on Remand filed by CHEYENNE
                    RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE. (Attachments: #
                    1 Declaration)(Ducheneaux, Nicole) (Entered: 07/25/2017)
07/26/2017   267    REPLY to opposition to motion re 259 MOTION for Leave to File as Amici
                    Curiae in Support of Dakota Access, LLC's Brief on Vacatur filed by
                    AMERICAN FUEL & PETROCHEMICAL MANUFACTURERS,
                    AMERICAN PETROLEUM INSTITUTE, ASSOCIATION OF OIL PIPE
                    LINES, CHAMBER OF COMMERCE OF THE UNITED STATES OF

                                                                                                       64
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 65 of 110



                    AMERICA, NATIONAL ASSOCIATION OF MANUFACTURERS.
                    (Attachments: # 1 Exhibit A − Proposed Amended Amici Curiae Brief, # 2
                    Declaration of David Murk in Support of Amici Curiae Brief)(Coburn, David)
                    (Entered: 07/26/2017)
08/04/2017   268    NOTICE of Appearance by Patrick Michael Sullivan on behalf of LAKOTA
                    PEOPLES LAW OFFICE (Sullivan, Patrick) (Entered: 08/04/2017)
08/07/2017   269    MOTION for Leave to File Amicus Brief by Law Professors (Attachments: # 1
                    Exhibit Brief)(Snape, William) (Entered: 08/07/2017)
08/07/2017   270    MOTION for Leave to File Amici Curiae Brief by GREAT PLAINS TRIBAL
                    CHAIRMAN'S ASSOCIATION, NATIONAL CONGRESS OF AMERICAN
                    INDIANS, 18 FEDERALLY RECOGNIZED INDIAN TRIBES AND
                    TRIBAL ORGANIZATIONS (Attachments: # 1 Exhibit)(Campbell, Matthew)
                    (Entered: 08/07/2017)
08/07/2017   271    MOTION for Leave to File Amicus Curiae Brief by LAKOTA PEOPLES
                    LAW OFFICE (Attachments: # 1 Exhibit)(Sullivan, Patrick) (Entered:
                    08/07/2017)
08/07/2017   272    MEMORANDUM Brief Regarding Remedy by CHEYENNE RIVER SIOUX
                    TRIBE, STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Declaration of
                    Richard Kuprewicz − Second, # 2 Declaration of Richard Kuprewicz − Third,
                    # 3 Declaration of Dave Archambault II − Third, # 4 Declaration of Donald
                    Holmstrom, # 5 Declaration of Ian Goodman)(Hasselman, Jan) Modified to
                    add text on 8/8/2017 (znmw). (Entered: 08/07/2017)
08/09/2017   273    MOTION for Extension of Time to File Intervenors' Brief on Remedy by
                    THOMAS E. BARBER, SR, LADONNA BRAVE BULL ALLARD,
                    MAXINE BRINGS HIM BACK−JANIS, CRYSTAL COLE, CHEYENNE
                    GARCIA, TATEOLOWAN GARCIA, SARA JUMPING EAGLE, WILLIAM
                    WILD BILL LEFT HAND, CHANI PHILLIPS, VIRGIL TAKEN ALIVE,
                    RUSSELL VAZQUEZ, KATHY WILLCUTS, WASTEWIN YOUNG
                    (Attachments: # 1 Exhibit Intervenors' Brief on Remedy)(Hall, Oliver)
                    Modified event title on 8/10/2017 (znmw). (Entered: 08/09/2017)
08/10/2017   274    RESPONSE re 273 MOTION for Extension of Time to File Intervenors' Brief
                    on Remedy filed by DAKOTA ACCESS LLC. (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 08/10/2017)
08/11/2017   275    REPLY to opposition to motion re 273 MOTION for Extension of Time to
                    File Brief on Remedy filed by THOMAS E. BARBER, SR, LADONNA
                    BRAVE BULL ALLARD, MAXINE BRINGS HIM BACK−JANIS,
                    CRYSTAL COLE, CHEYENNE GARCIA, TATEOLOWAN GARCIA,
                    SARA JUMPING EAGLE, WILLIAM WILD BILL LEFT HAND, CHANI
                    PHILLIPS, VIRGIL TAKEN ALIVE, RUSSELL VAZQUEZ, KATHY
                    WILLCUTS, WASTEWIN YOUNG. (Hall, Oliver) (Entered: 08/11/2017)
08/17/2017   276    REPLY re 258 MOTION on Remedy filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                    Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7)(Marinelli,
                    Matthew) (Entered: 08/17/2017)
08/17/2017   277


                                                                                                        65
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 66 of 110



                    REPLY re 260 Memorandum on Remedy filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) (Entered: 08/17/2017)
08/22/2017   278    MOTION for Leave to File Reply to Response by Jumping Eagle Intervenors
                    by DAKOTA ACCESS LLC (Attachments: # 1 Exhibit Proposed
                    Reply)(Scherman, William) (Entered: 08/22/2017)
08/25/2017          MINUTE ORDER: The Court ORDERS that: 1) The American Petroleum
                    Institute, et al.'s 259 Motion to file as Amici Curiae is GRANTED, and the
                    brief at ECF No. 267−1 is deemed FILED; 2) The Law Professors' 269
                    Motion, the Great Plains Tribal Chairman's Association, et al.'s 270 Motion,
                    and the Lakota Peoples Law Office's 271 Motion to file as Amici Curiae are
                    GRANTED, and their briefs are deemed FILED; 3) Intervenors' 273 Motion
                    for Extension is GRANTED; and 4) Dakota Access's 278 Motion for Reply is
                    DENIED. Signed by Judge James E. Boasberg on 8/25/17. (lcjeb1) (Entered:
                    08/25/2017)
08/28/2017   279    AMICUS BRIEF by AMERICAN FUEL & PETROCHEMICAL
                    MANUFACTURERS, AMERICAN PETROLEUM INSTITUTE,
                    ASSOCIATION OF OIL PIPE LINES, CHAMBER OF COMMERCE OF
                    THE UNITED STATES OF AMERICA, NATIONAL ASSOCIATION OF
                    MANUFACTURERS. (Attachments: # 1 Declaration of David Murk in
                    Support of Amici Curiae Brief)(znmw) (Entered: 08/28/2017)
08/28/2017   280    REPLY to opposition to motion re 258 MOTION on Remedy filed by
                    CHEYENNE RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 08/28/2017)
10/06/2017   281    NOTICE of Revised Schedule for Remand by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Marinelli, Matthew) (Entered: 10/06/2017)
10/06/2017   282    MOTION for Protective Order Revised Protective Order by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Proposed Order)(Hasselman, Jan)
                    (Entered: 10/06/2017)
10/06/2017          MINUTE ORDER GRANTING 282 Motion to Amend Protective Order. The
                    Court ORDERS that the Revised Protective Order shall govern the handling of
                    all protected information. So ORDERED by Judge James E. Boasberg on
                    10/06/2017. (lcjeb2) (Entered: 10/06/2017)
10/11/2017   283    ORDER: The Court ORDERS that remand following the Court's prior 239
                    Memorandum Opinion shall be WITHOUT vacatur. The parties shall appear
                    for a status conference on October 18, 2017, at 11:30 a.m. to discuss a further
                    schedule in this case. Signed by Judge James E. Boasberg on 10/11/2017.
                    (lcjeb2) (Entered: 10/11/2017)
10/11/2017   284    MEMORANDUM OPINION re 283 Order regarding vacatur. Signed by Judge
                    James E. Boasberg on 10/11/2017. (lcjeb2) (Entered: 10/11/2017)
10/11/2017          Set/Reset Hearings: Status Conference set for 10/18/2017 at 11:30 AM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 10/11/2017)
10/16/2017   285    MOTION for Leave to Appear Telephonic ally at the October 18, 2017, Status
                    Conference Regarding Scheduling by ROBERT FLYING HAWK,
                    YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Baker, Jennifer) (Entered: 10/16/2017)

                                                                                                      66
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 67 of 110



10/17/2017          MINUTE ORDER: The Court GRANTS Yankton Sioux Tribe's 285 Motion
                    for Leave to Appear Telephonically for the October 18, 2017 status
                    conference. So ORDERED by Judge James E. Boasberg on 10/17/17. (lcjeb1)
                    (Entered: 10/17/2017)
10/18/2017          MINUTE ORDER: As discussed in today's status conference, the Court
                    ORDERS that: 1) Each Defendant may file a separate response of up to 10
                    pages by November 1, 2017, to the Tribes' request for the imposition of
                    alternative measures during remand; 2) Standing Rock and Cheyenne River
                    may each file a reply of up to 15 pages by November 15, 2017; 3) Other
                    Plaintiffs may each file a reply of up to 5 pages by the same date; 4)
                    Defendants' obligation to file Answers shall continue to be held in abeyance
                    until further Order of the Court; 5) Should any Plaintiff wish to file an
                    additional motion for summary judgment prior to the completion of the
                    remand, it must first file a brief Notice with the Court indicating the grounds
                    for its motion and the time by which it could be filed and then obtain Court
                    approval of the filing; and 6) The Government shall file status reports
                    regarding the progress of the remand by December 1, 2017, February 1, 2018,
                    and April 2, 2018. So ORDERED by Judge James E. Boasberg on 10/18/17.
                    (lcjeb1) (Entered: 10/18/2017)
10/18/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 10/18/2017. Order issued. (Court Reporter Lisa Griffith)
                    (nbn) (Entered: 10/18/2017)
10/18/2017          Set/Reset Deadlines: Responses due by 11/1/2017. Replies due by 11/15/2017.
                    Joint Status Report due by 12/1/2017 Joint Status Report due by 4/2/2018.
                    Joint Status Report due by 2/1/2018. (nbn) (Entered: 10/20/2017)
10/24/2017   286    NOTICE OF WITHDRAWAL OF APPEARANCE as to LAKOTA
                    PEOPLES LAW OFFICE. Attorney Patrick Michael Sullivan terminated.
                    (Attachments: # 1 Declaration Declaration of Lanny A. Sinkin)(Sullivan,
                    Patrick) (Entered: 10/24/2017)
11/01/2017   287    RESPONSE re 272 Memorandum, Response to Plaintiffs' Request for
                    Imposition of Remand Conditions filed by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Attachments: # 1 Exhibit)(Schifman, Reuben) (Entered:
                    11/01/2017)
11/01/2017   288    MEMORANDUM by DAKOTA ACCESS LLC. (Attachments: # 1
                    Exhibit)(Scherman, William) (Entered: 11/01/2017)
11/10/2017   289    MOTION for Leave to File a Motion for Partial Summary Judgment by
                    YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Baker, Jennifer) Modified event title on 11/13/2017 (znmw).
                    (Additional attachment(s) added on 11/13/2017: # 2 Motion for Partial
                    Summary Judgment, # 3 Exhibit A to Motion for Partial Summary Judgment,
                    # 4 Exhibit B to Motion for Partial Summary Judgment, # 5 Exhibit to Motion
                    for Partial Summary Judgment, # 6 Text of Proposed Order − Motion for
                    Partial Summary Judgment) (znmw). (Entered: 11/10/2017)
11/10/2017   290    ENTERED IN ERROR..... MOTION for Summary Judgment by Robert Flying
                    Hawk and by YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order, # 2 Statement of Facts, # 3 Memorandum in Support, # 4 Exhibit
                    Exhibit A, # 5 Exhibit Exhibit B, # 6 Exhibit Exhibit C)(Baker, Jennifer)

                                                                                                      67
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 68 of 110



                    Modified on 11/13/2017 (znmw). (Entered: 11/10/2017)
11/13/2017          NOTICE OF CORRECTED DOCKET ENTRY: Docket Entry 290 MOTION
                    for Summary Judgment by Robert Flying Hawk and was entered in error as a
                    separate entry; the motion has been added to Docket Entry 289 MOTION for
                    Leave to File and will be refiled by the Clerk's Office when leave to file is
                    granted. (znmw) (Entered: 11/13/2017)
11/13/2017          MINUTE ORDER: The Court ORDERS that the Yankton Sioux Tribe's 289
                    Motion for Leave to File is GRANTED, and its Motion for Summary
                    Judgment is hereby FILED. So ORDERED by Judge James E. Boasberg on
                    11/13/2017. (lcjeb2) (Entered: 11/13/2017)
11/13/2017   292    MOTION for Partial Summary Judgment by YANKTON SIOUX TRIBE,
                    ROBERT FLYING HAWK (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C, # 4 Text of Proposed Order)(znmw) Modified to add filer on
                    1/29/2018 (znmw). (Entered: 11/14/2017)
11/14/2017   291    NOTICE of Attachment to 272−4 Declaration of D. Holstrom by STANDING
                    ROCK SIOUX TRIBE re 272 Memorandum, (Hasselman, Jan) (Entered:
                    11/14/2017)
11/15/2017   293    REPLY re 272 Memorandum Reply In Support of Imposition of Remand
                    Conditions filed by CHEYENNE RIVER SIOUX TRIBE, STANDING
                    ROCK SIOUX TRIBE. (Attachments: # 1 Text of Proposed
                    Order)(Hasselman, Jan) Modified to add link on 11/16/2017 (znmw).
                    (Entered: 11/15/2017)
11/16/2017   294    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    10−18−17; Page Numbers: 1−21. Date of Issuance:11−16−17. Court
                    Reporter/Transcriber Lisa Griffith, Telephone number (202) 354−3247,
                    Transcripts may be ordered by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 12/7/2017. Redacted Transcript Deadline set for 12/17/2017. Release of
                    Transcript Restriction set for 2/14/2018.(Griffith, Lisa) (Entered: 11/16/2017)
11/16/2017   295    First MOTION for Extension of Time to File Response/Reply as to 292
                    MOTION for Partial Summary Judgment (Expedited) by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                    Text of Proposed Order)(Marinelli, Matthew) (Entered: 11/16/2017)
11/16/2017          MINUTE ORDER: The Court ORDERS that if the Yankton Sioux Tribe
                    opposes Defendant's 295 Motion for Extension, it shall file such opposition by
                    November 20, 2017. So ORDERED by Judge James E. Boasberg on

                                                                                                           68
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 69 of 110



                    11/16/2017. (lcjeb3) (Entered: 11/16/2017)
11/17/2017          Set/Reset Deadlines: Opposition Motions due by 11/20/2017. (lsj) (Entered:
                    11/17/2017)
11/20/2017   296    MOTION for Briefing Schedule by DAKOTA ACCESS LLC (Attachments: #
                    1 Text of Proposed Order)(Scherman, William) (Entered: 11/20/2017)
11/20/2017   297    RESPONSE re 295 First MOTION for Extension of Time to File
                    Response/Reply as to 292 MOTION for Partial Summary Judgment
                    (Expedited) filed by DAKOTA ACCESS LLC. (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 11/20/2017)
11/20/2017   298    SUPPLEMENTAL MEMORANDUM to re 293 Reply to Document, filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Exhibit)(Scherman, William)
                    (Entered: 11/20/2017)
11/20/2017   299    RESPONSE re 295 First MOTION for Extension of Time to File
                    Response/Reply as to 292 MOTION for Partial Summary Judgment
                    (Expedited) filed by YANKTON SIOUX TRIBE. (Baker, Jennifer) (Entered:
                    11/20/2017)
11/21/2017   300    RESPONSE re 296 MOTION for Briefing Schedule filed by CHEYENNE
                    RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE. (Hasselman,
                    Jan) (Entered: 11/21/2017)
11/21/2017   301    RESPONSE re 296 MOTION for Briefing Schedule filed by OGLALA
                    SIOUX TRIBE. (Roy, Michael) (Entered: 11/21/2017)
11/27/2017          MINUTE ORDER: The Court ORDERS that: 1) The Corps' 295 Motion for
                    Extension is GRANTED, and any opposition to the Yankton Sioux Tribe's 292
                    Motion for Partial Summary Judgment shall be due by January 10, 2018; 2)
                    Dakota Access's 296 Motion for Briefing Schedule is GRANTED IN PART
                    and DENIED IN PART; 3) Should any other Plaintiff choose to file a motion
                    for summary judgment prior to the completion of the remand, such motion
                    shall be filed by January 16, 2018, with any opposition due by March 15,
                    2018, and any reply by April 1, 2018; and 4) Within 30 days following the
                    completion of remand, all parties shall submit a joint status report and
                    proposed schedule for post−remand briefing. So ORDERED by Judge James
                    E. Boasberg on 11/27/2017.(lcjeb2) (Entered: 11/27/2017)
11/27/2017          Set/Reset Deadlines: Opposition to the Yankton Sioux Tribe's 292 Motion for
                    Partial Summary Judgment due by 1/10/2018. Summary Judgment motions
                    due by 1/16/2018. Response to Motion for Summary Judgment due by
                    3/15/2018. Reply to Motion for Summary Judgment due by 4/1/2018. (nbn)
                    (Entered: 11/28/2017)
12/01/2017   302    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Marinelli, Matthew) (Entered: 12/01/2017)
12/04/2017   303    ORDER: The Court ORDERS that: (1) The parties shall coordinate to finalize
                    an oil−spill response plan, which they shall submit to the Court by April 1,
                    2018; (2) Dakota Access, with input from the Tribes, shall select an
                    independent auditor to review easement conditions and regulations, and the
                    results of such audit shall be filed with the Court by April 1, 2018; and (3)
                    Dakota Access shall submit to the Court bi−monthly reports on the conditions

                                                                                                    69
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 70 of 110



                    at Lake Oahe. Signed by Judge James E. Boasberg on 12/4/2017. (lcjeb2)
                    (Entered: 12/04/2017)
12/04/2017   304    MEMORANDUM OPINION re 303 Order On Interim Conditions. Signed by
                    Judge James E. Boasberg on 12/4/2017. (lcjeb2) (Entered: 12/04/2017)
12/04/2017          Set/Reset Deadlines: The parties shall coordinate to finalize an oil−spill
                    response plan due by 4/1/2018. Dakota Access, with input from the Tribes,
                    shall select an independent auditor to review easement conditions and
                    regulations, and the results of such audit shall be filed with the Court by
                    4/1/2018. (nbn) (Entered: 12/04/2017)
12/06/2017   305    RESPONSE re 302 Status Report of Army Corps of Engineers' Regarding
                    Remand filed by YANKTON SIOUX TRIBE. (Attachments: # 1 Exhibit Ex 1
                    − 9/25/17 Letter from ACOE, # 2 Exhibit Ex 2 − 9/29/17 Response to ACOE,
                    # 3 Exhibit Ex 3 − 10/5/17 Letter from ACOE, # 4 Exhibit Ex 4 − 10/6/17
                    Letter to DOJ, # 5 Exhibit Ex 5 − 11/27/17 3rd Letter from ACOE)(Baker,
                    Jennifer) (Entered: 12/06/2017)
12/14/2017   306    REPLY re 305 Response to Document, Yankton Sioux Tribe and Robert
                    Flying Hawk's Response to the Army Corps' Status Report Regarding Remand
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS. (Attachments:
                    # 1 Exhibit Exhibit One)(Brar, Amarveer) (Entered: 12/14/2017)
12/15/2017   307    Unopposed MOTION to Unseal Document 118 SEALED MOTION FOR
                    LEAVE TO FILE DOCUMENT UNDER SEAL filed by STANDING ROCK
                    SIOUX TRIBE (This document is SEALED and only available to authorized
                    persons.) filed by STANDING ROCK SIOUX TRIBE, 195 Response to
                    motion, filed by STANDING ROCK SIOUX TRIBE, 203 Reply to opposition
                    to Motion filed by DAKOTA ACCESS LLC, 196 SEALED MOTION FOR
                    LEAVE TO FILE DOCUMENT UNDER SEAL filed by STANDING ROCK
                    SIOUX TRIBE (This document is SEALED and only available to authorized
                    persons.) filed by STANDING ROCK SIOUX TRIBE, 132 SEALED
                    MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed by
                    CHEYENNE RIVER SIOUX TRIBE (This document is SEALED and only
                    available to authorized persons.) filed by CHEYENNE RIVER SIOUX TRIBE
                    by STANDING ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Hasselman, Jan) (Entered: 12/15/2017)
12/19/2017   308    ORDER GRANTING 307 Motion to Unseal Documents. Signed by Judge
                    James E. Boasberg on 12/19/2017. (lcjeb2) (Entered: 12/19/2017)
12/19/2017   309    ENTERED IN ERROR. . . . . SURREPLY to re 302 Status Report of the Army
                    Corps' Reply to the Yankton Sioux Tribe and Robert Flying Hawk's Response
                    to the Army Corps Status Report Regarding Remand filed by YANKTON
                    SIOUX TRIBE. (Baker, Jennifer) Modified on 12/20/2017 (td). (Entered:
                    12/19/2017)
12/19/2017   310    Declaration of Richard B. Kuprewicz by STANDING ROCK SIOUX TRIBE.
                    (td) Modified on 12/20/2017 (td). (Unsealed pursuant to 308 ) (Entered:
                    12/19/2017)
12/19/2017   311    Declaration of Steve Martin by CHEYENNE RIVER SIOUX TRIBE.
                    (unsealed pursuant to 308 ) (td) (Entered: 12/20/2017)



                                                                                                  70
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 71 of 110



12/19/2017   312    Declaration of Elliott Ward by STANDING ROCK SIOUX TRIBE. (Unsealed
                    pursuant to 308 ) (td) (Entered: 12/20/2017)
12/19/2017   313    Declaration of Hakan Bekar re 308 Order on Motion to Unseal Document by
                    CHEYENNE RIVER SIOUX TRIBE. (td) (Entered: 12/21/2017)
12/20/2017          NOTICE OF ERROR re 309 Surreply; emailed to jbaker@ndnlaw.com, cc'd
                    89 associated attorneys −− The PDF file you docketed contained errors: 1.
                    Leave to file not yet requested and/or granted, 2. You must file a Motion for
                    Leave to File a Surreply. (ztd, ) (Entered: 12/20/2017)
12/21/2017   314    MOTION for Leave to File Surreply to the Army Corps' Reply to the Yankton
                    Sioux Tribe and Robert Flying Hawk's Response to the Army Corps' Status
                    Report Regarding Remand by YANKTON SIOUX TRIBE (Attachments: # 1
                    Exhibit Exhibit 1 − Surreply)(Baker, Jennifer) (Entered: 12/21/2017)
12/29/2017   315    First STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 12/29/2017)
01/02/2018          MINUTE ORDER: The Court GRANTS Yankton Sioux Tribe's 314 Motion
                    for Leave to File Surreply and ORDERS that it is deemed filed. So
                    ORDERED by Judge James E. Boasberg on 1/2/18. (lcjeb1) (Entered:
                    01/02/2018)
01/02/2018   316    SURREPLY to re 302 Status Report Regarding Remand filed by ROBERT
                    FLYING HAWK, YANKTON SIOUX TRIBE. (znmw) (Entered: 01/03/2018)
01/10/2018   317    Memorandum in opposition re 292 MOTION for Partial Summary Judgment
                    and Cross Motion for Partial Summary Judgment filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Memorandum in
                    Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit
                    E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Exhibit J, #
                    12 Exhibit K, # 13 Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16 Exhibit O,
                    # 17 Exhibit P, # 18 Exhibit Q, # 19 Exhibit R, # 20 Exhibit S, # 21 Exhibit T,
                    # 22 Exhibit U, # 23 Exhibit V, # 24 Exhibit W, # 25 Exhibit X, # 26 Exhibit
                    Y, # 27 Exhibit Z, # 28 Exhibit AA)(Marinelli, Matthew) Modified event title
                    on 1/11/2018 (znmw). (Entered: 01/10/2018)
01/10/2018   318    NOTICE of Joinder in Cross−Motion by DAKOTA ACCESS LLC re 320
                    Cross MOTION for Partial Summary Judgment. (Scherman, William)
                    Modified link on 1/11/2018 (znmw). (Entered: 01/10/2018)
01/10/2018   319    Memorandum in opposition re 292 MOTION for Partial Summary Judgment
                    filed by DAKOTA ACCESS LLC. (Attachments: # 1 Exhibit, # 2 Text of
                    Proposed Order)(Scherman, William) Modified event title on 1/11/2018
                    (znmw). (Entered: 01/10/2018)
01/10/2018   320    Cross MOTION for Partial Summary Judgment by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (See Docket Entry 317 to view document). (znmw)
                    (Entered: 01/11/2018)
01/10/2018   321    Cross MOTION for Partial Summary Judgment by DAKOTA ACCESS LLC.
                    (See Docket Entry 319 to view document). (znmw) (Entered: 01/11/2018)
01/17/2018   322    NOTICE by ROBERT FLYING HAWK, YANKTON SIOUX TRIBE
                    (Rasmussen, Jeffrey) (Entered: 01/17/2018)


                                                                                                        71
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 72 of 110



01/19/2018   323    Joint MOTION for Extension of Time to File Response/Reply as to 292
                    MOTION for Partial Summary Judgment by ROBERT FLYING HAWK,
                    YANKTON SIOUX TRIBE (Baker, Jennifer) (Entered: 01/19/2018)
01/22/2018          MINUTE ORDER GRANTING Joint 323 Motion for Extension of Time to
                    File Response/Reply. The Court ORDERS that Plaintiffs' reply/response shall
                    be filed on or before January 26, 2018, and that Defendants' and
                    Intervenor−Defendant's reply shall be filed on or before February 9, 2017. So
                    ORDERED by Judge James E. Boasberg on 1/22/2018. (lcjeb2) (Entered:
                    01/22/2018)
01/22/2018          Set/Reset Deadlines: Responses due by 1/26/2018. Replies due by 2/9/2018.
                    (znbn) (Entered: 01/22/2018)
01/26/2018   324    REPLY to opposition to motion re 292 MOTION for Partial Summary
                    Judgment AND OPPOSITION TO CROSS MOTION FOR PARTIAL
                    SUMMARY JUDGMENT filed by ROBERT FLYING HAWK, YANKTON
                    SIOUX TRIBE. (Baker, Jennifer) Modified on 1/29/2018 (znmw). (Entered:
                    01/26/2018)
01/26/2018   325    Memorandum in opposition to re 320 MOTION for Partial Summary
                    Judgment, 321 MOTION for Partial Summary Judgment filed by ROBERT
                    FLYING HAWK, YANKTON SIOUX TRIBE. (See Docket Entry 324 to
                    view document). (znmw) (Entered: 01/29/2018)
01/30/2018          MINUTE ORDER: As Dakota Access's 216 Motion regarding completion of
                    the administrative record remains outstanding, the Court ORDERS that by
                    March 1, 2018, Dakota Access shall notify the Court whether it will withdraw
                    the Motion, seek a stay of the Motion, or ask for the Court to resolve it. So
                    ORDERED by Judge James E. Boasberg on 1/30/2018. (lcjeb2) (Entered:
                    01/30/2018)
01/30/2018          Set/Reset Deadlines: Notice of Intent due by 3/1/2018. (lsj) (Entered:
                    01/30/2018)
02/01/2018   326    Second STATUS REPORT Regarding Remand by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Marinelli, Matthew) (Entered: 02/01/2018)
02/07/2018   327    RESPONSE re 326 Status Report And Request for Meaningful Consultation on
                    Remand filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration Ducheneaux Declaration)(Ducheneaux, Nicole) (Entered:
                    02/07/2018)
02/07/2018   328    MOTION to Compel Meaningful Consultation on Remand by CHEYENNE
                    RIVER SIOUX TRIBE. (See Docket Entry 327 to view document). (znmw)
                    (Entered: 02/08/2018)
02/09/2018   329    REPLY to opposition to motion re 320 MOTION for Partial Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 02/09/2018)
02/09/2018   330    REPLY to opposition to motion re 321 MOTION for Partial Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Attachments: # 1
                    Exhibit)(Scherman, William) (Entered: 02/09/2018)
02/20/2018   331


                                                                                                    72
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 73 of 110



                    Joint MOTION to Stay re 328 MOTION to Compel by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Text of Proposed
                    Order)(Marinelli, Matthew) (Entered: 02/20/2018)
02/20/2018          MINUTE ORDER GRANTING 331 Motion to Stay Deadline to Respond.
                    The Court ORDERS that the deadline for Federal Defendants and Dakota
                    Access to respond to Cheyenne River's 328 Motion is STAYED. The parties
                    shall submit a proposal for further briefing on the consultation motion(s) on or
                    before February 23, 2018. So ORDERED by Judge James E. Boasberg on
                    2/20/2018. (lcjeb2) (Entered: 02/20/2018)
02/20/2018          Set/Reset Deadlines: Proposed Further Briefing Schedule due by 2/23/2018
                    (lsj) (Entered: 02/20/2018)
02/23/2018   332    Joint MOTION for Briefing Schedule by UNITED STATES ARMY CORPS
                    OF ENGINEERS (Schifman, Reuben) (Entered: 02/23/2018)
02/26/2018          MINUTE ORDER ADOPTING the parties' 332 Motion for Briefing Schedule.
                    The Court ORDERS that (1) Plaintiff Standing Rock shall file any motion
                    related to the remand process on or before March 2, 2018; (2) Defendants shall
                    file any opposition to the Standing Rock/Cheyenne River motions fourteen
                    days after Standing Rock's filing; and (3)Plaintiffs shall file any reply seven
                    days after Defendants' opposition. So ORDERED by Judge James E. Boasberg
                    on 2/26/18.(lcjeb1) (Entered: 02/26/2018)
02/27/2018   333    MOTION to Withdraw as Attorney Removal of Counsel of Record by
                    CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Affidavit, # 2 Text of
                    Proposed Order)(Ducheneaux, Nicole) Modified event title on 2/28/2018
                    (znmw). (Entered: 02/27/2018)
02/28/2018          MINUTE ORDER GRANTING 333 Motion for Removal of Counsel. The
                    Court ORDERS that Intervenor−Plaintiff Cheyenne River Sioux Tribe's
                    Notice of and Motion for Removal of Counsel of Record Conly Schulte is
                    hereby GRANTED. So ORDERED by Judge James E. Boasberg on
                    2/28/2018. (lcjeb2) (Entered: 02/28/2018)
02/28/2018   334    Second STATUS REPORT by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 02/28/2018)
03/01/2018   335    MOTION to Stay re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 03/01/2018)
03/02/2018          MINUTE ORDER GRANTING 335 Motion to Stay. The Court ORDERS that
                    Intervenor Defendant Dakota Access, LLCs motion to stay resolution of its
                    216 Motion to Compel Prompt Completion of the Administrative Record is
                    GRANTED and that Dakota Access shall, on or before March 31, 2018,
                    inform the Court as to whether it will withdraw the Motion to Compel, seek a
                    further stay of the Motion, or ask for its resolution. So ORDERED by Judge
                    James E. Boasberg on 3/2/2018. (lcjeb2) (Entered: 03/02/2018)
03/02/2018          Set/Reset Deadlines: Status Report due by 3/31/2018 (lsj) (Entered:
                    03/02/2018)
03/02/2018   336    MOTION to ClarifyRemand Process and Remand Conditions by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Declaration of Jan Hasselman, # 2

                                                                                                       73
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 74 of 110



                    Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit
                    6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10)(Hasselman,
                    Jan) (Entered: 03/02/2018)
03/05/2018          MINUTE ORDER staying 216 Motion to Compel. So ORDERED by Judge
                    James E. Boasberg on 3/5/18, by the Minute Order filed on 3/2/2018. (nbn)
                    (Entered: 03/05/2018)
03/16/2018   337    RESPONSE re 328 MOTION to Compel, 336 MOTION to ClarifyRemand
                    Process and Remand Conditions filed by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4
                    Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10
                    Exhibit, # 11 Exhibit, # 12 Exhibit)(Schifman, Reuben) (Entered: 03/16/2018)
03/16/2018   338    NOTICE Regarding Remand Schedule by UNITED STATES ARMY CORPS
                    OF ENGINEERS (Schifman, Reuben) (Entered: 03/16/2018)
03/16/2018   339    Memorandum in opposition to re 328 MOTION to Compel, 336 MOTION to
                    ClarifyRemand Process and Remand Conditions filed by DAKOTA ACCESS
                    LLC. (Attachments: # 1 Affidavit Mintner Declaration, # 2 Affidavit Borkland
                    Declaration, # 3 Affidavit Frey Declaration, # 4 Affidavit Nardozzi
                    Declaration, # 5 Affidavit Scherman Declaration, # 6 Affidavit Siguaw
                    Declaration, # 7 Text of Proposed Order Proposed Order)(Scherman, William)
                    (Entered: 03/16/2018)
03/19/2018   340    ORDER DENYING 292 Yankton Sioux Tribe's Motion for Partial Summary
                    Judgment; GRANTING 320 U.S. Army Corps of Engineers' Cross−Motion for
                    Partial Summary Judgment; GRANTING 321 Dakota Access LLC's
                    Cross−Motion for Partial Summary Judgment; and ENTERING JUDGMENT
                    in favor of Defendants as to Count One and the NHPA and NEPA claims of
                    Yankton Sioux Tribe's Complaint. Signed by Judge James E. Boasberg on
                    3/19/2018. (lcjeb2) (Entered: 03/19/2018)
03/19/2018   341    MEMORANDUM OPINION re 340 Order on Motion for Partial Summary
                    Judgment. Signed by Judge James E. Boasberg on 3/19/2018. (lcjeb2)
                    (Entered: 03/19/2018)
03/23/2018   342    REPLY to opposition to motion re 336 MOTION to ClarifyRemand Process
                    and Remand Conditions Reply in Support of Motion for Clarification Re
                    Remand Process and Remand Conditions filed by STANDING ROCK SIOUX
                    TRIBE. (Attachments: # 1 Declaration Second Declaration of Donald
                    Holmstrom, # 2 Declaration Second Declaration of Jan
                    Hasselman)(Hasselman, Jan) (Entered: 03/23/2018)
03/23/2018   343    REPLY to opposition to motion re 328 MOTION to Compel Meaningful
                    Consultation filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration of Nicole Ducheneaux)(Ducheneaux, Nicole) (Entered:
                    03/23/2018)
03/29/2018   344    MOTION for Leave to File Motion to File and Consider Declaration Out of
                    Time by STANDING ROCK SIOUX TRIBE (Attachments: # 1 Exhibit
                    Exhibit A − Declaration of Mike Faith, Jr., # 2 Text of Proposed Order
                    Proposed Order)(Hasselman, Jan) (Entered: 03/29/2018)
03/30/2018   345


                                                                                                         74
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 75 of 110



                    MOTION to Stay re Order on Motion to Stay, Resolution of Motion to Compel
                    Completion of Administrative Record by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) (Entered:
                    03/30/2018)
04/02/2018          MINUTE ORDER GRANTING 344 Motion for Leave to File. The Court
                    ORDERS that the Clerk's Office will enter as filed the attached Declaration of
                    Chairman Mike Faith, Jr. and related documents. So ORDERED by Judge
                    James E. Boasberg on 4/2/2018. (lcjeb2) (Entered: 04/02/2018)
04/02/2018   346    ENTERED IN ERROR..... STATUS REPORT by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) Modified on 4/3/2018
                    (znmw). (Entered: 04/02/2018)
04/02/2018   347    ENTERED IN ERROR..... STATUS REPORT by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit, # 2 Exhibit)(Scherman, William) Modified on
                    4/3/2018 (znmw). (Entered: 04/02/2018)
04/02/2018   348    STATUS REPORT by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit)(Marinelli, Matthew) (Entered: 04/02/2018)
04/02/2018   351    Declaration of Mike Faith, Jr., by STANDING ROCK SIOUX TRIBE. (td)
                    (Entered: 04/04/2018)
04/03/2018          NOTICE OF ERROR re 346 Status Report; emailed to
                    wscherman@gibsondunn.com, cc'd 88 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Please refile document, 2. ENTERED IN
                    ERROR; Incorrect format (letter); Refile in proper pleading/brief format in
                    accordance with Local Rules. (znmw, ) (Entered: 04/03/2018)
04/03/2018          NOTICE OF ERROR re 347 Status Report; emailed to
                    wscherman@gibsondunn.com, cc'd 88 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Please refile document, 2. ENTERED IN
                    ERROR; Incorrect format (letter); Refile in proper pleading/brief format in
                    accordance with Local Rules. (znmw, ) (Entered: 04/03/2018)
04/03/2018   349    STATUS REPORT by DAKOTA ACCESS LLC. (Attachments: # 1 Exhibit, #
                    2 Exhibit)(Scherman, William) (Entered: 04/03/2018)
04/03/2018   350    STATUS REPORT by DAKOTA ACCESS LLC. (Attachments: # 1
                    Exhibit)(Scherman, William) (Entered: 04/03/2018)
04/10/2018          MINUTE ORDER GRANTING 345 Motion to Stay Resolution of 216 Motion
                    to Compel Completion of Administrative Record. The Court ORDERS that
                    Dakota Access, LLC shall update the Court by May 2, 2018, as to whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it. So ORDERED by Judge James E. Boasberg on 4/10/2018.
                    (lcjeb2) Modified on 4/10/2018 (zlsj). (Entered: 04/10/2018)
04/10/2018          Set/Reset Deadlines: Dakota Access LLC's Status Report due by 5/2/2018 (lsj)
                    Modified on 4/11/2018 (zlsj). (Entered: 04/10/2018)
04/16/2018   352    ORDER DENYING 328 Motion to Compel and 336 Motion to Clarify. Signed
                    by Judge James E. Boasberg on 4/16/2018. (lcjeb2) (Entered: 04/16/2018)
04/30/2018   353


                                                                                                     75
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 76 of 110



                    Third STATUS REPORT Regarding Pipeline Conditions at Lake Oahe by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 04/30/2018)
05/02/2018   354    MOTION to Stay Resolution of 216 Motion to Compel Prompt Completion of
                    the Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Scherman, William) (Entered: 05/02/2018)
05/02/2018          MINUTE ORDER GRANTING 354 Motion to Extend Stay Resolution of 216
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by May 31,
                    2018, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 5/2/2018. (lcjeb2) (Entered: 05/02/2018)
05/02/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    5/31/2018. (znbn) (Entered: 05/02/2018)
05/02/2018   355    STATUS REPORT by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 05/02/2018)
05/03/2018          MINUTE ORDER: Per the United States Army Corps of Engineers 355 Status
                    Report, the Court ORDERS that the Corps provide the Court with a status
                    report on or before June 8, 2018, identifying the specific date on which the
                    Corps expects to complete the remand process. So ORDERED by Judge James
                    E. Boasberg on 5/3/2018. (lcjeb2) (Entered: 05/03/2018)
05/31/2018   356    MOTION to Extend Stay Resolution of 216 Motion to Compel Prompt
                    Completion of the Administrative Record by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) Modified text
                    on 5/31/2018 (ztd). (Entered: 05/31/2018)
06/04/2018          MINUTE ORDER GRANTING 356 Motion to Stay 216 Motion to Compel
                    Completion of Administrative Record. The Court ORDERS that Dakota
                    Access, LLC, shall update the Court by July 2, 2018, as to whether it will
                    withdraw the 216 Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it. So ORDERED by Judge James E. Boasberg on 6/4/2018.
                    (lcjeb2) (Entered: 06/04/2018)
06/04/2018          Set/Reset Deadlines: Dakota Access, LLC, shall update the Court by 7/2/2018.
                    (znbn) (Entered: 06/04/2018)
06/08/2018   357    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Marinelli, Matthew) (Entered: 06/08/2018)
06/29/2018   358    STATUS REPORT Regarding Pipeline Conditions at Lake Oahe by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 06/29/2018)
07/02/2018   359    MOTION to Stay Resolution of 216 Motion to Compel Prompt Completion of
                    the Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Scherman, William) (Entered: 07/02/2018)
07/03/2018          MINUTE ORDER GRANTING 359 Motion to Stay Motion to Extend Stayof
                    Resolution of Motion to Compel Prompt Completion of the Administrative
                    Record. The Court ORDERS that Dakota Access, LLC shall update the Court
                    by August 1, 2018 as to whether it will withdraw the Motion, seek a further
                    stay of the Motion, or ask for the Court to resolve it. So ORDERED by Judge


                                                                                                    76
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 77 of 110



                    James E. Boasberg on 7/3/2018. (lcjeb2) (Entered: 07/03/2018)
07/03/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by 8/1/2018,
                    as to whether it will withdraw the Motion, seek a further stay of the Motion, or
                    ask for the Court to resolve it. (znbn) (Entered: 07/03/2018)
08/01/2018   360    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 08/01/2018)
08/02/2018          MINUTE ORDER GRANTING 360 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by September
                    3, 2018, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 8/2/2018. (lcjeb2) (Entered: 08/02/2018)
08/02/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by 9/3/2018,
                    whether it will withdraw the Motion, seek a further stay of the Motion, or ask
                    for the Court to resolve it. (znbn) (Entered: 08/02/2018)
08/07/2018   361    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Marinelli, Matthew) (Entered: 08/07/2018)
08/31/2018   362    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Attachments: # 1 Exhibit)(Brar, Amarveer) (Entered:
                    08/31/2018)
09/10/2018   363    MOTION to Extend Stay Resolution of Motion to Compel Prompt Completion
                    of the Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Scherman, William); Modified text on 9/14/2018
                    (tth). (Entered: 09/10/2018)
09/10/2018          MINUTE ORDER GRANTING 363 Motion to Stay Resolution of Motion to
                    Compel Prompt Completion of the Administrative Record. The Court
                    ORDERS that Dakota Access, LLC shall update the Court by October 10,
                    2018, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 9/10/2018. (lcjeb1) (Entered: 09/10/2018)
09/10/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it by 10/10/2018. (znbn) (Entered: 09/11/2018)
10/01/2018   364    Joint STATUS REPORT by CHEYENNE RIVER SIOUX TRIBE.
                    (Ducheneaux, Nicole) (Entered: 10/01/2018)
10/02/2018          MINUTE ORDER ADOPTING 364 Joint Status Report. The Court ORDERS
                    that (1) any party wishing to include additional redactions or seeking to
                    prohibit redactions shall either reach agreement with the other parties or file a
                    protective order within ten days of receiving the document; any Opposition
                    shall be due within fourteen days; and any Reply three days after that; and (2)
                    the parties shall file proposals for post−remand proceedings on or before
                    November 1, 2018. So ORDERED by Judge James E. Boasberg on 10/2/2018.
                    (lcjeb1) (Entered: 10/02/2018)


                                                                                                        77
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 78 of 110



10/02/2018          Set/Reset Deadlines: The parties shall file proposals for post−remand
                    proceedings on or before due by 11/1/2018. (znbn) (Entered: 10/03/2018)
10/10/2018   365    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 10/10/2018)
10/10/2018          MINUTE ORDER GRANTING 365 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by November
                    12, 2018, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 10/10/2018. (lcjeb1) (Entered: 10/10/2018)
10/10/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    11/12/2018. (znbn) (Entered: 10/10/2018)
10/30/2018   366    MOTION for Extension of Time to FILE A PROPOSAL FOR
                    POST−REMAND PROCEEDINGS by OGLALA SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Roy, Michael) (Entered:
                    10/30/2018)
10/30/2018   367    Memorandum in opposition to re 366 MOTION for Extension of Time to
                    FILE A PROPOSAL FOR POST−REMAND PROCEEDINGS filed by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 10/30/2018)
10/30/2018   368    MOTION for Extension of Time to File a Proposal for Post−Remand
                    Proceeding by YANKTON SIOUX TRIBE (Attachments: # 1 Text of
                    Proposed Order)(Baker, Jennifer) (Entered: 10/30/2018)
10/30/2018          MINUTE ORDER: The Court ORDERS that Plaintiff Oglala Sioux's 366
                    Motion for Extension and Plaintiff Yankton Sioux's 368 Motion for Extension
                    are GRANTED IN PART, and they shall file their proposals by November 6,
                    2018. So ORDERED by Judge James E. Boasberg on 10/30/2018. (lcjeb1)
                    (Entered: 10/30/2018)
10/30/2018   369    MOTION for Extension of Time to File Post−Remand Proceedings by
                    CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 10/30/2018)
10/30/2018   370    RESPONSE re 369 MOTION for Extension of Time to File Post−Remand
                    Proceedings filed by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 10/30/2018)
10/31/2018          MINUTE ORDER GRANTING 369 Motion for Extension of Time to File.
                    The Court ORDERS that Plaintiff−Intervenor Cheyenne River Sioux Tribe
                    shall file its proposal for post−remand proceedings by November 6, 2018. So
                    ORDERED by Judge James E. Boasberg on 10/31/2018. (lcjeb1) (Entered:
                    10/31/2018)
10/31/2018          MINUTE ORDER: The Court ORDERS that all parties may have until
                    November 6, 2018, to set forth their positions on post−remand scheduling. So
                    ORDERED by Judge James E. Boasberg on 10/31/2018. (lcjeb1) (Entered:
                    10/31/2018)
10/31/2018


                                                                                                   78
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 79 of 110



                    Set/Reset Deadlines: Positions on post−remand scheduling due by 11/6/2018.
                    (znbn) (Entered: 10/31/2018)
11/01/2018   371    MOTION for Leave to File Supplemental Complaint by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Supplement Complaint, # 2 Text of
                    Proposed Order)(Hasselman, Jan) (Entered: 11/01/2018)
11/01/2018   372    STATUS REPORT by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 11/01/2018)
11/06/2018   373    Joint STATUS REPORT by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 11/06/2018)
11/06/2018   374    Joint STATUS REPORT for Post−Remand Scheduling by CHEYENNE
                    RIVER SIOUX TRIBE, STEVE VANCE. (Messineo, Joseph) (Entered:
                    11/06/2018)
11/07/2018          MINUTE ORDER: The Court ORDERS that the parties shall appear for a
                    status hearing on November 15, 2018, at 11:00 a.m. to discuss briefing
                    schedules. Parties wishing to appear telephonically shall inform chambers at
                    least 24 hours in advance. So ORDERED by Judge James E. Boasberg on
                    11/7/2018. (lcjeb1) (Entered: 11/07/2018)
11/07/2018          Set/Reset Hearings: Status Conference set for 11/15/2018 at 11:00 AM in
                    Courtroom 25 before Judge James E. Boasberg. (znbn) (Entered: 11/07/2018)
11/12/2018   375    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 11/12/2018)
11/13/2018          MINUTE ORDER GRANTING 375 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by December
                    12, 2018, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 11/13/2018. (lcjeb1) (Entered: 11/13/2018)
11/13/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    12/12/2018. (znbn) (Entered: 11/14/2018)
11/15/2018          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 11/15/2018. A further Status Conference is set for
                    12/12/2018 at 11:00 AM in Courtroom 25A before Judge James E. Boasberg.
                    (Order forthcoming.) (Court Reporter Lisa Griffith.) (hmc) (Entered:
                    11/15/2018)
11/15/2018          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) Any motions to amend or supplement a complaint shall be filed by
                    November 26, 2018; 2) By December 6, 2018, the parties shall submit a joint
                    status report: a) that proposes how supplemental/amended complaints should
                    be handled; b) in which Plaintiffs shall identify each claim they intend on
                    continuing to pursue and for each such claim, the parties shall identify whether
                    they will agree to convert a preliminary ruling of the Court on the claim into a
                    judgment or whether they will include this claim in further
                    summary−judgment briefing; and c) that proposes a briefing schedule moving
                    forward, assuming that only one round of summary−judgment briefing will be

                                                                                                       79
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 80 of 110



                    permitted; 3) The parties shall return for a further status hearing on December
                    12, 2018, at 11:00 a.m.; and 4) The Government shall lodge the Administrative
                    Record by January 31, 2019. So ORDERED by Judge James E. Boasberg on
                    11/15/2018. (lcjeb1) (Entered: 11/15/2018)
11/15/2018          Set/Reset Deadlines/Hearings: Amended Pleadings due by 11/26/2018. Joint
                    Status Report due by 12/6/2018. Status Conference set for 12/12/2018 at 11:00
                    AM in Courtroom 25A before Judge James E. Boasberg. Administrative
                    Record due by 1/31/2019. (znbn) (Entered: 11/15/2018)
11/26/2018   376    MOTION for Leave to File Amended Complaint by OGLALA SIOUX TRIBE
                    (Attachments: # 1 [Proposed]First Amended Complaint, # 2 Text of Proposed
                    Order)(Roy, Michael) (Entered: 11/26/2018)
11/26/2018   377    MOTION for Leave to File Supplemental Complaint by OGLALA SIOUX
                    TRIBE (Attachments: # 1 [Proposed] Supplemental Complaint, # 2 Text of
                    Proposed Order)(Roy, Michael) (Entered: 11/26/2018)
11/26/2018   378    MOTION for Leave to File Supplemental Complaint by CHEYENNE RIVER
                    SIOUX TRIBE (Attachments: # 1 Exhibit Supplemental Complaint, # 2 Text
                    of Proposed Order)(Ducheneaux, Nicole) (Entered: 11/26/2018)
11/26/2018   379    MOTION for Leave to File Amended Complaint against U.S. ARMY CORPS
                    OF ENGINEERS filed by YANKTON SIOUX TRIBE. (Attachments: # 1
                    Supplement Supplemental Complaint, # 2 Text of Proposed Order Proposed
                    Order)(Baker, Jennifer) Modified on 11/29/2018 to correct docket event/text
                    (jf). (Entered: 11/26/2018)
12/06/2018   380    Joint STATUS REPORT by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 12/06/2018)
12/11/2018   381    Supplemental STATUS REPORT by CHEYENNE RIVER SIOUX TRIBE,
                    OGLALA SIOUX TRIBE, STANDING ROCK SIOUX TRIBE, YANKTON
                    SIOUX TRIBE. (Hasselman, Jan) (Entered: 12/11/2018)
12/12/2018          MINUTE ORDER: As discussed at today's status conference, the Court
                    ORDERS that: 1) By consent, judgment is entered in favor of Defendant on
                    Plaintiffs' RFRA claims for the reasons set forth in the Court's
                    preliminary−injunction denial; 2) Plaintiffs may argue in their
                    summary−judgment briefing that their NHPA claims are not moot; 3) If any
                    Plaintiff seeks to pursue any other claim (beyond NHPA) not related to the
                    remand, it must identify such claim in a filing by December 19, 2018, or such
                    clam will be dismissed; 4) If Plaintiffs do not withdraw their Motions to
                    Supplement or Amend, Defendants must file an opposition (or notice of
                    non−opposition) by December 21, 2018, with replies due by January 2, 2019;
                    5) The Administrative Record shall be lodged by January 31, 2019; 6) Any
                    party shall file any challenge to the completeness of the AR by February 15,
                    2019, with oppositions due by February 25, 2019, and replies by March 1,
                    2019; 7) In such challenge a party may seek the inclusion of extra−record
                    material, but failure to do so will not bar that party from citing such material in
                    its summary−judgment briefs, which citation may be opposed; 8) If no
                    challenge is filed to the completeness of the AR, the parties shall submit a
                    joint proposed briefing schedule for summary judgment by February 22, 2019;
                    9) If a challenge is filed, the parties shall submit such proposal within seven
                    days of the Court's ruling on the challenge; and 10) All answers shall be held

                                                                                                          80
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 81 of 110



                    in abeyance pending further Order of the Court. So ORDERED by Judge
                    James E. Boasberg on 12/12/2018. (lcjeb1) (Entered: 12/12/2018)
12/12/2018          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 12/12/2018. See Order for details. (Court Reporter Lisa
                    Griffith) (nbn) (Entered: 12/12/2018)
12/12/2018   382    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    11−15−18; Page Numbers: 1−22. Date of Issuance:12−12−18. Court
                    Reporter/Transcriber Lisa Griffith, Telephone number (202) 354−3247,
                    Transcripts may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above . After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 1/2/2019. Redacted Transcript Deadline set for
                    1/12/2019. Release of Transcript Restriction set for 3/12/2019.(Griffith, Lisa)
                    (Entered: 12/12/2018)
12/12/2018   383    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 12/12/2018)
12/12/2018          MINUTE ORDER GRANTING 383 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by January
                    14, 2019, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 12/12/2018. (lcjeb1) (Entered: 12/12/2018)
12/12/2018          Set/Reset Deadlines: Proposed Briefing Schedule due by 2/22/2019.
                    Responses due by 12/21/2018. Replies due by 1/2/2019. Administrative
                    Record due by 1/31/2019. (znbn) (Entered: 12/14/2018)
12/12/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    1/14/2019. (znbn) (Entered: 12/14/2018)
12/19/2018   384    Unopposed MOTION to Amend/Correct 235 Protective Order, Order on
                    Motion for Protective Order by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Exhibit A − Proposed Second Revised
                    Protective Order)(Collins, Brian) (Entered: 12/19/2018)
12/19/2018   385    NOTICE REGARDING NON−REMAND CLAIMS by OGLALA SIOUX
                    TRIBE re Order,,,,,, (Roy, Michael) (Entered: 12/19/2018)


                                                                                                           81
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 82 of 110



12/19/2018   386    NOTICE REGARDING IDENTIFICATION OF CLAIMS by YANKTON
                    SIOUX TRIBE (Baker, Jennifer) (Entered: 12/19/2018)
12/21/2018   387    RESPONSE re 376 MOTION for Leave to File Amended Complaint filed by
                    UNITED STATES ARMY CORPS OF ENGINEERS. (Brar, Amarveer)
                    (Entered: 12/21/2018)
12/21/2018   388    Memorandum in opposition to re 376 MOTION for Leave to File Amended
                    Complaint filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    12/21/2018)
12/21/2018   389    RESPONSE re 377 MOTION for Leave to File Supplemental Complaint, 378
                    MOTION for Leave to File Supplemental Complaint, 371 MOTION for Leave
                    to File Supplemental Complaint, 379 MOTION for Leave to File Supplemental
                    Complaint filed by DAKOTA ACCESS LLC, UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William) (Entered: 12/21/2018)
12/26/2018   390    ORDER GRANTING Unopposed 384 Motion to Amend Protective Order.
                    Signed by Judge James E. Boasberg on 12/26/2018. (lcjeb1) (Entered:
                    12/26/2018)
01/02/2019   391    REPLY to opposition to motion re 376 MOTION for Leave to File Amended
                    Complaint filed by OGLALA SIOUX TRIBE. (Attachments: # 1 Exhibit
                    A)(Roy, Michael) (Entered: 01/02/2019)
01/03/2019          MINUTE ORDER: As agreed by the parties, the Court ORDERS that
                    Plaintiffs' [371, 377−79] Motions to Supplement are GRANTED, and the
                    [371−1, 377−1, 378−1, 379−1] proposed Supplemental Complaints are
                    deemed FILED. Such Order is without prejudice for Defendants to
                    subsequently argue that such supplementation exceeded the scope of FRCP
                    15(d) or the topics in the Court's remand Order. So ORDERED by Judge
                    James E. Boasberg on 1/3/2019. (lcjeb1) (Entered: 01/03/2019)
01/10/2019   392    MEMORANDUM OPINION AND ORDER DENYING 376 Motion to
                    Amend. Signed by Judge James E. Boasberg on 1/10/2019. (lcjeb1) (Entered:
                    01/10/2019)
01/14/2019   393    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 01/14/2019)
01/15/2019          MINUTE ORDER GRANTING 393 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by February
                    14, 2019, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 1/15/2019. (lcjeb1) (Entered: 01/15/2019)
01/15/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    2/14/2019, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it (znbn) (Entered: 01/17/2019)
01/17/2019   394    WITHDRAWN PURSUANT TO NOTICE FILED ON 1/28/2019.....
                    MOTION to Stay due to lapse in appropriations by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Schifman, Reuben); Modified text on

                                                                                                 82
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 83 of 110



                    1/29/2019 (tth). (Entered: 01/17/2019)
01/17/2019   395    RESPONSE re 394 MOTION to Stay due to lapse in appropriations filed by
                    CHEYENNE RIVER SIOUX TRIBE. (Ducheneaux, Nicole) (Entered:
                    01/17/2019)
01/22/2019          MINUTE ORDER: Should any other Plaintiff oppose Defendant Corps' 394
                    Motion to Stay, the Court ORDERS that any opposition must be filed by
                    January 24, 2019, with any Corps reply due by January 28, 2019. So
                    ORDERED by Judge James E. Boasberg on 1/22/2019. (lcjeb3) (Entered:
                    01/22/2019)
01/22/2019          Set/Reset Deadlines: Opposition due by 1/24/2019. Reply due by 1/28/2019.
                    (znbn) (Entered: 01/24/2019)
01/28/2019   396    MOTION to Withdraw 394 MOTION to Stay due to lapse in appropriations
                    by UNITED STATES ARMY CORPS OF ENGINEERS (Schifman, Reuben)
                    (Entered: 01/28/2019)
01/29/2019          MINUTE ORDER: The Court ORDERS that Defendant's 396 Motion to
                    Withdraw is GRANTED, and its 394 Motion to Stay is WITHDRAWN. So
                    ORDERED by Judge James E. Boasberg on 1/29/2019. (lcjeb1) (Entered:
                    01/29/2019)
01/31/2019   397    Unopposed MOTION to Modify Schedule by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Schifman, Reuben) (Entered: 01/31/2019)
01/31/2019          MINUTE ORDER: The Court ORDERS that Federal Defendants' Consent 397
                    Motion to Modify Schedule is GRANTED and that the following schedule
                    shall govern proceedings: 1) Federal Defendants shall lodge the
                    Administrative Record by February 4, 2019; 2) Any party shall file any
                    challenge to the completeness of the Administrative Record by February 18,
                    2019; 3) Oppositions are due by February 28, 2019; 4) Replies are due by
                    March 6, 2019; 5) If no challenge is filed to the completeness of the
                    Administrative Record, the parties shall submit a joint proposed briefing
                    schedule for summary judgment by February 25, 2019; and 6) If a challenge is
                    filed, the parties shall submit such proposal within seven days of the Court's
                    ruling on the challenge. So ORDERED by Judge James E. Boasberg on
                    1/31/2019. (lcjeb3) (Entered: 01/31/2019)
01/31/2019          Set/Reset Deadlines: Federal Defendants Administrative Record due by
                    2/4/2019. Any party shall file any challenge to the completeness of the
                    Administrative Record by 2/18/2019. Responses due by 2/28/2019 Replies due
                    by 3/6/2019. If no challenge is filed to the completeness of the Administrative
                    Record, the parties shall submit a Joint Proposed Briefing Schedule for
                    summary judgment by 2/25/2019. (znbn) (Entered: 02/01/2019)
02/04/2019   398    NOTICE of service of the administrative record by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit)(Schifman, Reuben)
                    (Entered: 02/04/2019)
02/14/2019   399    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 02/14/2019)
02/14/2019   400

                                                                                                      83
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 84 of 110



                    MOTION to Modify Schedule by STANDING ROCK SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order Proposed Order Granting Motion to
                    ModifySchedule)(Hasselman, Jan) (Entered: 02/14/2019)
02/14/2019          MINUTE ORDER GRANTING 400 Motion to Modify Schedule. The Court
                    ORDERS that the following schedule shall govern proceedings: 1) Any party
                    shall file any challenge to the completeness of the Administrative Record by
                    February 27, 2019; 2) Oppositions are due by March 11, 2019; 3) Replies are
                    due by March 18, 2019; 4) If no challenge is filed to the completeness of the
                    Administrative Record, the parties shall submit a joint proposed briefing
                    schedule for summary judgment by March 6, 2019; and 5) If a challenge is
                    filed, the parties shall submit such proposal within seven days of the Court's
                    ruling on the challenge. So ORDERED by Judge James E. Boasberg on
                    2/14/2019. (lcjeb2) (Entered: 02/14/2019)
02/14/2019          Set/Reset Deadlines: Any party shall file any challenge to the completeness of
                    the Administrative Record by 2/27/2019. Joint Proposed Briefing Schedule
                    due by 3/6/2019. Responses due by 3/11/2019. Replies due by 3/18/2019.
                    (znbn) (Entered: 02/15/2019)
02/15/2019          MINUTE ORDER GRANTING 399 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by March 14,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 2/15/2019. (lcjeb1) (Entered: 02/15/2019)
02/15/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by 3/14/2019
                    whether it will withdraw the Motion, seek a further stay of the Motion, or ask
                    for the Court to resolve it. (znbn) (Entered: 02/15/2019)
02/27/2019   401    MOTION To Complete Administrative Record by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Declaration Declaration of Jan Hasselman
                    in Support of Motion to Complete Administrative Record, # 2 Exhibit Exhibit
                    1 to Declaration of Jan Hasselman, # 3 Exhibit Exhibit 2 to Declaration of Jan
                    Hasselman, # 4 Text of Proposed Order Proposed Order Granting Motion to
                    Complete Administrative Record)(Hasselman, Jan) (Entered: 02/27/2019)
03/11/2019   402    RESPONSE re 401 MOTION To Complete Administrative Record filed by
                    UNITED STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1
                    Exhibit 1)(Brar, Amarveer) (Entered: 03/11/2019)
03/11/2019   403    Memorandum in opposition to re 401 MOTION To Complete Administrative
                    Record filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/11/2019)
03/14/2019   404    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 03/14/2019)
03/14/2019          MINUTE ORDER GRANTING 404 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by April 15,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg


                                                                                                     84
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 85 of 110



                    on 3/14/2019. (lcjeb1) (Entered: 03/14/2019)
03/14/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it by 4/15/2019. (znbn) (Entered: 03/15/2019)
03/18/2019   405    REPLY to opposition to motion re 401 MOTION To Complete Administrative
                    Record filed by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 03/18/2019)
03/22/2019   406    JOINT APPENDIX OF REMAND ANALYSIS RECORD by STANDING
                    ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 03/22/2019)
03/22/2019   407    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Exhibit A−1, # 2
                    Exhibit A−2, # 3 Exhibit A−3, # 4 Exhibit A−4, # 5 Exhibit A−5, # 6 Exhibit
                    A−6_Part 1, # 7 Exhibit A−6_Part 2, # 8 Exhibit A−7, # 9 Exhibit A−8, # 10
                    Exhibit A−9, # 11 Exhibit A−10_Part 1, # 12 Exhibit A−10_Part 2, # 13
                    Exhibit A−11, # 14 Exhibit A−12, # 15 Exhibit A−13, # 16 Exhibit A−14, #
                    17 Exhibit A−15, # 18 Exhibit A−16, # 19 Exhibit A−17, # 20 Exhibit
                    A−18_Part 1, # 21 Exhibit A−18_Part 2, # 22 Exhibit A−19, # 23 Exhibit
                    A−20, # 24 Exhibit A−21, # 25 Exhibit A−22, # 26 Text of Proposed
                    Order)(Hasselman, Jan) (Entered: 03/22/2019)
03/25/2019   408    NOTICE OF WITHDRAWAL OF APPEARANCE as to DAKOTA ACCESS
                    LLC. Attorney Alan M. Glen terminated. (Attachments: # 1 Declaration of
                    Kimberly H. Caine on behalf of Dakota Access, LLC Consenting to
                    Withdrawal of Counsel)(Glen, Alan) (Entered: 03/25/2019)
03/25/2019   409    SEALED DOCUMENT Exhibits A−1 through A−22 filed by STANDING
                    ROCK SIOUX TRIBE. (See Docket Entry 407 to view documents.) (This
                    document is SEALED and only available to authorized persons.) (ztth)
                    (Entered: 03/26/2019)
04/04/2019   410    NOTICE OF CHANGE OF FIRM NAME by YANKTON SIOUX TRIBE
                    (Baker, Jennifer) (Entered: 04/04/2019)
04/15/2019   411    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 04/15/2019)
04/15/2019   412    NOTICE of Change of Address by Nicole E. Ducheneaux (Ducheneaux,
                    Nicole) (Entered: 04/15/2019)
04/15/2019   413    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Tracey A.
                    Zephier, :Firm− Cheyenne River Sioux Tribe Attorney General, :Address− PO
                    Box 590, Eagle Butte, SD 57625. Phone No. − 605−964−6686. Fax No. −
                    605−964−1160 Filing fee $ 100, receipt number 0090−6060857. Fee Status:
                    Fee Paid. by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration, # 2 Text of Proposed Order)(Ducheneaux, Nicole) (Entered:
                    04/15/2019)
04/15/2019          MINUTE ORDER GRANTING 413 Motion for Admission Pro Hac Vice of
                    TRACEY A. ZEPHIER. So ORDERED by Judge James E. Boasberg on
                    4/15/2019. (lcjeb1) (Entered: 04/15/2019)

                                                                                                  85
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 86 of 110



04/15/2019          MINUTE ORDER GRANTING 411 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by May 20,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 4/15/2019. (lcjeb1) (Entered: 04/15/2019)
04/15/2019   414    NOTICE of Appearance by Patricia Ann Marks on behalf of CHEYENNE
                    RIVER SIOUX TRIBE (Marks, Patricia) (Entered: 04/15/2019)
04/15/2019   415    NOTICE OF NAME CHANGE by CHEYENNE RIVER SIOUX TRIBE
                    (Marks, Patricia) (Entered: 04/15/2019)
04/15/2019   416    MOTION for Removal of Counsel of Record by Patricia Ann Marks on behalf
                    of CHEYENNE RIVER SIOUX TRIBE, Substituting for attorney Joseph V.
                    Messineo and Nicole E. Ducheneaux (Attachments: # 1 Affidavit, # 2 Text of
                    Proposed Order)(Marks, Patricia); Modified event and text on 4/17/2019 (tth).
                    (Entered: 04/15/2019)
04/15/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it by 5/20/2019. (znbn) (Entered: 04/16/2019)
04/22/2019          MINUTE ORDER GRANTING 416 Motion for Removal of Counsel of
                    Record. The Court ORDERS that Nicole E. Ducheneaux and Joseph V.
                    Messineo be removed as counsel of record for Intervenor−Plaintiff Cheyenne
                    River Sioux Tribe and removed from all service lists. So ORDERED by Judge
                    James E. Boasberg on 4/22/2019. (lcjeb1) (Entered: 04/22/2019)
05/08/2019   417    ORDER GRANTING IN PART and DENYING IN PART Plaintiffs' 401
                    Motion to Complete the Administrative Record. The Court ORDERS that: 1)
                    Plaintiffs shall, within fourteen days, file a Notice containing a list of sources
                    substantively cited in the Remand Analysis to support a factual proposition; 2)
                    Defendant shall, in the fourteen days thereafter, indicate which, if any, of those
                    documents it objects to including in the record; and 3) Defendant shall, within
                    fourteen days, submit an affidavit detailing its legal rationale for the redaction
                    of the as−built drawings and the reasons, if any, that the information could not
                    be revealed to Plaintiffs subject to the protective order. Signed by Judge James
                    E. Boasberg on 5/8/2019. (lcjeb1) (Entered: 05/08/2019)
05/08/2019   418    MEMORANDUM OPINION re 417 Order on Motion to Complete the
                    Administrative Record. Signed by Judge James E. Boasberg on 5/8/2019.
                    (lcjeb1) (Entered: 05/08/2019)
05/14/2019   419    NOTICE of Appearance by Nicole E. Ducheneaux on behalf of CHEYENNE
                    RIVER SIOUX TRIBE (Ducheneaux, Nicole) (Main Document 419 replaced
                    on 5/15/2019) (ztth). (Entered: 05/14/2019)
05/14/2019   420    NOTICE of Appearance by Joseph V. Messineo on behalf of CHEYENNE
                    RIVER SIOUX TRIBE (Messineo, Joseph) (Entered: 05/14/2019)
05/14/2019   421    MOTION to Strike by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration, # 2 Declaration, # 3 Declaration)(Ducheneaux, Nicole); Modified
                    event and text on 5/15/2019 (tth). (Entered: 05/14/2019)
05/16/2019   422

                                                                                                         86
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 87 of 110



                    MOTION to Withdraw as Attorney , MOTION to Strike 421 MOTION to
                    Strike by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text of
                    Proposed Order)(Marks, Patricia) (Entered: 05/16/2019)
05/17/2019          MINUTE ORDER: As it appears there is full agreement on representation for
                    the Cheyenne River Sioux Tribe, the Court ORDERS that: 1) The 422 Motion
                    to Withdraw is GRANTED; and 2) The 421 Motion to Strike is DENIED as
                    moot. So ORDERED by Judge James E. Boasberg on 5/17/2019. (lcjeb1)
                    (Entered: 05/17/2019)
05/20/2019   423    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 05/20/2019)
05/20/2019          MINUTE ORDER GRANTING 423 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by June 20,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 5/20/2019. (lcjeb1) (Entered: 05/20/2019)
05/20/2019          Set/Reset Deadlines: Status Report due by 6/20/2019 (lsj) (Entered:
                    05/20/2019)
05/22/2019   424    NOTICE of sources cited in the Remand Analysis for a factual proposition by
                    OGLALA SIOUX TRIBE (Roy, Michael) (Entered: 05/22/2019)
05/22/2019   425    NOTICE of Filing Pursuant to ECF 417 by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit One)(Brar, Amarveer)
                    (Entered: 05/22/2019)
06/05/2019          MINUTE ORDER: In light of the Corps' Notice and particularly paragraph 7
                    of the Casner Declaration (ECF No. 425−1), the Court ORDERS that the
                    Corps shall provide the unredacted as−built drawings to the parties subject to
                    the protective order. So ORDERED by Judge James E. Boasberg on 6/5/2019.
                    (lcjeb1) (Entered: 06/05/2019)
06/05/2019   426    RESPONSE re 424 Notice (Other) filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Brar, Amarveer) (Entered: 06/05/2019)
06/06/2019          MINUTE ORDER: As Plaintiffs propose (ECF No. 424 at 3 n.2), the Court
                    ORDERS that they may file a response to the Corps' response (ECF 426) by
                    June 7, 2019. So ORDERED by Judge James E. Boasberg on 6/6/2019.
                    (lcjeb1) (Entered: 06/06/2019)
06/06/2019          Set/Reset Deadlines: Responses due by 6/7/2019. (znbn) (Entered:
                    06/06/2019)
06/07/2019   427    RESPONSE re 426 Response to Document Plaintiffs' Notice of Additional
                    Documents filed by OGLALA SIOUX TRIBE. (Roy, Michael) (Entered:
                    06/07/2019)
06/11/2019          MINUTE ORDER: The parties have narrowed in their notices (ECF Nos. 424,
                    426, 427) their dispute regarding completion of the record to one category of
                    documents. Per its reasoning on pp. 7−8 of its Memorandum Opinion (ECF
                    No. 418), the Court ORDERS that the documents cited in Table 2−2 of the


                                                                                                     87
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 88 of 110



                    Remand Analysis (ECF No. 407, at RAR 12) need not be added to the record.
                    So ORDERED by Judge James E. Boasberg on 6/11/2019. (lcjeb1) (Entered:
                    06/11/2019)
06/18/2019   428    STATUS REPORT AND JOINT PROPOSED BRIEFING SCHEDULE by
                    STANDING ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 06/18/2019)
06/19/2019          MINUTE ORDER ADOPTING the parties' 428 Joint Status Report and
                    Proposed Briefing Schedule. The Court ORDERS that: 1) the United States
                    Army Corps of Engineers shall add additional documents to the administrative
                    record by June 26, 2019; 2) Plaintiffs will file motions for summary judgment
                    by August 16, 2019; 3) Defendant and intervenors will file cross−motions for
                    summary judgment and oppositions to Plaintiffs motions by October 9, 2019;
                    4) Plaintiffs will file their oppositions to the cross−motions and replies in
                    support of their summary judgment motions by October 30, 2019; and 5)
                    Defendant and intervenors will file their replies by November 20, 2019. So
                    ORDERED by Judge James E. Boasberg on 6/19/2019. (lcjeb1) (Entered:
                    06/19/2019)
06/19/2019          Set/Reset Deadlines: United States Army Corps of Engineers shall add
                    additional documents to the Administrative Record by 6/26/2019. Summary
                    Judgment motions due by 8/16/2019. Response to Motion for Summary
                    Judgment due by 10/9/2019. Cross Motions due by 10/9/2019. Reply to
                    Motion for Summary Judgment due by 10/30/2019. Response to Cross
                    Motions due by 10/30/2019. Reply to Cross Motions due by 11/20/2019.
                    (znbn) (Entered: 06/19/2019)
06/20/2019   429    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 06/20/2019)
06/20/2019          MINUTE ORDER GRANTING 429 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by July 22,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 6/20/2019. (lcjeb1) (Entered: 06/20/2019)
06/20/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by July 22,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it.(znbn) (Entered: 06/21/2019)
06/26/2019   430    NOTICE of Addition of Documents to the Remand Administrative Record by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1
                    Exhibit)(Schifman, Reuben) (Entered: 06/26/2019)
07/09/2019   431    NOTICE of Change of Address by Michael L. Roy (Roy, Michael) (Entered:
                    07/09/2019)
07/22/2019   432    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 07/22/2019)
07/22/2019          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access's 432 Motion to Extend Stay of Resolution of Motion to Compel


                                                                                                    88
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 89 of 110



                    Completion of Administrative Record is GRANTED. The Court further
                    ORDERS that Dakota Access shall update the Court by August 22, 2019,
                    whether it will withdraw the Motion, seek a further stay of the Motion, or ask
                    for the Court to resolve it. So ORDERED by Judge James E. Boasberg on
                    7/22/2019. (lcjeb3) (Entered: 07/22/2019)
07/22/2019          Set/Reset Deadlines: Dakota Access shall update the Court whether it will
                    withdraw the Motion, seek a further stay of the Motion, or ask for the Court to
                    resolve it by 8/22/2019. (znbn) (Entered: 07/22/2019)
08/16/2019   433    MOTION for Summary Judgment on Remand by STANDING ROCK SIOUX
                    TRIBE (Attachments: # 1 Text of Proposed Order Granting Plaintiff Standing
                    Rock Sioux Tribe's Motion for Summary Judgment on Remand, # 2
                    Memorandum in Support of Standing Rock Sioux Tribe's Motion for
                    Summary Judgment on Remand, # 3 Declaration of Jon Eagle, Sr. in Support
                    of Plaintiff Standing Rock Sioux Tribe's Motion for Summary Judgment on
                    Remand)(Hasselman, Jan) (Entered: 08/16/2019)
08/16/2019   434    MOTION for Partial Summary Judgment by OGLALA SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order granting Oglala Sioux tribe's
                    motion for partial summary judgment, # 2 Memorandum in Support of Oglala
                    Sioux tribe's motion for partial summary judgment, # 3 Declaration of Michael
                    L. Roy in support of Oglala Sioux Tribe's motion for partial summary
                    judgment, # 4 Exhibit A)(Roy, Michael) (Entered: 08/16/2019)
08/16/2019          MINUTE ORDER: The Court ORDERS that no other brief may exceed the
                    page limits set forth in the Local Rules. So ORDERED by Judge James E.
                    Boasberg on 08/16/2019. (lcjeb1) (Entered: 08/16/2019)
08/16/2019   435    MOTION for Summary Judgment by ROBERT FLYING HAWK,
                    YANKTON SIOUX TRIBE (Attachments: # 1 Memorandum in Support, # 2
                    Text of Proposed Order)(Baker, Jennifer) (Entered: 08/16/2019)
08/16/2019   436    MOTION for Summary Judgment by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                    Order)(Ducheneaux, Nicole). Added MOTION for Joinder on 8/19/2019 (tth).
                    (Entered: 08/16/2019)
08/22/2019   437    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 08/22/2019)
08/23/2019          MINUTE ORDER GRANTING Defendant's 437 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    September 23, 2019. So ORDERED by Judge James E. Boasberg on
                    08/23/2019. (lcjeb2) (Entered: 08/23/2019)
08/23/2019          Set/Reset Deadlines: Defendant Dakota Access, LLC shall update the Court by
                    9/23/2019. (znbn) (Entered: 08/23/2019)
08/23/2019   438    NOTICE of Appearance by Michael R. Sklaire on behalf of Big Valley Band
                    of Pomo Indians of the Big Valley Rancheria, Confederated Tribes of the
                    Umatilla Indian Reservation, Fort Belknap Indian Community, Hoonah Indian
                    Association, Miccosukee Tribe of Indians of Florida, Nez Perce Tribe, Pascua
                    Yaqui Tribe, Ramapough Lenape Nation, Red Cliff Band of Lake Superior


                                                                                                      89
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 90 of 110



                    Chippewa Indians, Rosebud Sioux Tribe, San Carlos Apache Tribe, Seneca
                    Nation, Swinomish Indian Tribal Community, Wampanoag Tribe of Gay Head
                    (Aquinnah) (Sklaire, Michael) (Entered: 08/23/2019)
08/23/2019   439    MOTION for Leave to File TO FILE AMICI CURIAE BRIEF by Big Valley
                    Band of Pomo Indians of the Big Valley Rancheria, Confederated Tribes of
                    the Umatilla Indian Reservation, Fort Belknap Indian Community, Hoonah
                    Indian Association, Miccosukee Tribe of Indians of Florida, Nez Perce Tribe,
                    Pascua Yaqui Tribe, Ramapough Lenape Nation, Red Cliff Band of Lake
                    Superior Chippewa Indians, Rosebud Sioux Tribe, San Carlos Apache Tribe,
                    Seneca Nation, Swinomish Indian Tribal Community, Wampanoag Tribe of
                    Gay Head (Aquinnah) (Attachments: # 1 Memorandum in Support, # 2 Text of
                    Proposed Order)(Sklaire, Michael) (Entered: 08/23/2019)
08/26/2019   440    Memorandum in opposition to re 439 MOTION for Leave to File TO FILE
                    AMICI CURIAE BRIEF filed by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 08/26/2019)
08/26/2019          MINUTE ORDER: The Court ORDERS that Amici's 439 Motion is
                    GRANTED, and their Brief is deemed FILED. So ORDERED by Judge James
                    E. Boasberg on 08/26/2019. (lcjeb1) (Entered: 08/26/2019)
08/26/2019   441    AMICUS BRIEF by BIG VALLEY BAND OF POMO INDIANS OF THE
                    BIG VALLEY RANCHERIA, CONFEDERATED TRIBES OF THE
                    UMATILLA INDIAN RESERVATION, FORT BELKNAP INDIAN
                    COMMUNITY, HOONAH INDIAN ASSOCIATION, MICCOSUKEE
                    TRIBE OF INDIANS OF FLORIDA, NEZ PERCE TRIBE, RAMAPOUGH
                    LENAPE NATION, RED CLIFF BAND OF LAKE SUPERIOR CHIPPEWA
                    INDIANS, ROSEBUD SIOUX TRIBE, SAN CARLOS APACHE TRIBE,
                    SENECA NATION, SWINOMISH INDIAN TRIBAL COMMUNITY,
                    WAMPANOAG TRIBE OF GAY HEAD, (AQUINNAH), ASSOCIATION
                    OF AMERICAN INDIAN AFFAIRS, AMERICANS FOR INDIAN
                    OPPORTUNITY, INDIAN LAW RESOURCE CENTER, TRIBAL LAW
                    AND POLICY INSTITUTE. (tth); Modified text and filers on 8/29/2019
                    (ztth). (Entered: 08/29/2019)
09/16/2019   442    NOTICE OF WITHDRAWAL OF APPEARANCE as to CHEYENNE
                    RIVER SIOUX TRIBE, STEVE VANCE. Attorney Joseph V. Messineo
                    terminated. (Messineo, Joseph) (Entered: 09/16/2019)
09/23/2019   443    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 09/23/2019)
09/23/2019          MINUTE ORDER GRANTING Defendant's 443 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    October 23, 2019. So ORDERED by Judge James E. Boasberg on 09/23/2019.
                    (lcjeb1) (Entered: 09/23/2019)
09/23/2019          Set/Reset Deadlines: Defendant Dakota Access, LLC shall update the Court by
                    10/23/2019. (znbn) (Entered: 09/23/2019)
10/08/2019   444    Unopposed MOTION for Leave to File Excess Pages by DAKOTA ACCESS
                    LLC (Attachments: # 1 Text of Proposed Order)(Scherman, William)
                    (Entered: 10/08/2019)


                                                                                                   90
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 91 of 110



10/09/2019          MINUTE ORDER GRANTING Defendant Dakota Access, LLC's 444 Motion
                    for Leave to File Excess Pages. The Court ORDERS that Defendant shall file a
                    memorandum of law in opposition to Paintiffs' motion for summary judgment
                    and in support of its cross−motion for summary judgment of no more than 70
                    pages. So ORDERED by Judge James E. Boasberg on 10/9/2019. (lcjeb1)
                    (Entered: 10/09/2019)
10/09/2019   445    Cross MOTION for Summary Judgment against Cheyenne River Sioux Tribe
                    by UNITED STATES ARMY CORPS OF ENGINEERS (Zilioli, Erica)
                    (Entered: 10/09/2019)
10/09/2019   446    Memorandum in opposition to re 436 MOTION for Summary Judgment
                    MOTION for Joinder and Memorandum in Support of Cross−Motion for
                    Summary Judgment filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Zilioli, Erica) (Entered: 10/09/2019)
10/09/2019   447    Cross MOTION for Summary Judgment against Yankton Sioux Tribe by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Zilioli, Erica) (Entered:
                    10/09/2019)
10/09/2019   448    Memorandum in opposition to re 435 MOTION for Summary Judgment and
                    Memorandum in Support of Cross−Motion for Summary Judgment filed by
                    UNITED STATES ARMY CORPS OF ENGINEERS. (Zilioli, Erica)
                    (Entered: 10/09/2019)
10/09/2019   449    Cross MOTION for Summary Judgment against Oglala Sioux Tribe by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Zilioli, Erica) (Entered:
                    10/09/2019)
10/09/2019   450    Memorandum in opposition to re 434 MOTION for Partial Summary
                    Judgment and Memorandum in Support of Cross−Motion for Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Zilioli, Erica) (Entered: 10/09/2019)
10/09/2019   451    CROSS MOTION for Summary Judgment by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (ztth) (Entered: 10/10/2019)
10/09/2019   452    Memorandum in opposition to re 433 MOTION for Summary Judgment on
                    Remand filed by UNITED STATES ARMY CORPS OF ENGINEERS. (ztth)
                    (Entered: 10/10/2019)
10/09/2019   453    ENTERED IN ERROR.....CROSS MOTION for Summary Judgment by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Memorandum in Support, # 2
                    Declaration) (ztth); Modified on 10/10/2019 (ztth). (Entered: 10/10/2019)
10/09/2019   454    ENTERED IN ERROR.....Memorandum in opposition to re 433 MOTION for
                    Summary Judgment on Remand filed by DAKOTA ACCESS LLC. (See
                    Docket Entry 453 to view document). (ztth); Modified on 10/10/2019 (ztth).
                    (Entered: 10/10/2019)
10/09/2019   455    Cross MOTION for Summary Judgment by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) Modified on
                    10/10/2019 to correct filing date (ztth). (Entered: 10/10/2019)
10/09/2019   456    Memorandum in opposition to re 433 MOTION for Summary Judgment on
                    Remand, 434 MOTION for Partial Summary Judgment , 436 MOTION for


                                                                                                   91
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 92 of 110



                    Summary Judgment MOTION for Joinder, 435 MOTION for Summary
                    Judgment and Memorandum in Support of Cross−Motion for Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of
                    William S. Scherman)(Scherman, William); Modified on 10/10/2019 to
                    correct filing date (ztth). (Entered: 10/10/2019)
10/10/2019          NOTICE OF CORRECTED DOCKET ENTRY: re 453 MOTION for
                    Summary Judgment, 454 Memorandum in Opposition was entered in error.
                    Said pleadings were filed by counsel as Docket Entries 455 and 456 . (ztth)
                    (Entered: 10/10/2019)
10/16/2019   457    MOTION for Leave to File Excess Pages and to Refile Brief by U.S. ARMY
                    CORPS OF ENGINEERS, UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Text of Proposed Order)(Marinelli,
                    Matthew). Added MOTION for Leave to File on 10/17/2019 (znmw).
                    (Entered: 10/16/2019)
10/17/2019          MINUTE ORDER GRANTING Defendant U.S. Army Corps of Engineers'
                    457 Motion for Leave to File Excess Pages. The Court ORDERS that
                    Defendant U.S. Army Corps of Engineers shall re−file a memorandum of law
                    in opposition to Paintiffs' motion for summary judgment and in support of its
                    cross−motion for summary judgment of no more than 50 pages. So
                    ORDERED by Judge James E. Boasberg on 10/17/2019. (Entered:
                    10/17/2019)
10/17/2019   458    SUPPLEMENTAL MEMORANDUM re 455 Cross MOTION for Summary
                    Judgment on Remand, 456 Memorandum in opposition to re 433 MOTION for
                    Summary Judgment filed by U.S. ARMY CORPS OF ENGINEERS, UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Marinelli, Matthew) Modified
                    event title and link on 10/18/2019 (znmw). (Entered: 10/17/2019)
10/23/2019   459    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 10/23/2019)
10/24/2019          MINUTE ORDER GRANTING Defendant's 459 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    November 25, 2019. So ORDERED by Judge James E. Boasberg on
                    10/24/2019. (lcjeb1) (Entered: 10/24/2019)
10/24/2019          Set/Reset Deadlines: Defendant Dakota Access, LLC shall update the Court by
                    11/25/2019. (nbn) (Entered: 10/24/2019)
10/30/2019   460    Memorandum in opposition to re 455 Cross MOTION for Summary Judgment
                    , 449 Cross MOTION for Summary Judgment against Oglala Sioux Tribe filed
                    by OGLALA SIOUX TRIBE. (Roy, Michael) (Entered: 10/30/2019)
10/30/2019   461    REPLY to opposition to motion re 434 MOTION for Partial Summary
                    Judgment filed by OGLALA SIOUX TRIBE. (Roy, Michael) (Entered:
                    10/30/2019)
10/30/2019   462    MOTION for Extension of Time to File Response/Reply as to 447 Cross
                    MOTION for Summary Judgment against Yankton Sioux Tribe, 455 Cross
                    MOTION for Summary Judgment , 435 MOTION for Summary Judgment by
                    YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed


                                                                                                    92
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 93 of 110



                    Order)(Baker, Jennifer) (Entered: 10/30/2019)
10/30/2019   463    REPLY to opposition to motion re 445 Cross MOTION for Summary
                    Judgment against Cheyenne River Sioux Tribe filed by CHEYENNE RIVER
                    SIOUX TRIBE. (Attachments: # 1 Declaration)(Ducheneaux, Nicole)
                    (Entered: 10/30/2019)
10/30/2019   464    RESPONSE re 445 Cross MOTION for Summary Judgment against Cheyenne
                    River Sioux Tribe filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Attachments: # 1 Declaration)(Ducheneaux, Nicole) (Entered: 10/30/2019)
10/30/2019   465    RESPONSE re 455 Cross MOTION for Summary Judgment , 451 MOTION
                    for Summary Judgment filed by STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 10/30/2019)
10/30/2019   466    REPLY to opposition to motion re 433 MOTION for Summary Judgment on
                    Remand filed by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 10/30/2019)
10/31/2019          MINUTE ORDER GRANTING Consent 462 Motion for Extension of Time.
                    The Court ORDERS that 1) Plaintiff Yankton Sioux Tribe shall file its reply in
                    support of its motion for summary judgment and its response in opposition to
                    Defendant's motion for summary judgment by November 4, 2019; 2)
                    Defendant U.S. Army Corps of Engineers shall file its reply by November 22,
                    2019; and 3) Defendant−Intervenor Dakota Access shall files its reply by
                    November 25, 2019. So ORDERED by Judge James E. Boasberg on
                    10/31/2019. (lcjeb1) (Entered: 10/31/2019)
10/31/2019          Set/Reset Deadlines: Plaintiff Yankton Sioux Tribe shall file its reply in
                    support of its motion for summary judgment and its response in opposition to
                    Defendant's motion for summary judgment by 11/4/19. Defendant U.S. Army
                    Corps of Engineers shall file its reply by 11/22/19. Defendant−Intervenor
                    Dakota Access shall files its reply by 11/25/19. (znbn) (Entered: 11/01/2019)
11/04/2019   467    RESPONSE re 447 Cross MOTION for Summary Judgment against Yankton
                    Sioux Tribe, 455 Cross MOTION for Summary Judgment , 435 MOTION for
                    Summary Judgment filed by YANKTON SIOUX TRIBE, ROBERT FLYING
                    HAWK. (Baker, Jennifer); Modified to add filer on 11/7/2019 (ztth). (Entered:
                    11/04/2019)
11/04/2019   468    REPLY to opposition to motion re 435 MOTION for Summary Judgment filed
                    by YANKTON SOUX TRIBE and ROBERT FLYING HAWK. (See Docket
                    Entry 467 to view document) (ztth) Modified text to add Yankton as a filer on
                    11/7/2019 (ztd). (Entered: 11/07/2019)
11/07/2019   469    NOTICE of Change of Address by Jan Hasselman (Hasselman, Jan) (Entered:
                    11/07/2019)
11/14/2019   470    NOTICE OF WITHDRAWAL OF APPEARANCE as to UNITED STATES
                    ARMY CORPS OF ENGINEERS. Attorney Amarveer Singh Brar terminated.
                    (Brar, Amarveer) (Entered: 11/14/2019)
11/20/2019   471    REPLY to opposition to motion re 445 Cross MOTION for Summary
                    Judgment against Cheyenne River Sioux Tribe filed by U.S. ARMY CORPS
                    OF ENGINEERS, UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/20/2019)

                                                                                                     93
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 94 of 110



11/20/2019   472    REPLY to opposition to motion re 449 Cross MOTION for Summary
                    Judgment against Oglala Sioux Tribe filed by U.S. ARMY CORPS OF
                    ENGINEERS, UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/20/2019)
11/20/2019   473    REPLY to opposition to motion re 451 MOTION for Summary Judgment
                    against Standing Rock Sioux Tribe filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Schifman, Reuben) (Entered: 11/20/2019)
11/22/2019   474    Unopposed MOTION for Leave to File Excess Pages by DAKOTA ACCESS
                    LLC (Attachments: # 1 Text of Proposed Order)(Scherman, William)
                    (Entered: 11/22/2019)
11/22/2019   475    REPLY to opposition to motion re 447 Cross MOTION for Summary
                    Judgment against Yankton Sioux Tribe filed by U.S. ARMY CORPS OF
                    ENGINEERS, UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/22/2019)
11/22/2019   476    MOTION for Leave to File Sur−Rely Brief by OGLALA SIOUX TRIBE
                    (Attachments: # 1 Sur−Reply Brief, # 2 Declaration of Michael L. Roy in
                    support of Oglala Sioux Tribe's Sur−Reply Brief, # 3 Exhibit A to Michael
                    Roy Declaration, # 4 Exhibit B to Michael Roy Declaration, # 5 Exhibit C to
                    Michael Roy Declaration, # 6 Text of Proposed Order granting motion for
                    leave to file Sur−Reply)(Roy, Michael) (Entered: 11/22/2019)
11/25/2019          MINUTE ORDER: The Court GRANTS Defendant Dakota Access, LLC's
                    474 Motion for Leave to File Excess Pages and ORDERS that Dakota Access
                    shall file a Reply of no more than 35 pages. So ORDERED by Judge James E.
                    Boasberg on 11/25/2019. (lcjeb1) (Entered: 11/25/2019)
11/25/2019          MINUTE ORDER: The Court GRANTS Plaintiff Oglala Sioux Tribe's 476
                    Motion for Leave to File a Sur−Reply and ORDERS that its Sur−Reply is
                    deemed FILED. So ORDERED by Judge James E. Boasberg on 11/25/2019.
                    (lcla) (Entered: 11/25/2019)
11/25/2019   477    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 11/25/2019)
11/25/2019          MINUTE ORDER GRANTING Defendant's 477 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    December 23, 2019. So ORDERED by Judge James E. Boasberg on
                    11/25/2019. (lcjeb1) (Entered: 11/25/2019)
11/25/2019   478    REPLY to opposition to motion re 455 Cross MOTION for Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Scherman, William) Modified
                    date filed due to technical cmecf issues on the evening of 11/25/19 on
                    11/26/2019 (ztd). (Entered: 11/26/2019)
11/25/2019   480    SURREPLY to re 451 MOTION for Summary Judgment filed by OGLALA
                    SIOUX TRIBE. (Attachments: # 1 Declaration A, # 2 Exhibit A, # 3 Exhibit
                    B, # 4 Exhibit C) (ztth) (Entered: 12/06/2019)
12/05/2019   479    MOTION for Extension of Time to File Administrative Record Appendix by
                    STANDING ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order Granting Plaintiff Standing Rock Sioux Tribe's Motion for Extension of

                                                                                                   94
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 95 of 110



                    Time to File Administrative Record Appendix)(Hasselman, Jan) (Entered:
                    12/05/2019)
12/06/2019          MINUTE ORDER: The Court GRANTS Plaintiff Standing Rock Sioux Tribe's
                    479 Motion for Extension of Time to File and ORDERS that Plaintiff shall file
                    the Administrative Record Appendix by December 13, 2019. So ORDERED
                    by Judge James E. Boasberg on 12/6/2019. (lcjeb1) (Entered: 12/06/2019)
12/06/2019          Set/Reset Deadlines: Administrative Record due by 12/13/2019. Appendix due
                    by 12/13/2019. (nbn) (Entered: 12/06/2019)
12/13/2019   481    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Text of Proposed
                    Order, # 2 Exhibit A Part 1 of 4 (UNDER SEAL), # 3 Exhibit A Part 2 of 4
                    (UNDER SEAL), # 4 Exhibit A Part 3 of 4 (UNDER SEAL), # 5 Exhibit A
                    Part 4 of 4 (UNDER SEAL))(Hasselman, Jan) (Entered: 12/13/2019)
12/16/2019          MINUTE ORDER: The Court ORDERS that Plaintiff Standing Rock Sioux
                    Tribe's 481 Sealed Motion for Leave to File Document Under Seal is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 12/16/2019.
                    (lcjeb1) (Entered: 12/16/2019)
12/16/2019   482    JOINT APPENDIX of Remand Administrative Record by STANDING ROCK
                    SIOUX TRIBE. (Attachments: # 1 Appendix Volume 1, # 2 Appendix
                    Volume 2, # 3 Appendix Volume 3, # 4 Appendix Volume 4, # 5 Appendix
                    Volume 5, # 6 Appendix Volume 6, # 7 Appendix Volume 7, # 8 Appendix
                    Volume 8, # 9 Appendix Volume 9, # 10 Appendix Volume 10)(Hasselman,
                    Jan) (Entered: 12/16/2019)
12/16/2019   483    JOINT APPENDIX Volume 11 by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Appendix Volume 11)(Hasselman, Jan) (Entered:
                    12/16/2019)
12/16/2019   484    SEALED DOCUMENT − Exhibit A Part 1 of 4 filed by STANDING ROCK
                    SIOUX TRIBE. (This document is SEALED and only available to authorized
                    persons.) (Attachments: # 1 Exhibit A Part 2 of 4, # 2 Exhibit A Part 3 of 4, #
                    3 Exhibit A Part 4 of 4) (ztth) (Entered: 12/20/2019)
12/23/2019   485    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 12/23/2019)
12/28/2019          MINUTE ORDER: The Court GRANTS 485 Motion to Stay Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by January
                    23, 2020, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 12/28/2019. (lcjeb1) (Entered: 12/28/2019)
12/30/2019          Set/Reset Deadlines: Dakota Access, LLC To Update The Court due by
                    1/23/2020. (mac) (Entered: 12/30/2019)
01/23/2020   486    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 01/23/2020)

                                                                                                      95
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 96 of 110



01/23/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 486 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by February 24, 2020, whether it will withdraw the Motion,
                    seek a further stay of the Motion, or ask for the Court to resolve it. So
                    ORDERED by Judge James E. Boasberg on 1/23/2020 (lcjeb1) (Entered:
                    01/23/2020)
01/23/2020          Set/Reset Deadlines: Dakota Access, LLC's Status Report due by 2/24/2020
                    (lsj) (Entered: 01/23/2020)
01/28/2020          MINUTE ORDER: The Court ORDERS that the parties shall appear for oral
                    argument on the pending Motions for Summary Judgment on February 21,
                    2020, at 11:00 a.m. So ORDERED by Judge James E. Boasberg on 1/28/2020.
                    (lcjeb2) (Entered: 01/28/2020)
01/28/2020          Set/Reset Hearings: Motion Hearing set for 2/21/2020 at 11:00 AM in
                    Courtroom 25A before Judge James E. Boasberg. (nbn) (Entered: 01/28/2020)
01/29/2020   487    Unopposed MOTION to Continue Reschedule Oral Argument by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed Order)(Hasselman,
                    Jan) Modified event title on 1/30/2020 (znmw). (Entered: 01/29/2020)
01/30/2020          MINUTE ORDER GRANTING Plaintiff's 487 Motion for Extension of Time.
                    The Court ORDERS that the hearing currently set for February 21, 2020, at
                    11:00 a.m. is VACATED and RESET for March 18, 2020, at 11:00 a.m. So
                    ORDERED by Judge James E. Boasberg on 1/30/2020. (lcjeb2) (Entered:
                    01/30/2020)
01/30/2020          Set/Reset Hearings: Motion Hearing set for 3/18/2020 at 11:00 AM in
                    Courtroom 25A before Judge James E. Boasberg. (nbn) (Entered: 01/31/2020)
02/24/2020   488    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 02/24/2020)
02/24/2020          MINUTE ORDER GRANTING Defendant−Intervenor's 488 Motion to Stay
                    Resolution of Motion to Compel Prompt Completion of the Administrative
                    Record. The Court ORDERS that Dakota Access shall update the Court by
                    March 24, 2020. So ORDERED by Judge James E. Boasberg on
                    2/24/2020.(lcjeb2) (Entered: 02/24/2020)
02/24/2020          Set/Reset Deadlines: Dakota Access shall update the Court by 3/24/2020.
                    (nbn) (Entered: 02/24/2020)
03/09/2020   489    MOTION to Clarify Oral Argument on Summary Judgment Motions by
                    DAKOTA ACCESS LLC (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William) (Entered: 03/09/2020)
03/10/2020          MINUTE ORDER: The Court ORDERS that the parties shall focus their oral
                    argument on the issue of "highly controversial" under the NEPA regulations.
                    The Court further ORDERS that the 489 Motion to Clarify is GRANTED
                    inasmuch as the Court expects to conclude argument by 12:30 p.m. So
                    ORDERED by Judge James E. Boasberg on 3/10/2020. (lcjeb2) (Entered:
                    03/10/2020)


                                                                                                  96
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 97 of 110



03/13/2020   490    MOTION for Leave to Appear by Telephone by STANDING ROCK SIOUX
                    TRIBE (Attachments: # 1 Text of Proposed Order Granting Motion to
                    Conduct Hearing Telephonically)(Hasselman, Jan) (Entered: 03/13/2020)
03/13/2020          MINUTE ORDER: The Court ORDERS that Plaintiffs' 490 Motion for
                    Telephonic Hearing is GRANTED, and all parties shall appear via telephone.
                    The Court will determine if audio can be made publicly available. So
                    ORDERED by Judge James E. Boasberg on 3/13/2020. (lcjeb2) (Entered:
                    03/13/2020)
03/13/2020   491    Memorandum in opposition to re 490 MOTION for Leave to Appear by
                    Telephone filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/13/2020)
03/17/2020          MINUTE ORDER: The Court ORDERS that given the complexity and
                    importance of this matter, as well as the fact that all parties are appearing
                    telephonically, the hearing set for March 18, 2020, shall proceed as scheduled.
                    So ORDERED by Judge James E. Boasberg on 3/17/2020. (lcjeb2) (Entered:
                    03/17/2020)
03/18/2020          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 3/18/2020. Oral argument heard on the pending Motions for
                    Summary Judgment. Motions taken under advisement. Opinion forthcoming.
                    (Court Reporter Lisa Griffith) (nbn) (Entered: 03/18/2020)
03/19/2020   492    NOTICE of Filing by STANDING ROCK SIOUX TRIBE (Hasselman, Jan)
                    (Entered: 03/19/2020)
03/20/2020   493    RESPONSE re 492 Notice (Other) of Filing filed by DAKOTA ACCESS
                    LLC. (Scherman, William) (Entered: 03/20/2020)
03/24/2020   494    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 03/24/2020)
03/24/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 494 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by April 24, 2020, whether it will withdraw the Motion, seek
                    a further stay of the Motion, or ask for the Court to resolve it. So ORDERED
                    by Judge James E. Boasberg on 3/24/2020. (lcjeb1) (Entered: 03/24/2020)
03/24/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    4/24/2020. (nbn) (Entered: 03/24/2020)
03/25/2020   495    ORDER GRANTING IN PART AND DENYING IN PART the parties' [433,
                    434, 435, 436, 445, 447, 449, 451, 455] Motions for Summary Judgment. The
                    Court ORDERS that: 1) Defendant and Defendant−Intervenor shall submit
                    briefing on remedy by April 8, 2020; 2) Plaintiffs and Plaintiff−Intervenor
                    shall submit their responses by April 15, 2020; and 3) Defendant and
                    Defendant−Intervenor shall submit their replies by April 22, 2020. Signed by
                    Judge James E. Boasberg on 3/25/2020. (lcmg) (Entered: 03/25/2020)
03/25/2020   496    MEMORANDUM OPINION re 495 Order on Motions for Summary
                    Judgment. Signed by Judge James E. Boasberg on 3/25/2020. (lcjeb2)
                    (Entered: 03/25/2020)

                                                                                                      97
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 98 of 110



03/25/2020          Set/Reset Deadlines: Brief due by 4/8/2020. Responses due by 4/15/2020.
                    Replies due by 4/22/2020. (znbn) (Entered: 03/26/2020)
03/26/2020   497    MOTION for Extension of Time to File Opening Remedy Brief by DAKOTA
                    ACCESS LLC (Attachments: # 1 Text of Proposed Order)(Scherman,
                    William) (Entered: 03/26/2020)
03/27/2020          MINUTE ORDER GRANTING Intervenor Defendant's 497 Motion for
                    Extension of Time. The Court ORDERS that: 1) Dakota Access and Defendant
                    Army Corps of Engineers shall file their opening remedy briefs on April 29,
                    2020; 2) Plaintiffs shall file their briefs in response on May 20, 2020; and 3)
                    Dakota Access and the Corps' shall file their reply briefs by May 27, 2020. So
                    ORDERED by Judge James E. Boasberg on 3/27/2020. (lcjeb3) (Entered:
                    03/27/2020)
03/27/2020          Set/Reset Deadlines: Opening Remedy Brief due 4/29/2020. Response Brief
                    due 5/20/2020. Reply Brief due 5/27/2020. (nbn) (Entered: 03/27/2020)
04/20/2020   498    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    3/18/2020; Page Numbers: 1−48. Date of Issuance:4/20/2020. Court
                    Reporter/Transcriber Lisa Griffith, Telephone number 202−354−3247,
                    Transcripts may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above . After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 5/11/2020. Redacted Transcript Deadline set for
                    5/21/2020. Release of Transcript Restriction set for 7/19/2020.(Griffith, Lisa)
                    (Entered: 04/20/2020)
04/24/2020   499    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 04/24/2020)
04/27/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 499 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by May 22, 2020, whether it will withdraw the Motion, seek
                    a further stay of the Motion, or ask for the Court to resolve it. So ORDERED
                    by Judge James E. Boasberg on 4/27/2020. (lcjeb1) (Entered: 04/27/2020)
04/27/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    5/22/2020. (nbn) (Entered: 04/27/2020)
04/29/2020   500

                                                                                                           98
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 99 of 110



                    NOTICE of Appearance by Matthew A. Sagsveen on behalf of STATE OF
                    NORTH DAKOTA, STATE OF NORTH DAKOTA (Sagsveen, Matthew)
                    (Entered: 04/29/2020)
04/29/2020   501    MOTION for Leave to File Amicus Curiae Brief by HESS CORPORATION
                    (Attachments: # 1 Text of Proposed Order (Exhibit 1), # 2 Exhibit 2 − Amicus
                    Curiae Brief, # 3 Exhibit 3 − B. Lohnes Declaration)(Naresh, Ragan) (Entered:
                    04/29/2020)
04/29/2020   502    MOTION for Leave to File Amicus Curiae Brief by CONSUMER ENERGY
                    ALLIANCE (Attachments: # 1 Amicus Curiae Brief, # 2 Text of Proposed
                    Order)(Miller, Amy) (Entered: 04/29/2020)
04/29/2020   503    MOTION for Leave to File Amicus Curiae Brief by NORTH DAKOTA
                    PETROLEUM COUNCIL (Attachments: # 1 Exhibit Brief of Amicus Curiae
                    North Dakota Petroleum Council in Opposition to Vacatur on Remand, # 2
                    Exhibit Order Granting the North Dakota Petroleum Council's Motion for
                    Leave to File Brief in Opposition to Vacatur on Remand, # 3 Exhibit
                    Corporate Disclosure Certification)(Snell, Grant) (Entered: 04/29/2020)
04/29/2020   504    AMICUS BRIEF re 495 Order on Motion for Summary Judgment,, Order on
                    Motion for Partial Summary Judgment by STATE OF NORTH DAKOTA.
                    (Attachments: # 1 Exhibit Ex. A − Affidavit of Joe Morrissette, # 2 Exhibit
                    Ex. B Ex. B − Affidavit of Lynn Helms, # 3 Exhibit Ex. C − Affidavit of
                    Justin Kringstad, # 4 Exhibit Ex. D − Affidavit of Ryan
                    Rauschenberger)(Sagsveen, Matthew); Modified event and text on 4/30/2020
                    (ztth). (Entered: 04/29/2020)
04/29/2020   505    MOTION for Leave to File Amici Curiae Brief by North Dakota Farm Bureau,
                    North Dakota Grain Dealers Association, North Dakota Grain Growers
                    Association, South Dakota Corn Growers Association, South Dakota Farm
                    Bureau Federation, South Dakota Soybean Association (Attachments: # 1
                    Exhibit Proposed Amici Brief, # 2 Exhibit Proposed Order)(Dec, Adam)
                    (Entered: 04/29/2020)
04/29/2020   506    NOTICE of Appearance by Amy Miller on behalf of CONSUMER ENERGY
                    ALLIANCE (Miller, Amy) (Entered: 04/29/2020)
04/29/2020   507    MEMORANDUM by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Schifman, Reuben) (Entered:
                    04/29/2020)
04/29/2020   508    MOTION for Leave to File Amici Curiae Brief by AMERICAN FUEL &
                    PETROCHEMICAL MANUFACTURERS, AMERICAN PETROLEUM
                    INSTITUTE, ASSOCIATION OF OIL PIPE LINES (Attachments: # 1
                    Exhibit A − Amici Curiae Brief, # 2 Declaration of David Murk, # 3 Text of
                    Proposed Order)(Coburn, David) (Entered: 04/29/2020)
04/29/2020   509    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Brief Regarding Remedy,
                    # 2 Scherman Declaration, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6
                    Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H, # 11
                    Exhibit I, # 12 Exhibit J, # 13 Exhibit K)(Scherman, William) (Entered:
                    04/29/2020)


                                                                                                    99
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 100 of 110



04/29/2020   510    REDACTED DOCUMENT − by DAKOTA ACCESS LLC. (Scherman,
                    William); Modified event and text on 4/30/2020 (ztth). (Entered: 04/29/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 501 Motion of the Hess
                    Corporation for Leave to File Brief as Amicus Curiae is GRANTED. So
                    ORDERED by Judge James E. Boasberg on 4/30/2020. (lcjeb1) (Entered:
                    04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that Amicus's 502 Motion is
                    DENIED WITHOUT PREJUDICE for violating the Court's Local Rule on
                    excessive footnotes. Amicus may seek to refile with a brief containing no
                    more than 10 footnotes with 50 aggregate lines of text. So ORDERED by
                    Judge James E. Boasberg on 4/30/2020. (lcjeb1) (Entered: 04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 503 Motion of the North
                    Dakota Petroleum Council for Leave to File Brief as Amicus Curiae is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 4/30/2020.
                    (lcjeb1) (Entered: 04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 505 Motion of the North
                    Dakota Farm Bureau, et al., for Leave to File Brief as Amici Curiae is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 4/30/2020.
                    (lcjeb1) (Entered: 04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 508 Motion of the American
                    Fuel & Petrochemical Manufacturers, et al., for Leave to File Brief as Amici
                    Curiae is GRANTED. So ORDERED by Judge James E. Boasberg on
                    4/30/2020. (lcjeb1) (Entered: 04/30/2020)
04/30/2020   511    Amended MOTION for Leave to File Amicus Curiae Brief by CONSUMER
                    ENERGY ALLIANCE (Attachments: # 1 Text of Proposed Order, # 2 Amicus
                    Curiae Brief)(Miller, Amy) (Entered: 04/30/2020)
04/30/2020   512    NOTICE of Filing on the Public Docket Certain Documents Previously Filed
                    Under Seal by DAKOTA ACCESS LLC (Attachments: # 1 Scherman
                    Declaration, # 2 Exhibit D, # 3 Exhibit E, # 4 Exhibit F, # 5 Exhibit H, # 6
                    Exhibit I)(Scherman, William) (Entered: 04/30/2020)
04/30/2020   515    AMICUS BRIEF by HESS CORPORATION. (Attachment: # 1 Declaration)
                    (ztth) (Entered: 05/04/2020)
04/30/2020   516    AMICUS BRIEF by NORTH DAKOTA FARM BUREAU, NORTH
                    DAKOTA GRAIN DEALERS ASSOCIATION, NORTH DAKOTA GRAIN
                    GROWERS ASSOCIATION, SOUTH DAKOTA CORN GROWERS
                    ASSOCIATION, SOUTH DAKOTA FARM BUREAU FEDERATION,
                    SOUTH DAKOTA SOYBEAN ASSOCIATION. (ztth) (Entered: 05/04/2020)
04/30/2020   517    AMICUS BRIEF by AMERICAN FUEL & PETROCHEMICAL
                    MANUFACTURERS, AMERICAN PETROLEUM INSTITUTE,
                    ASSOCIATION OF OIL PIPE LINES. (Attachment: # 1 Declaration) (ztth)
                    (Entered: 05/04/2020)
04/30/2020   519    AMICUS BRIEF by NORTH DAKOTA PETROLEUM COUNCIL (ztth);
                    (Main Document 519 replaced on 5/5/2020) (ztth). Modified filer and text on
                    5/5/2020 (ztth). (Entered: 05/05/2020)


                                                                                                   100
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 101 of 110



05/01/2020          MINUTE ORDER: The Court ORDERS that the 511 Motion of the Consumer
                    Energy Alliance for Leave to File Brief as Amicus Curiae is GRANTED. So
                    ORDERED by Judge James E. Boasberg on 5/1/2020. (lcjeb1) (Entered:
                    05/01/2020)
05/01/2020   513    NOTICE of Appearance by Thomas Molnar Fisher on behalf of States of
                    Indiana, Montana, Alabama, Arkansas, Iowa, Kansas, Kentucky, Louisiana,
                    Nebraska, Ohio, South Dakota, Texas, Utah and West Virginia (Fisher,
                    Thomas) (Entered: 05/01/2020)
05/01/2020   514    AMICUS BRIEF by States of Indiana, Montana, Alabama, Arkansas, Iowa,
                    Kansas, Kentucky, Louisiana, Nebraska, Ohio, South Dakota, Texas, Utah and
                    West Virginia. (Fisher, Thomas); Modified text and event on 5/4/2020 (ztth).
                    (Entered: 05/01/2020)
05/01/2020   518    AMICUS BRIEF by CONSUMER ENERGY ALLIANCE. (ztth) (Entered:
                    05/04/2020)
05/07/2020   520    NOTICE of Filing on the Public Docket the Remaining Documents Previously
                    Filed Under Seal in Support of Remedy Brief by DAKOTA ACCESS LLC
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit G, # 5
                    Exhibit J, # 6 Exhibit K)(Scherman, William) (Entered: 05/07/2020)
05/20/2020   521    MOTION for Leave to File Amicus Brief by Members of Congress
                    (Attachments: # 1 Brief of Amici Members of Congress, # 2 Text of Proposed
                    Order)(Eubanks, William) (Entered: 05/20/2020)
05/20/2020   522    MOTION for Leave to File Amicus Curiae Brief by BOLD ALLIANCE,
                    CENTER FOR BIOLOGICAL DIVERSITY, DAKOTA RURAL ACTION,
                    FRIENDS OF THE EARTH, HONOR THE EARTH, SAVE OUR ILLINOIS
                    LAND, SIERRA CLUB, 350.ORG (Attachments: # 1 Proposed Amicus Brief,
                    # 2 Proposed Order)(Schoenhut, Karimah) (Entered: 05/20/2020)
05/20/2020   523    NOTICE of Appearance by Karimah Schoenhut on behalf of 350.ORG, BOLD
                    ALLIANCE, CENTER FOR BIOLOGICAL DIVERSITY, DAKOTA
                    RURAL ACTION, FRIENDS OF THE EARTH, HONOR THE EARTH,
                    SAVE OUR ILLINOIS LAND, SIERRA CLUB (Schoenhut, Karimah)
                    (Entered: 05/20/2020)
05/20/2020          MINUTE ORDER: The Court ORDERS that the 521 Motion of Members of
                    Congress for Leave to File Brief as Amici Curiae is GRANTED. So
                    ORDERED by Judge James E. Boasberg on 5/20/2020. (lcjeb2) (Entered:
                    05/20/2020)
05/20/2020   524    MOTION for Leave to File Amicus Curiae Brief by AFFILIATED TRIBES
                    OF NORTHWEST INDIANS, ASSOCIATION ON AMERICAN INDIAN
                    AFFAIRS, GREAT PLAINS TRIBAL CHAIRMAN'S ASSOCIATION,
                    INTER TRIBAL ASSOCIATION OF ARIZONA, NATIONAL CONGRESS
                    OF AMERICAN INDIANS, UNITED SOUTH AND EASTERN TRIBES
                    SOVEREIGNTY PROTECTION FUND, INC., Midwest Alliance of
                    Sovereign Tribes, 28 Federally Recognized Indian Tribes (Attachments: # 1
                    Proposed Amicus Brief, # 2 Proposed Order)(Campbell, Matthew) (Entered:
                    05/20/2020)
05/20/2020   525


                                                                                                    101
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 102 of 110



                    STRICKEN PURSUANT TO THE MINUTE ORDER FILED ON
                    5/21/2020.....MEMORANDUM by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Text of Proposed Order, # 2 Declaration of Marie Fagan,
                    Ph.D, # 3 Exhibit 1 to Decl. of Marie Fagan, Ph.D, # 4 Exhibit 2 to Decl. of
                    Marie Fagan, Ph.D, # 5 Declaration (Third) of Donald Holmstrom, # 6 Exhibit
                    1 to 3rd Decl. of Donald Holmstrom, # 7 Exhibit 2 to 3rd Decl. of Donald
                    Holmstrom, # 8 Declaration of Patrick S. Flanders, # 9 Declaration (Second)
                    of Elliot Ward, # 10 Declaration of Steve Vance, # 11 Declaration of Albert
                    Two Bears)(Hasselman, Jan) (Attachment 8 replaced on 5/21/2020 as
                    document was not viewable.) (ztnr). Modified on 5/22/2020 (znbn). (Entered:
                    05/20/2020)
05/20/2020   528    NOTICE of Appearance by Daniel P. Sheehan on behalf of LAKOTA
                    PEOPLE'S LAW PROJECT. (ztth) (Entered: 05/22/2020)
05/20/2020   529    MOTION for Leave to File Amicus Brief by LAKOTA PEOPLE'S LAW
                    PROJECT (Attachments: # 1 Certificate of Service, # 2 Exhibit A, # 3 Text of
                    Proposed Order) (ztth) (Entered: 05/22/2020)
05/20/2020   531    AMICUS BRIEF by MEMBERS OF CONGRESS. (ztth) (Entered:
                    05/22/2020)
05/21/2020   526    Joint MOTION for Extension of Time to File Reply Regarding Remedy by
                    DAKOTA ACCESS LLC (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William); Modified relief on 5/22/2020 (ztth). (Entered:
                    05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that the 522 Motion of Bold Alliance,
                    et al., for Leave to File Brief as Amici Curiae is GRANTED. So ORDERED
                    by Judge James E. Boasberg on 5/21/2020. (lcjeb2) (Entered: 05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that the 524 Motion of Affiliated
                    Tribes of Northwest Indians, et al., for Leave to File Brief as Amici Curiae is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 5/21/2020.
                    (lcjeb2) (Entered: 05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that Standing Rock's 525
                    Memorandum is STRICKEN for violating the Court's Local Rule on excessive
                    footnotes. Standing Rock may refile its Memorandum by May 22, 2020,
                    provided that it contains no more than 10 footnotes with no more than 50
                    aggregate lines of text. So ORDERED by Judge James E. Boasberg on
                    5/21/2020. (lcjeb2) (Entered: 05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that Defendants' 526 Motion for
                    Extension is GRANTED in part, and they shall have until June 8, 2020, to file
                    their Reply. So ORDERED by Judge James E. Boasberg on 5/21/2020.
                    (lcjeb2) (Entered: 05/21/2020)
05/21/2020          Set/Reset Deadlines: Refile Memorandum due by 5/22/2020. (znbn) (Entered:
                    05/22/2020)
05/21/2020          Set/Reset Deadlines: Reply due by 6/8/2020. (znbn) (Entered: 05/22/2020)
05/21/2020   532    AMICUS BRIEF by 350.ORG, BOLD ALLIANCE, CENTER FOR
                    BIOLOGICAL DIVERSITY, DAKOTA RURAL ACTION, FRIENDS OF
                    THE EARTH, HONOR THE EARTH, SAVE OUR ILLINOIS LAND,

                                                                                                      102
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 103 of 110



                    SIERRA CLUB. (ztth) (Entered: 05/22/2020)
05/21/2020   533    AMICUS BRIEF by 28 FEDERALLY RECOGNIZED INDIAN TRIBES,
                    ASSOCIATION ON AMERICAN INDIAN AFFAIRS, GREAT PLAINS
                    TRIBAL CHAIRMAN'S ASSOCIATION, INTER TRIBAL ASSOCIATION
                    OF ARIZONA, MIDWEST ALLIANCE OF SOVEREIGN TRIBES,
                    NATIONAL CONGRESS OF AMERICAN INDIANS, UNITED SOUTH
                    AND EASTERN TRIBES SOVEREIGNTY PROTECTION FUND, INC.
                    (ztth) (Entered: 05/22/2020)
05/22/2020   527    AMENDED MEMORANDUM by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Text of Proposed Order, # 2 Declaration of Marie Fagan,
                    Ph.D, # 3 Exhibit 1 to Decl. of Marie Fagan, Ph.D, # 4 Exhibit 2 to Decl. of
                    Marie Fagan, Ph.D, # 5 Declaration (Third) of Donald Holmstrom, # 6 Exhibit
                    1 to 3rd Decl. of Donald Holmstrom, # 7 Exhibit 2 to 3rd Decl. of Donald
                    Holmstrom, # 8 Declaration of Patrick S. Flanders, # 9 Declaration (Second)
                    of Elliot Ward, # 10 Declaration of Steve Vance, # 11 Declaration of Albert
                    Two Bears)(Hasselman, Jan); Modified text at the request of counsel on
                    5/22/2020 (ztth). (Entered: 05/22/2020)
05/22/2020   530    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 05/22/2020)
05/22/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 530 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by June 22, 2020, whether it will withdraw the Motion, seek
                    a further stay of the Motion, or ask for the Court to resolve it. So ORDERED
                    by Judge James E. Boasberg on 5/22/2020. (lcjeb1) Modified on 5/26/2020
                    (znbn). (Entered: 05/22/2020)
05/22/2020          MINUTE ORDER: The Court ORDERS that the 529 Motion of the Lakota
                    People's Law Project for Leave to File Brief as Amicus Curiae is GRANTED.
                    So ORDERED by Judge James E. Boasberg on 5/22/2020. (lcjeb1) (Entered:
                    05/22/2020)
05/22/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    6/22/2020. (znbn) (Entered: 05/26/2020)
06/03/2020   534    NOTICE OF SUBSTITUTION OF COUNSEL by Rollie Wilson on behalf of
                    ROBERT FLYING HAWK, YANKTON SIOUX TRIBE Substituting for
                    attorney Patty Marks (Wilson, Rollie) (Entered: 06/03/2020)
06/03/2020   535    NOTICE of Change of Address by Rollie Wilson (Wilson, Rollie) (Entered:
                    06/03/2020)
06/08/2020          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access, LLC's 509 Sealed Motion for leave to file unredacted versions of (1)
                    Dakota Access, LLC's Brief Regarding Remedy; and (2) the Declaration Of
                    William S. Scherman in support of the Brief Regarding Remedy, including the
                    exhibits thereto, is GRANTED. So ORDERED by Judge James E. Boasberg
                    on 6/8/2020. (lcjeb1) (Entered: 06/08/2020)
06/08/2020   536


                                                                                                   103
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 104 of 110



                    REPLY Regarding Remedy filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 06/08/2020)
06/08/2020   537    MEMORANDUM by STATE OF NORTH DAKOTA re 527 (Attachments: #
                    1 Declaration Second Declaration of Lynn Helms, # 2 Declaration Second
                    Declaration of Joe Morrisette)(Sagsveen, Matthew); Modified to add docket
                    entry relationship on 6/9/2020 (ztth). (Entered: 06/08/2020)
06/08/2020   538    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Reply Brief Regarding
                    Remedy, # 2 Scherman Declaration, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit
                    C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G)(Scherman,
                    William) (Entered: 06/08/2020)
06/08/2020   539    REDACTED DOCUMENT− Reply Brief Regarding Remedy by DAKOTA
                    ACCESS LLC. (Scherman, William) (Entered: 06/08/2020)
06/08/2020   540    SEALED DOCUMENT (Brief) filed by DAKOTA ACCESS LLC. (This
                    document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Declaration, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5
                    Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10
                    Exhibit I, # 11 Exhibit J, # 12 Exhibit K) (ztth) (Entered: 06/09/2020)
06/09/2020          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access, LLC's 538 Sealed Motion for Leave to File unredacted versions of of
                    (1) Dakota Access, LLC's Reply Brief Regarding Remedy; and (2) the
                    Declaration of William S. Scherman in Support of the Reply Brief Regarding
                    Remedy, including the exhibits thereto, is GRANTED. So ORDERED by
                    Judge James E. Boasberg on 6/9/2020. (lcjeb1) (Entered: 06/09/2020)
06/09/2020   541    SEALED DOCUMENT (Reply Brief) filed by DAKOTA ACCESS LLC.
                    (This document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Declaration, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5
                    Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10
                    Exhibit I, # 11 Exhibit J, # 12 Exhibit K) (ztth) (Entered: 06/09/2020)
06/11/2020   542    NOTICE of Filing on the Public Docket Certain Documents Previously Filed
                    Under Seal in Support of Remedy Reply Brief by DAKOTA ACCESS LLC
                    (Attachments: # 1 Scherman Declaration, # 2 Exhibit C, # 3 Exhibit D, # 4
                    Exhibit E, # 5 Exhibit F, # 6 Exhibit G)(Scherman, William) (Entered:
                    06/11/2020)
06/12/2020   543    NOTICE of Filing on the Public Docket the Remaining Documents Previously
                    Filed Under Seal in Support of Remedy Reply Brief by DAKOTA ACCESS
                    LLC (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Scherman, William)
                    (Entered: 06/12/2020)
06/22/2020   544    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 06/22/2020)
06/22/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 544 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall


                                                                                                  104
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 105 of 110



                    update the Court by July 22, 2020, whether it will withdraw the Motion, seek a
                    further stay of the Motion, or ask for the Court to resolve it. So ORDERED by
                    Judge James E. Boasberg on 6/22/2020. (lcjeb1) (Entered: 06/22/2020)
06/22/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    7/22/2020. (znbn) (Entered: 06/22/2020)
07/06/2020   545    ORDER: The Court ORDERS that: 1) The Mineral Leasing Act easement
                    authorizing the Dakota Access Pipeline to cross the Missouri River at Lake
                    Oahe is hereby VACATED; and 2) Dakota Access shall shut down the
                    pipeline and empty it of oil by August 5, 2020. Signed by Judge James E.
                    Boasberg on 7/6/2020. (lcjeb3) (Entered: 07/06/2020)
07/06/2020   546    MEMORANDUM OPINION re Remedy. Signed by Judge James E. Boasberg
                    on 7/6/2020. (lcjeb3) (Entered: 07/06/2020)
07/06/2020          Set/Reset Deadlines: Dakota Access shall shut down the pipeline and empty it
                    of oil by by 8/5/2020. (znbn) (Entered: 07/06/2020)
07/06/2020   547    MOTION to Stay Vacatur by DAKOTA ACCESS LLC (Attachments: # 1
                    Proposed Order)(Scherman, William) (Entered: 07/06/2020)
07/06/2020   548    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 496 Memorandum &
                    Opinion, 239 Memorandum & Opinion, 545 Order, 495 Order on Motion for
                    Summary Judgment,, Order on Motion for Partial Summary
                    Judgment,,,,,,,,,,,,,,, 546 Memorandum & Opinion, 238 Order on Motion for
                    Partial Summary Judgment,,, by DAKOTA ACCESS LLC. Fee Status: No Fee
                    Paid. Parties have been notified. (Scherman, William) (Entered: 07/06/2020)
07/07/2020   549    Memorandum in opposition to re 547 MOTION to Stay Vacatur filed by
                    OGLALA SIOUX TRIBE. (Roy, Michael) (Entered: 07/07/2020)
07/07/2020   550    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                    Opinion), and Docket Sheet to US Court of Appeals. The fee remains to be
                    paid and another notice will be transmitted when the fee has been paid in the
                    District Court re 548 Notice of Appeal to DC Circuit Court. (ztth) (Entered:
                    07/07/2020)
07/07/2020          MINUTE ORDER: The Court ORDERS that: 1) Dakota Access's 547 Motion
                    for Provisional Stay is DENIED; and 2) The Court will set a status hearing to
                    discuss scheduling as soon as it receives Dakota Access's motion for a stay
                    pending appeal. So ORDERED by Judge James E. Boasberg on 7/7/2020.
                    (lcjeb1) (Entered: 07/07/2020)
07/08/2020   551    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Motion For Stay Pending
                    Appeal, # 2 Stamm Declaration, # 3 Proposed Order)(Scherman, William)
                    (Entered: 07/08/2020)
07/08/2020   552    REDACTED DOCUMENT− Motion For Stay Pending Appeal by DAKOTA
                    ACCESS LLC. (Scherman, William) (Entered: 07/08/2020)
07/09/2020          NOTICE of Hearing:Status Conference set for 7/9/2020 at 02:00 PM in
                    Telephonic/VTC before Judge James E. Boasberg. (znbn) (Entered:
                    07/09/2020)


                                                                                                    105
   Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 106 of 110



07/09/2020          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 7/9/2020. Order forthcoming. (Court Reporter Lisa
                    Griffith) (znbn) (Entered: 07/09/2020)
07/09/2020   553    ORDER DENYING 551 Motion to Stay. Signed by Judge James E. Boasberg
                    on 7/9/2020. (lcjeb3) (Entered: 07/09/2020)
07/09/2020          MINUTE ORDER: The Court GRANTS Dakota Access's 551 Motion to File
                    Under Seal. So ORDERED by Judge James E. Boasberg on 7/9/2020. (lcjeb3)
                    (Entered: 07/09/2020)
07/09/2020          USCA Case Number 20−5197 for 548 Notice of Appeal to DC Circuit Court,
                    filed by DAKOTA ACCESS LLC. (zrdj) (Entered: 07/09/2020)
07/09/2020   554    NOTICE of Filing on the Public Docket A Document Previously Filed Under
                    Seal by DAKOTA ACCESS LLC (Attachments: # 1 Stamm
                    Declaration)(Scherman, William) (Entered: 07/09/2020)
07/09/2020   555    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    7−9−2020; Page Numbers: 1−20. Date of Issuance:7−9−2020. Court
                    Reporter/Transcriber Lisa W Griffith, Telephone number (202) 354−3247,
                    Transcripts may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    abo ve. After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 7/30/2020. Redacted Transcript Deadline set for
                    8/9/2020. Release of Transcript Restriction set for 10/7/2020.(Griffith, Lisa)
                    (Entered: 07/09/2020)
07/10/2020          USCA Appeal Fees received $ 505 receipt number 4616103519 re 548 Notice
                    of Appeal to DC Circuit Court, filed by DAKOTA ACCESS LLC, 550
                    Transmission of Notice of Appeal and Docket Sheet to USCA, USCA Case
                    Number 20−5197. (ztth) (Entered: 07/13/2020)




                                                                                                       106
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 107 of 110


MIME−Version:1.0
From:DCD_ECFNotice@dcd.uscourts.gov
To:DCD_ECFNotice@localhost.localdomain
Bcc:
−−Case Participants: Amy Miller (alison.sharp@bipc.com, amy.miller@bipc.com,
mark.bodura@bipc.com, victoria.kush@bipc.com), Matthew M. Marinelli
(efile_nrs.enrd@usdoj.gov, matthew.marinelli@usdoj.gov), Brian Matthew Collins
(brian.m.collins@usdoj.gov, efile_nrs.enrd@usdoj.gov, peter.dykema@usdoj.gov), Jeffrey S.
Rasmussen (dfoulk@nativelawgroup.com, dsheely@nativelawgroup.com,
jrasmussen@nativelawgroup.com), Kimberly Hope Caine
(andrew.elkhoury@nortonrosefulbright.com, bob.comer@nortonrosefulbright.com,
calendaring−nortonrose−9955@ecf.pacerpro.com, justin.tschoepe@nortonrosefulbright.com,
kim.caine@nortonrosefulbright.com, nymcocalendaring@nortonrosefulbright.com,
paul.trahan@nortonrosefulbright.com, william.leone@nortonrosefulbright.com), William John
Snape, III (wsnape@wcl.american.edu), Matthew Lee Campbell (mcampbell@narf.org,
nkeller@narf.org, sdjacket@narf.org), Ragan Naresh (ragan.naresh@kirkland.com), Thomas
Molnar Fisher (kian.hudson@atg.in.gov, tom.fisher@atg.in.gov), Oliver B. Hall
(oliverbhall@gmail.com), David Debold (ddebold@gibsondunn.com), Grant S. Snell
(dhanson@crowleyfleck.com, gsnell@crowleyfleck.com, pforster@crowleyfleck.com), David
Hyler Coburn (dcoburn@steptoe.com, jrunyan@steptoe.com, rjohn@steptoe.com), Michael R.
Sklaire (mcbrayerb@gtlaw.com, sklairem@gtlaw.com, smedsa@gtlaw.com), Elizabeth Lohah Homer
(ehomer@homerlaw.com), Miguel A. Estrada (mestrada@gibsondunn.com), Rollie Wilson
(cwiland@nativelawgroup.com, dfoulk@nativelawgroup.com, rwilson@nativelawgroup.com), Adam
Michael Dec (adam.dec@bakerbotts.com), William Stewart Eubanks, II
(bill@eubankslegal.com), Michael L. Roy (dvaughan@hobbsstraus.com,
jproper@hobbsstraus.com, mroy@hobbsstraus.com, tosborne@hobbsstraus.com), Erica M. Zilioli
(angeline.purdy@usdoj.gov, efile_eds.enrd@usdoj.gov, erica.zilioli@usdoj.gov,
jennifer.rigg@sol.doi.gov), Joel William West Williams (sdjacket@narf.org,
williams@narf.org), Karimah Schoenhut (karimah.schoenhut@sierraclub.org), Stephanie
Kathleen Tsosie (stsosie@earthjustice.org), Patti A. Goldman (cmcevoy@earthjustice.org,
dbrechtel@earthjustice.org, dhawks@earthjustice.org, pgoldman@earthjustice.org), Reuben S.
Schifman (efile_nrs.enrd@usdoj.gov, reuben.schifman@usdoj.gov), Mary Kathryn Nagle
(mknagle@pipestemlaw.com), Nicole E. Ducheneaux (cmccool@bigfirelaw.com,
mnovotny@bigfirelaw.com, nducheneaux@bigfirelaw.com, sprall@bigfirelaw.com,
vwindham@bigfirelaw.com), Jan Hasselman (cmcevoy@earthjustice.org,
dbrechtel@earthjustice.org, dhawks@earthjustice.org, jhasselman@earthjustice.org), William
S. Scherman (dapl−associates@gibsondunn.com, wscherman@gibsondunn.com), Riyaz A. Kanji
(dgiampetroni@kanjikatzen.com, rkanji@kanjikatzen.com, twalrod@kanjikatzen.com), A. Kent
Mayo (kent.mayo@bakerbotts.com), Jennifer S. Baker (dsheely@nativelawgroup.com,
jbaker@nativelawgroup.com, trealbird@nativelawgroup.com), Matthew A. Sagsveen
(masagsve@nd.gov), Robert D. Comer (bob.comer@nortonrosefulbright.com,
sue.morrissey@nortonrosefulbright.com), Judge James E. Boasberg
(jeb_dcdecf@dcd.uscourts.gov, lauren_jenkins@dcd.uscourts.gov,
nicole_bell−norwood@dcd.uscourts.gov)
−−Non Case Participants: Elizabeth H. Dunbar (bwareham@mpr.org, dgunderson@mpr.org,
edunbar@mpr.org), NEZ PERCE TRIBE (sklairem@gtlaw.com), States of Indiana, Montana,
Alabama, Arkansas, Iowa, Kansas, Kentucky, Louisiana, Nebraska, Ohio, South Dakota, Texas,
Utah and West Virginia (tom.fisher@atg.in.gov), Zoe M. Tillman (zoe.tillman@buzzfeed.com),
Todd M. Ruger (toddruger@cqrollcall.com), Pamela L. King (pking@eenews.net), Charles Ethan
Enloe (charles.enloe@dot.gov), Amanda E. Reilly (areilly@eenews.net), Joshua A. Gerstein
(jagalerts@yahoo.com), Swinomish Indian Tribal Community (sklairem@gtlaw.com), Big Valley
Band of Pomo Indians of the Big Valley Rancheria (sklairem@gtlaw.com), Jason J. Fleischer
(dcasazza@gibsondunn.com, jfleischer@gibsondunn.com, khudson@gibsondunn.com), Ann E.
Marimow (marimowa@washpost.com), Ellis Kim (ekim@alm.com), Ben Lefebvre
(blefebvre@politico.com), Sharon Buccino (sbuccino@nrdc.org), Anne Doris Noto
(anoto@sonosky.com, wperry@sonosky.com), Andrew M. Harris (aharris16@bloomberg.net),
Pascua Yaqui Tribe (sklairem@gtlaw.com), David Yaffe−Bellany (davidyb@bloomberg.net),
Diane K. Bartz (catherine.ngai@thomsonreuters.com, david.gaffen@thomsonreuters.com,
diane.bartz@reuters.com, ernest.scheyder@thomsonreuters.com,
liz.hampton@thomsonreuters.com, richard.valdmanis@thomsonreuters.com,
simon.webb@thomsonreuters.com, valerie.volcovici@thomsonreuters.com), Elliott Blackburn
(elliott.blackburn@argusmedia.com), Megan Mineiro (meganmineiro@gmail.com), San Carlos
Apache Tribe (sklairem@gtlaw.com), Red Cliff Band of Lake Superior Chippewa Indians
(sklairem@gtlaw.com), Alexander C. Guillen (aguillen@politico.com), Jennifer H. Weddle


                                                                                        107
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 108 of 110


(watkinsh@gtlaw.com, weddlej@gtlaw.com), Ramapough Lenape Nation (sklairem@gtlaw.com),
Julia K. Harte (julia.harte@thomsonreuters.com), Arthur B. Spitzer (artspitzer@gmail.com),
Seneca Nation (sklairem@gtlaw.com), James Patrick Thomas (caseview.ecf@usdoj.gov,
jacqueline.haag@usdoj.gov, james.p.thomas@usdoj.gov, margo.kern@usdoj.gov,
michelle.erdmann@usdoj.gov, usand.ecfcivil@usdoj.gov), Spencer S. Hsu
(spencer.hsu@washpost.com), Michael P. McLaughlin (michael.mclaughlin@huffingtonpost.com),
Lawrence J. Hurley (devika.kumar@thomsonreuters.com, jan.wolfe@thomsonreuters.com,
jon.stempel@thomsonreuters.com, laila.kearney@thomsonreuters.com,
lawrence.hurley@thomsonreuters.com, noeleen.walder@thomsonreuters.com,
richard.valdmanis@thomsonreuters.com, sebastien.malo@thomsonreuters.com,
valerie.volcovici@thomsonreuters.com), Jacqueline E. Thomsen (jathomsen@alm.com), Rosebud
Sioux Tribe (sklairem@gtlaw.com), Christopher P. Knight (chris.knight@argusmedia.com),
Ellen M. Gilmer (egilmer@eenews.net), Angelo Thalassinos
(legal@distressed−debt−investing.com), Confederated Tribes of the Umatilla Indian
Reservation (sklairem@gtlaw.com), Fort Belknap Indian Community (sklairem@gtlaw.com),
Cogan Schneier (cschneier@alm.com), Miccosukee Tribe of Indians of Florida
(sklairem@gtlaw.com), Wampanoag Tribe of Gay Head (Aquinnah) (sklairem@gtlaw.com), Jeremy
C. Marwell (jmarwell@velaw.com), Hoonah Indian Association (sklairem@gtlaw.com), Bret A.
Sumner (jreynolds@bwenergylaw.com), Clerk of Court, US Court of Appeals
(dcnoa@cadc.uscourts.gov)
−−No Notice Sent:

Message−Id:6642474@dcd.uscourts.gov
Subject:Activity in Case 1:16−cv−01534−JEB STANDING ROCK SIOUX TRIBE v. UNITED STATES ARMY
CORPS OF ENGINEERS USCA Appeal Fees
Content−Type: text/html

                                           U.S. District Court

                                           District of Columbia

Notice of Electronic Filing


The following transaction was entered on 7/13/2020 at 11:47 AM and filed on 7/10/2020

                    STANDING ROCK SIOUX TRIBE v. UNITED STATES ARMY CORPS OF
Case Name:
                    ENGINEERS
Case Number:        1:16−cv−01534−JEB
Filer:
Document
                    No document attached
Number:
Docket Text:
USCA Appeal Fees received $ 505 receipt number 4616103519 re [548] Notice of Appeal to
DC Circuit Court, filed by DAKOTA ACCESS LLC, [550] Transmission of Notice of Appeal and
Docket Sheet to USCA, USCA Case Number 20−5197. (ztth)


1:16−cv−01534−JEB Notice has been electronically mailed to:

Amy Miller amy.miller@bipc.com, alison.sharp@bipc.com, mark.bodura@bipc.com,
victoria.kush@bipc.com

William John Snape, III   wsnape@wcl.american.edu

Patti A. Goldman   pgoldman@earthjustice.org, cmcevoy@earthjustice.org, dbrechtel@earthjustice.org,

                                                                                                      108
     Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 109 of 110


dhawks@earthjustice.org

David Hyler Coburn      dcoburn@steptoe.com, jrunyan@steptoe.com, rjohn@steptoe.com

Michael L. Roy mroy@hobbsstraus.com, dvaughan@hobbsstraus.com, jproper@hobbsstraus.com,
tosborne@hobbsstraus.com

Matthew M. Marinelli      Matthew.Marinelli@usdoj.gov, efile_nrs.enrd@usdoj.gov

Riyaz A. Kanji   rkanji@kanjikatzen.com, dgiampetroni@kanjikatzen.com, twalrod@kanjikatzen.com

Elizabeth Lohah Homer      ehomer@homerlaw.com

Michael R. Sklaire    sklairem@gtlaw.com, mcbrayerb@gtlaw.com, smedsa@gtlaw.com

Oliver B. Hall   oliverbhall@gmail.com

Brian Matthew Collins     brian.m.collins@usdoj.gov, efile_nrs.enrd@usdoj.gov, peter.dykema@usdoj.gov

David Debold     ddebold@gibsondunn.com

William Stewart Eubanks, II    bill@eubankslegal.com

Jan Hasselman jhasselman@earthjustice.org, cmcevoy@earthjustice.org, dHawks@earthjustice.org,
dbrechtel@earthjustice.org

A. Kent Mayo     kent.mayo@bakerbotts.com

Ragan Naresh     ragan.naresh@kirkland.com

Miguel A. Estrada     mestrada@gibsondunn.com

Kimberly Hope Caine kim.caine@nortonrosefulbright.com, andrew.elkhoury@nortonrosefulbright.com,
bob.comer@nortonrosefulbright.com, calendaring−nortonrose−9955@ecf.pacerpro.com,
justin.tschoepe@nortonrosefulbright.com, nymcocalendaring@nortonrosefulbright.com,
paul.trahan@nortonrosefulbright.com, william.leone@nortonrosefulbright.com

Erica M. Zilioli erica.zilioli@usdoj.gov, angeline.purdy@usdoj.gov, efile_eds.enrd@usdoj.gov,
jennifer.rigg@sol.doi.gov

Reuben S. Schifman      reuben.schifman@usdoj.gov, EFILE_NRS.ENRD@usdoj.gov

William S. Scherman      wscherman@gibsondunn.com, DAPL−Associates@gibsondunn.com

Grant S. Snell   gsnell@crowleyfleck.com, dhanson@crowleyfleck.com, pforster@crowleyfleck.com

Rollie Wilson    rwilson@nativelawgroup.com, cwiland@nativelawgroup.com, dfoulk@nativelawgroup.com

Karimah Schoenhut       karimah.schoenhut@sierraclub.org

Joel William West Williams     williams@narf.org, sdjacket@narf.org



                                                                                                        109
    Case 1:16-cv-01534-JEB Document 556 Filed 07/13/20 Page 110 of 110


Robert D. Comer    bob.comer@nortonrosefulbright.com, sue.morrissey@nortonrosefulbright.com

Nicole E. Ducheneaux nducheneaux@bigfirelaw.com, cmccool@bigfirelaw.com,
mnovotny@bigfirelaw.com, sprall@bigfirelaw.com, vwindham@bigfirelaw.com

Jennifer S. Baker jbaker@nativelawgroup.com, dsheely@nativelawgroup.com,
trealbird@nativelawgroup.com

Mary Kathryn Nagle     mknagle@pipestemlaw.com

Thomas Molnar Fisher    tom.fisher@atg.in.gov, kian.hudson@atg.in.gov

Jeffrey S. Rasmussen jrasmussen@nativelawgroup.com, dfoulk@nativelawgroup.com,
dsheely@nativelawgroup.com

Matthew Lee Campbell     mcampbell@narf.org, nkeller@narf.org, sdjacket@narf.org

Matthew A. Sagsveen    masagsve@nd.gov

Adam Michael Dec      Adam.Dec@bakerbotts.com

1:16−cv−01534−JEB Notice will be delivered by other means to::

Daniel P. Sheehan
THE ROMERO INSTITUTE
540 Sand Dollar Drive
La Selva Beach, CA 95076

Tracey A. Zephier
Cheyenne River Sioux Tribe Attorney General
PO Box 590
Eagle Butte, SD 57625




                                                                                              110
